



Exhibit 10.46
PEPSICO
PENSION EQUALIZATION PLAN
(PEP)


Plan Document for the Section 409A Program
April 1, 2016 Restatement


(With Amendments Through December 12, 2016)









--------------------------------------------------------------------------------






PEPSICO PENSION EQUALIZATION PLAN
Table of Contents
 
 
Page No.




ARTICLE I
Foreword
1


ARTICLE II
Definitions and Construction
3


2.1
Definitions
3


 
Accrued Benefit
3


 
Actuarial Equivalent
3


 
Annuity
5


 
Annuity Starting Date
5


 
Cashout Limit
5


 
Code
5


 
Company
5


 
Covered Compensation
5


 
Credited Service
5


 
Disability Retirement Pension
5


 
Early 409A Retirement Pension
6


 
Elapsed Time Service
6


 
Eligible Domestic Partner
6


 
Eligible Spouse
9


 
Employee
9


 
Employer
9


 
ERISA
9


 
FICA Amount
10


 
Guiding Principles Regarding Benefit Plan Committee Appointments
10


 
409A Program
10


 
Highest Average Monthly Earnings
10


 
Key Employee
10


 
Late Retirement Date
15


 
Late 409A Retirement Pension
15


 
Normal Retirement Age
15


 
Normal Retirement Date
15


 
Normal 409A Retirement Pension
15


 
Participant
16


 
Pension
16


 
PepsiCo Administration Committee or PAC
16


 
PepsiCo Organization
17


 
Plan
17


 
Plan Administrator
17


 
Plan Year
17





- i -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





 
Pre-409A Program
17


 
Pre-Retirement Domestic Partner’s Pension
17


 
Pre-Retirement Spouse’s Pension
18


 
Primary Social Security Amount
18


 
Prohibited Misconduct
20


 
Qualified Joint and Survivor Annuity
22


 
Retirement
23


 
Retirement Date
23


 
Retirement Pension
23


 
Salaried Plan
23


 
Section 409A
23


 
Separation from Service
24


 
Service
26


 
Single Life Annuity
26


 
Single Lump Sum
26


 
Social Security Act
26


 
Taxable Wage Base
26


 
Vested Pension
26


2.2
Construction
27


ARTICLE III
Participation and Service
29


3.1
Participation
29


3.2
Service
29


3.3
Credited Service
30


ARTICLE IV
Requirements for Benefits
31


4.1
Normal 409A Retirement Pension
31


4.2
Early 409A Retirement Pension
31


4.3
409A Vested Pension
31


4.4
Late 409A Retirement Pension
31


4.5
409A Disability Pension
32


4.6
Pre-Retirement Spouse’s 409A Pension
32


4.7
Vesting
34


4.8
Time of Payment
34


4.9
Cashout Distributions
35


4.10
Reemployment of Certain Participants
38


4.11
Forfeiture of Benefits
38


4.12
Pre-Retirement Domestic Partner’s 409A Pension
38


ARTICLE V
Amount of Retirement Pension
41


5.1
Participant’s 409A Pension
41


5.2
PEP Guarantee
42


5.3
Amount of Pre-Retirement Spouse’s 409A Pension
48


5.4
Certain Adjustments
51


5.5
Excludable Employment
53


5.6
Pre-409A Pension
53





- ii -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





5.7
Offset
54


5.8
Amount of Pre-Retirement Domestic Partner’s Pension
54


ARTICLE VI
Distribution of Benefits
58


6.1
Form and Timing of Distributions
58


6.2
Available Forms of Payment
61


6.3
Procedures for Elections
65


6.4
Special Rules for Survivor Options
67


6.5
Designation of Beneficiary
68


6.6
Required Delay for Key Employees
69


6.7
Payment of FICA and Related Income Taxes
70


ARTICLE VII
Administration
72


7.1
Authority to Administer Plan
72


7.2
Facility of Payment
72


7.3
Claims Procedure
73


7.4
Effect of Specific References
75


7.5
Claimant Must Exhaust the Plan’s Claims Procedures Before Filing in Court
75


7.6
Limitations on Actions
78


7.7
Restriction on Venue
79


ARTICLE VIII
Miscellaneous    
80


8.1
Nonguarantee of Employment
80


8.2
Nonalienation of Benefits
80


8.3
Unfunded Plan
80


8.4
Action by the Company
81


8.5
Indemnification
81


8.6
Compliance with Section 409A
81


8.7
Section 457A
82


8.8
Authorized Transfers
83


ARTICLE IX
Amendment and Termination    
84


9.1
Continuation of the Plan
84


9.2
Amendments
84


9.3
Termination
84


9.4
Change in Control
85


ARTICLE X
ERISA Plan Structure
86


ARTICLE XI
Applicable Law
89


ARTICLE XII
Signature
90


APPENDIX
 
91


 
APPENDIX ARTICLE A - Transition Provisions
92


 
APPENDIX ARTICLE B - Computation of Earnings and Service During Certain
Severance Windows
107


 
APPENDIX ARTICLE C - International and PIRP Transfer Participants
110





- iii -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





 
APPENDIX ARTICLE D - Band 4 or Higher Rehired Yum Participants
117


 
APPENDIX ARTICLE E - Time and Form of Payment for Benefits Paid During
Severance Windows
118


 
APPENDIX ARTICLE F - U.K. Supplementary Appendix Participants with U.S.
Service     
124


 
APPENDIX ARTICLE PBG
130


 
ARTICLE I - HISTORY AND PURPOSE
130


 
ARTICLE II - DEFINITIONS AND CONSTRUCTION
132


 
ARTICLE III - PARTICIPATION
145


 
ARTICLE IV - AMOUNT OF RETIREMENT PENSION
145


 
ARTICLE V - DEATH BENEFITS
157


 
ARTICLE VI - DISTRIBUTIONS
157


 
APPENDIX TO ARTICLE PBG - Foreword
163


 
Article A (Article IPO) - Transferred and Transition Individuals
163


 
Article B - Special Cases
165


 
Article C - Transfers From/To PepsiCo, Inc
166


ARTICLE PAC
Guiding Principles Regarding Benefit Plan Committee Appointments


168











- iv -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------






ARTICLE I
Foreword
The PepsiCo Pension Equalization Plan (“PEP” or “Plan”) has been established by
PepsiCo for the benefit of salaried employees of the PepsiCo Organization who
participate in the PepsiCo Salaried Employees Retirement Plan (“Salaried Plan”).
PEP provides benefits for eligible employees whose pension benefits under the
Salaried Plan are limited by the provisions of the Internal Revenue Code of
1986, as amended. In addition, PEP provides benefits for certain eligible
employees based on the pre-1989 Salaried Plan formula (see, for example, Part B
thereof).
1989 Restatement. The Plan was amended and restated in its entirety in 1989.
409A Program Document 2005 Restatement. The Plan was last amended and restated
in its entirety effective as of January 1, 2005. The 2005 restatement sets forth
the terms of the Plan that are applicable to benefits that are subject to
Section 409A, i.e., generally, benefits that are earned or vested after December
31, 2004 or materially modified within the meaning of Treas. Reg. §
1.409A-6(a)(4) (the “409A Program”).
Amendments to the 2005 Restatement. The 2005 restatement was amended to reflect
the merger into this Plan of the PBG Pension Equalization Plan (“PBG PEP”),
effective at the end of the day on December 31, 2011. The PBG PEP document that
was in effect on April 1, 2009, as amended through January 1, 2011 (the “409A
PBG PEP Document”) is attached hereto as Appendix Article PBG 409A and shall
continue to govern PBG PEP benefits that were subject to the 409A PBG PEP
Document prior to the Plan merger, except for certain administrative provisions
that are now governed by the main portion of the 409A PepsiCo PEP Document as is


- 1 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





explained in Appendix Article PBG 409A. There has been no change to the time or
form of payment of benefits that are subject to Internal Revenue Code Section
409A (“Section 409A”) under either the PepsiCo PEP or PBG PEP Documents as a
result of the merger or the revisions to the 409A PepsiCo PEP Document and 409A
PBG PEP Document.
2016 Restatement. This restatement of the 409A Program Document is effective as
of April 1, 2016.
Interplay of this 409A Program and Pre-409A Program. All benefits under the Plan
that are not subject to the 409A Program (i.e., generally, benefits that are
earned or vested before January 1, 2005 and not materially modified thereafter
within the meaning of Treas. Reg. § 1.409A-6(a)(4)) shall be governed by the
Plan Document for the Pre-Section 409 Program (the “Pre-409A Program”).
Together, this document and the document for the Pre‑409A Program describe the
terms of a single plan. However, amounts subject to the terms of this 409A
Program and amounts subject to the terms of the Pre-409A Program shall be
tracked separately at all times. The preservation of the terms of the Pre-409A
Program, without material modification, and the separation between the 409A
Program amounts and the Pre-409A Program amounts are intended to be sufficient
to permit the pre-409A Program to remain exempt from Section 409A as
grandfathered benefits.


- 2 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE II
Definitions and Construction
2.1    Definitions: This section provides definitions for certain words and
phrases listed below. Where the following words and phrases, in boldface and
underlined, appear in this Plan document (including the Foreword) with initial
capitals they shall have the meaning set forth below, unless a different meaning
is plainly required by the context.
Accrued Benefit: The Pension payable at Normal Retirement Date determined in
accordance with Article V, based on the Participant’s Highest Average Monthly
Earnings and Credited Service at the date of determination.
Actuarial Equivalent: Except as otherwise specifically set forth in the Plan or
any Appendix to the Plan with respect to a specific benefit determination, a
benefit of equivalent value computed on the basis of the factors set forth
below. The application of the following assumptions to the computation of
benefits payable under the Plan shall be done in a uniform and consistent
manner. In the event the Plan is amended to provide new rights, features or
benefits, the following actuarial factors shall not apply to these new elements
unless specifically adopted by the amendment.
(1)    Annuities and Inflation Protection: To determine the amount of a Pension
payable in the form of a Qualified Joint and Survivor Annuity or optional form
of survivor annuity, as an annuity with inflation protection, or as a period
certain and life annuity, the Plan Administrator shall select the factors that
are to be used. Effective January 1, 2009, the initial


- 3 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





factors selected by the Plan Administrator are set forth in Schedule 1, below
(prior factors appear in the Appendix). Thereafter, the Plan Administrator shall
review such initial factors from time to time and shall amend such factors in
its discretion. A Participant shall have no right to have any of the actuarial
factors specified under the Plan from time to time applied to his benefit (or
any portion thereof), except to the extent that a particular factor is currently
in effect at the time it is to be applied under the Plan. For the avoidance of
doubt, it is expressly intended and binding upon Participants that any actuarial
factors selected by the Plan Administrator from time-to-time may be applied
retroactively to already accrued benefits, and without regard to the actuarial
factors that may have applied previously for such purpose.
SCHEDULE 1




Date
Mortality Table Factors
Interest Rate
Factor
January 1, 2009
to Present
GAR 94
5%

(2)    Lump Sums: To determine the lump sum value of a Pension, a Pre-Retirement
Spouse’s Pension under Section 4.6, or a Pre-Retirement Domestic Partner’s
Pension under Section 4.12, the lump sum equivalent factors currently applicable
to lump sum distributions under the Salaried Plan shall apply (disregarding
transition factors).
(3)    Other Cases: To determine the adjustment to be made in the Pension
payable to or on behalf of a Participant in other cases, the factors are those
applicable for such purpose under the Salaried Plan.


- 4 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Annuity: A Pension payable as a series of monthly payments for at least the life
of the Participant.
Annuity Starting Date: The Annuity Starting Date shall be the first day of the
first period for which an amount is payable under this Plan as an annuity or in
any other form. A Participant who: (1) is reemployed after his initial Annuity
Starting Date, and (2) is entitled to benefits hereunder after his reemployment,
shall have a subsequent Annuity Starting Date for such benefits only to the
extent provided in Section 6.3(b).
Cashout Limit: The annual dollar limit on elective deferrals under Code section
402(g)(1)(B), as in effect from time to time.
Code: The Internal Revenue Code of 1986, as amended from time to time. All
references herein to particular Code Sections shall also refer to any successor
provisions and shall include all related regulations, interpretations and other
guidance.
Company: PepsiCo, Inc., a corporation organized and existing under the laws of
the State of North Carolina or its successor or successors.
Covered Compensation: “Covered Compensation” as that term is defined in Part B
of the Salaried Plan.
Credited Service: The period of a Participant’s employment, calculated in
accordance with Section 3.3, which is counted for purposes of determining the
amount of benefits payable to, or on behalf of, the Participant.
Disability Retirement Pension: The Retirement Pension available to a Participant
under Section 4.5.


- 5 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Early 409A Retirement Pension: The 409A Retirement Pension available to a
Participant under Section 4.2.
Elapsed Time Service: The period of time beginning with a Participant’s first
date of employment with the PepsiCo Organization and ending with the
Participant’s Final Separation from Service, irrespective of any breaks in
service between those two dates. By way of illustration, if a Participant began
employment with the PepsiCo Organization on January 1, 2000, left the employment
of the PepsiCo Organization from January 1, 2001 until December 31, 2004, and
was then reemployed by the PepsiCo Organization on January 1, 2005 until he had
a Final Separation from Service on December 31, 2008, the Participant would have
eight years of Elapsed Time Service as of his Final Separation from Service.
Eligible Domestic Partner: Paragraph (1) is effective for applicable dates (as
defined in Paragraph (6) below) on and after January 1, 2016. Paragraphs (2),
(3) and (4) are effective for earlier applicable dates. Paragraph (5) includes
general rules. Paragraph (6) sets forth defined terms. The definition of
Eligible Domestic Partner applies solely to a Participant who was actively
employed by or on an Authorized Leave of Absence from a member of the PepsiCo
Organization on or after January 1, 2013 and before January 1, 2016.
(1)    On-Going Provisions. For applicable dates on or after January 1, 2016,
“Eligible Domestic Partner” status is not recognized under the Plan, in light of
the Supreme Court’s 2015 decision that the Constitution guarantees the right to
same-sex marriage.


- 6 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(a)    Limited Exception for 2016 Plan Year. Notwithstanding the foregoing, and
solely for applicable dates in 2016, in the case of a Participant who (i) has a
relationship with an individual on December 31, 2015 that is recognized as an
eligible domestic partner or civil union relationship under paragraph (2) below
and (ii) on any date during the 2015 Plan Year, is either an Employee who is
actively employed or on an Authorized Leave of Absence from the PepsiCo
Organization or a Participant, Eligible Domestic Partner means the individual
with whom the Participant has entered into such an arrangement that was valid on
the applicable date.
(2)    June 26, 2013 through December 31, 2015 Provisions.
(a)    Civil Unions. If on the applicable date the Participant resides in a
state that does not permit same-sex marriage and the Participant has entered
into a same-sex civil union that is valid on the applicable date in the state in
which it was entered into, the Participant’s Eligible Domestic Partner (if any)
is the individual with whom the Participant has entered into such a same-sex
civil union. If the Participant resides in a state that does not permit same-sex
marriage but does permit same-sex civil unions, the Participant is not eligible
to have an Eligible Domestic Partner unless the Participant is in a valid
same-sex civil union.
(b)    State of Residence Allows Neither Civil Unions Nor Marriage. If the
Participant does not have an Eligible Domestic Partner (and is not ineligible to
have one) pursuant to subsection (a) above, the Participant’s


- 7 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Eligible Domestic Partner (if any) is the individual with whom the Participant
has executed a legally binding same-sex domestic partner agreement that meets
the requirements set forth in writing by the Company with respect to eligibility
for domestic partner benefits that is in effect on the applicable date. If such
Participant has not entered into such an agreement, the Participant is not
eligible to have an “Eligible Domestic Partner.”
(3)    January 1, 2013 through June 25, 2013 Provisions. For applicable dates
from January 1, 2013 through June 25, 2013, Eligible Domestic Partner means an
individual described in paragraph (2) above, and also includes the following: If
on the applicable date the Participant has entered into a same-sex marriage that
is valid on the applicable date in the state in which it was entered into, the
Participant’s Eligible Domestic Partner (if any) is the Participant’s spouse
pursuant to such same-sex marriage. If the Participant resides in a state that
permits same-sex marriage, the Participant is not eligible to have an Eligible
Domestic Partner unless either (a) the Participant is in a valid same-sex
marriage or (b) such state did not start to permit same-sex marriages until less
than 12 months before the applicable date.
(4)    Pre-2013 Provisions: For applicable dates before January 1, 2013,
“Eligible Domestic Partner” status was not available in the Plan.
(5)    Additional Rules. This paragraph (5) applies notwithstanding any
provisions in the remainder of this definition of “Eligible Domestic Partner” to
the contrary. The term “Eligible Domestic Partner” does not apply to a
Participant’s Eligible Spouse or to an individual who is of the


- 8 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





opposite sex of the Participant. A Participant who lives in a state that permits
same-sex marriage is not permitted to have an Eligible Domestic Partner. In the
case of applicable dates prior to January 1, 2016, if the Participant’s state
started to permit same-sex marriage or same-sex civil unions less than 12 months
before the applicable date, the Participant is treated as residing in a state
that does not permit same-sex marriage or same-sex civil unions, as the case may
be, for purposes of this definition of Eligible Domestic Partner.
Eligible Spouse: The spouse of a Participant to whom the Participant is
considered lawfully married for purposes of Federal tax law on the earlier of
the Participant’s Annuity Starting Date or the date of the Participant’s death
and who, solely for periods before September 16, 2013, is of the opposite sex.
Employee: An individual who qualifies as an “Employee” as that term is defined
in Part B of the Salaried Plan.
Employer: An entity that qualifies as an “Employer” as that term is defined in
Part B of the Salaried Plan.
ERISA: Public Law No. 93-406, the Employee Retirement Income Security Act of
1974, including any amendments thereto, any similar subsequent federal laws, and
any rules and regulations from time to time in effect under any of such laws.


- 9 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





FICA Amount: The Participant’s share of the Federal Insurance Contributions Act
(FICA) tax imposed on the 409A Pension and Pre-409A Pension of the Participant
under Code Sections 3101, 3121(a) and 3121(v)(2).
Guiding Principles Regarding Benefit Plan Committee Appointments: The guiding
principles as set forth in Common Appendix Article PAC to be applied by the
Chair of the PAC when selecting the members of the PAC.
409A Program: The program described in this document. The term “409A Program” is
used to identify the portion of the Plan that is subject to Section 409A.
Highest Average Monthly Earnings: “Highest Average Monthly Earnings” as that
term is defined in the Part B of the Salaried Plan, but without regard to the
limitation imposed by section 401(a)(17) of the Code (as such limitation is
interpreted and applied under the Salaried Plan). Notwithstanding the foregoing,
to the extent that a Participant receives, during a leave of absence, earnings
that would be counted as Highest Average Monthly Earnings if they were received
during a period of active service, but that will be received after the
Participant’s Separation from Service, the Plan Administrator may provide for
determining the Participant’s 409A Pension at Separation from Service by
projecting the benefit the Participant would have if all such earnings were
taken into account under the Plan.
Key Employee:
The individuals identified in accordance with the following paragraphs.


- 10 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(1)    In General. Any Participant who at any time during the applicable year
is:
(i)    An officer of any member of the PepsiCo Organization having annual
compensation greater than $130,000 (as adjusted for the applicable year under
Code Section 416(i)(1));
(ii)    A 5-percent owner of any member of the PepsiCo Organization; or
(iii)    A 1-percent owner of any member of the PepsiCo Organization having
annual compensation of more than $150,000.
For purposes of subparagraph (i) above, no more than 50 employees identified in
the order of their annual compensation shall be treated as officers. For
purposes of this Section, annual compensation means compensation as defined in
Treas. Reg. §1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d),
1.415(c)-2(e), and 1.415(c)-2(g). The Plan Administrator shall determine who is
a Key Employee in accordance with Code Section 416(i) (provided, that Code
Section 416(i)(5) shall not apply in making such determination), and provided
further than the applicable year shall be determined in accordance with Section
409A and that any modification of the foregoing definition that applies under
Section 409A shall be taken into account.
(2)    Applicable Year. Effective from and after December 31, 2007, the Plan
Administrator shall determine Key Employees effective as of the last day of each
calendar year, based on compensation for such year, and such designation shall
be effective for purposes of this Plan for the twelve-month


- 11 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





period commencing on April 1st of the next following calendar year (e.g., the
Key Employee determination by the Plan Administrator as of December 31, 2008
shall apply to the period from April 1, 2009 to March 31, 2010).
(3)    Rule of Administrative Convenience. Effective from and after December 31,
2007, in addition to the foregoing, the Plan Administrator shall treat all other
employees classified as Band IV and above on the applicable determination date
prescribed in paragraph (2) (i.e., the period commencing on April 1st of the
next following calendar year) as Key Employees for purposes of the Plan for the
twelve-month period commencing on April 1st of the next following calendar year;
provided that if this would result in counting more than 200 individuals as Key
Employees as of any such determination date, then the number treated as Key
Employees will be reduced to 200 by eliminating from consideration those
employees otherwise added by this paragraph (3) in order by their base
compensation, from the lowest to the highest.
(4)    Identification of Key Employees Between February 26, 2010 and March 31,
2010. Notwithstanding the foregoing, for the period between February 26, 2010
and March 31 2010, Key Employees shall be identified by combining the lists of
Key Employees of all members of the PepsiCo Organization as in effect
immediately prior to February 26, 2010. The foregoing method of identifying Key
Employees is intended to comply with Treas. Reg. § 1.409A-1(i)(6)(i), which
authorizes the use of an alternative method of identifying specified employees
that complies with Treas. Reg. §§ 1.409A-1(i)(5) and -1(i)(8) and Section
VII.C.4.d of the Preamble to the Final


- 12 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Regulations under Section 409A of the Code, which permits “service recipients to
simply combine the pre-transaction separate lists of specified employees where
it is determined that such treatment would be administratively less burdensome.”
(5)    Identification of Key Employees On and After April 1, 2010.
Notwithstanding the foregoing, for the periods on after April 1, 2010, Key
Employees shall be identified as follows:
(i)    For the period that begins on April 1, 2010, and ends on March 31, 2011,
an employee shall be a Key Employee (subject to subparagraph (iii) below) if he
was classified as at least a Band IV or its equivalent on December 31, 2009. For
this purpose, an employee shall be considered to be at least a Band IV or its
equivalent as of a date if the employee is classified as one of the following
types of employees in the PepsiCo Organization on that date: (i) a Band IV
employee or above in a PepsiCo Business, (ii) a Level E7 employee or above in a
PBG Business, or (iii) a Salary Grade 19 employee or above at a PAS Business.
(ii)    For the twelve-month period that begins on April 1, 2011, and for each
twelve-month period that begins on April 1 in subsequent years, an employee
shall be a Key Employee (subject to subparagraph (iii) below) if the employee
was an employee of the PepsiCo Organization who was classified as Band IV or
above on the December 31 that immediately precedes such April 1.


- 13 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(iii)    Notwithstanding the rule of administrative convenience in paragraph (3)
above, an employee shall be a Key Employee for the 12-month period that begins
on any April 1, if as of the preceding December 31 the employee would be a
specified employee, within the meaning of Treasury Regulation 1.409A-1(i), or
any successor, by applying as of such December 31 the default rules that apply
under such regulation for determining the minimum number of a service
recipient’s specified employees. If the preceding sentence and the methods for
identifying Key Employees set forth in subparagraph (i) or (ii) above, taken
together, would result in more than 200 individuals being counted as Key
Employees as of any December 31 determination date, then the number of
individuals treated as Key Employees pursuant to subparagraph (i) or (ii), who
are not described in the first sentence of this subparagraph (iii), shall be
reduced to 200 by eliminating from consideration those employees otherwise added
by such subparagraph in order of their base compensation, from the lowest base
compensation to the highest.
(iv)    For purposes of this paragraph (5), “PAS Business” means each employer,
division of an employer or other organizational subdivision of an employer that
the Company classifies as part of the PAS business; “PBG Business” means each
employer, division of an employer or other organizational subdivision of an
employer that the Company classifies as part of the PBG business; and “PepsiCo
Business” means each


- 14 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





employer, division of an employer or other organizational subdivision of an
employer that the Company classifies as part of the PepsiCo business.
The method for identifying Key Employees set forth in this definition is
intended as an alternative method of identifying Key Employees under Treas. Reg.
§ 1.409A-1(i)(5), and is adopted herein and shall be interpreted and applied
consistently with the rules applicable to such alternative arrangements.
Late Retirement Date: The Late Retirement Date shall be the first day of the
month coincident with or immediately following a Participant’s actual Retirement
Date occurring after his Normal Retirement Age.
Late 409A Retirement Pension: The 409A Retirement Pension available to a
Participant under Section 4.4.
Normal Retirement Age: The Normal Retirement Age under the Plan is age 65 or, if
later, the age at which a Participant first has 5 Years of Elapsed Time Service.
Normal Retirement Date: A Participant’s Normal Retirement Date shall be the
first day of the month coincident with or immediately following a Participant’s
Normal Retirement Age.
Normal 409A Retirement Pension: The Retirement Pension available to a
Participant under Section 4.1.


- 15 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Participant: An Employee participating in the Plan in accordance with the
provisions of Section 3.1.
Pension: One or more payments that are payable by the Plan to a person who is
entitled to receive benefits under the Plan. The term “409A Pension” shall be
used to refer to the portion of a Pension that is derived from the 409A Program.
The term “Pre-409A Pension” shall be used to refer to the portion of a Pension
that is derived from the Pre-409A Program.
PepsiCo Administration Committee or PAC: The committee that has the
responsibility for the administration and operation of the Plan, as set forth in
the Plan, as well as any other duties set forth therein.  As of any time, the
Chair of the PAC shall be the person who is then the Company’s Senior Vice
President, Total Rewards, but if such position is vacant or eliminated, the
Chair shall be the person who is acting to fulfill the majority of the duties of
the position (or plurality of the duties, if no one is fulfilling a majority),
as such duties existed immediately prior to the vacancy or the position
elimination.  The Chair shall appoint the other members of the PAC, applying the
principles set forth in the Guiding Principles Regarding Benefit Plan Committee
Appointments and acting promptly from time to time to ensure that there are four
other members of the PAC, each of whom shall have experience and expertise
relevant to the responsibilities of the PAC.  At least two times each year, the
PAC shall prepare a written report of its significant activities that shall be
available to any U.S.-based executive of the Company who is at least a senior
vice president. 


- 16 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





PepsiCo Organization: The controlled group of organizations of which the Company
is a part, as defined by Code section 414 and regulations issued thereunder. An
entity shall be considered a member of the PepsiCo Organization only during the
period it is one of the group of organizations described in the preceding
sentence.
Plan: The PepsiCo Pension Equalization Plan, the Plan set forth herein and in
the Pre-409A Program document(s), as the Plan may be amended from time to time
(subject to the limitations on amendment that are applicable hereunder and under
the Pre-409A Program). The Plan is also sometimes referred to as PEP, or as the
PepsiCo Pension Benefit Equalization Plan.
Plan Administrator: The PAC, or its delegate or delegates. The Plan
Administrator shall have authority to administer the Plan as provided in Article
VII.
Plan Year: The 12-month period commencing on January 1 and ending on December
31.
Pre-409A Program: The portion of the Plan that governs deferrals that are not
subject to Section 409A. The terms of the Pre-409A Program are set forth in a
separate document (or separate set of documents).
Pre-Retirement Domestic Partner’s Pension: The Pension available to an Eligible
Domestic Partner under the Plan. The term “Pre-Retirement Domestic Partner’s
409A Pension” shall be used to refer to the Pension available to an Eligible
Domestic Partner under Section 4.12 of this document.


- 17 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Pre-Retirement Spouse’s Pension: The Pension available to an Eligible Spouse
under the Plan. The term “Pre-Retirement Spouse’s 409A Pension” shall be used to
refer to the Pension available to an Eligible Spouse under Section 4.6 of this
document.
Primary Social Security Amount: In determining Pension amounts, Primary Social
Security Amount shall mean:
(1)    For purposes of determining the amount of a Retirement, Vested,
Pre-Retirement Spouse’s Pension or Pre-Retirement Domestic Partner’s Pension,
the Primary Social Security Amount shall be the estimated monthly amount that
may be payable to a Participant commencing at age 65 as an old-age insurance
benefit under the provisions of Title II of the Social Security Act, as amended.
Such estimates of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the following assumptions:
(i)    That the Participant’s social security wages in any year prior to
Retirement or Separation from Service are equal to the Taxable Wage Base in such
year, and
(ii)    That he will not receive any social security wages after Retirement or
Separation from Service.
However, in computing a Vested Pension under Formula A of Section 5.2, the
estimate of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the assumption that he continued to
receive social security wages until age 65 at the same rate as the Taxable Wage


- 18 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Base in effect at his Separation from Service. For purposes of this subsection,
“social security wages” shall mean wages within the meaning of the Social
Security Act.
(2)    For purposes of determining the amount of a Disability Pension, the
Primary Social Security Amount shall be (except as provided in the next
sentence) the initial monthly amount actually received by the disabled
Participant as a disability insurance benefit under the provisions of Title II
of the Social Security Act, as amended and in effect at the time of the
Participant’s Retirement due to disability. Notwithstanding the preceding
sentence, for any period that a Participant receives a Disability Pension before
receiving a disability insurance benefit under the provisions of Title II of the
Social Security Act, then the Participant’s Primary Social Security Amount for
such period shall be determined pursuant to paragraph (1) above.
(3)    For purposes of paragraphs (1) and (2), the Primary Social Security
Amount shall exclude amounts that may be available because of the spouse or any
dependent of the Participant or any amounts payable on account of the
Participant’s death. Estimates of Primary Social Security Amounts shall be made
on the basis of the Social Security Act as in effect at the Participant’s
Separation from Service, without regard to any increases in the social security
wage base or benefit levels provided by such Act which take effect thereafter.


- 19 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Prohibited Misconduct: Any of the following activities engaged in, directly or
indirectly, by a Participant shall constitute Prohibited Misconduct:
(1)    The Participant accepting any employment, assignment, position or
responsibility, or acquiring any ownership interest, which involves the
Participant’s “Participation” (as defined below) in a business entity that
markets, sells, distributes or produces “Covered Products” (as defined below),
unless such business entity makes retail sales or consumes Covered Products
without in any way competing with the PepsiCo Organization.
(2)    The Participant, directly or indirectly (including through someone else
acting on the Participant’s recommendation, suggestion, identification or
advice), soliciting any PepsiCo Organization employee to leave the PepsiCo
Organization’s employment or to accept any position with any other entity.
(3)    The Participant using or disclosing to anyone any confidential
information regarding the PepsiCo Organization other than as necessary in his or
her position with the PepsiCo Organization. Such confidential information shall
include all non-public information the Participant acquired as a result of his
or her positions with the PepsiCo Organization. Examples of such confidential
information include non-public information about the PepsiCo Organization’s
customers, suppliers, distributors and potential acquisition targets; its
business operations and structure; its product lines, formulas and pricing; its
processes, machines and inventions; its research and know-how; its financial
data; and its plans and strategies.


- 20 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(4)    The Participant engaging in any acts that are considered to be contrary
to the PepsiCo Organization’s best interests, including violating the Company’s
Code of Conduct, engaging in unlawful trading in the securities of the Company
or of any other company based on information gained as a result of his or her
employment with the PepsiCo Organization, or engaging in any other activity
which constitutes gross misconduct.
(5)    The Participant engaging in any activity that constitutes fraud.
Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Plan shall prohibit the Participant from communicating with government
authorities concerning any possible legal violations without notice to the
Company, participating in government investigations, and/or receiving any
applicable award for providing information to government authorities. The
Company nonetheless asserts and does not waive its attorney-client privilege
over any information appropriately protected by the privilege. Further, pursuant
to the Defend Trade Secrets Act, an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any


- 21 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order. For purposes of this subsection,
“Participation” shall be construed broadly to include: (i) serving as a
director, officer, employee, consultant or contractor with respect to such a
business entity; (ii) providing input, advice, guidance or suggestions to such a
business entity; or (iii) providing a recommendation or testimonial on behalf of
such a business entity or one or more products it produces. For purposes of this
subsection, “Covered Products” shall mean any product that falls into one or
more of the following categories, so long as the PepsiCo Organization is
producing, marketing, selling or licensing such product anywhere in the world –
beverages, including without limitation carbonated soft drinks, tea, water,
juice drinks, sports drinks, coffee drinks and value-added dairy drinks; juices
and juice products; snacks, including salty snacks, sweet snacks meat snacks,
granola and cereal bars, and cookies; hot cereals; pancake mixes; value-added
rice products; pancake syrups; value-added pasta products; ready-to-eat cereals;
dry pasta products; or any product or service that the Participant had reason to
know was under development by the PepsiCo Organization during the Participant’s
employment with the PepsiCo Organization.
Qualified Joint and Survivor Annuity: An Annuity which is payable to the
Participant for life with 50 percent of the amount of such Annuity payable after
the Participant’s death to his surviving Eligible Spouse for life. If the
Eligible Spouse predeceases the Participant, no survivor benefit under a
Qualified Joint and Survivor Annuity shall be payable to any person. The amount
of a Participant’s monthly payment


- 22 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





under a Qualified Joint and Survivor Annuity shall be reduced to the extent
provided in Sections 5.1 and 5.2, as applicable.
Retirement: Separation from Service for reasons other than death after a
Participant has fulfilled the requirements for either a Normal, Early, Late, or
Disability Retirement Pension under Article IV.
Retirement Date: The date immediately following the Participant’s Retirement.
Retirement Pension: The Pension payable to a Participant upon Retirement under
the Plan. The term “409A Retirement Pension” shall be used to refer to the
portion of a Retirement Pension that is derived from the 409A Program. The term
“Pre-409A Retirement Pension” shall be used to refer to the portion of a
Retirement Pension that is derived from the Pre-409A Program.
Salaried Plan: The PepsiCo Salaried Employees Retirement Plan, as it may be
amended from time to time; provided that a Participant’s benefit under this Plan
shall be determined solely by reference to Parts A and B of the PepsiCo Salaried
Employees Retirement Plan document without regard to the other Parts of that
Plan, as if Parts A and B were a separate plan (except as otherwise provided in
Appendix Article PBG hereto).
Section 409A: Section 409A of the Code.


- 23 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Separation from Service: A Participant’s separation from service with the
PepsiCo Organization, within the meaning of Section 409A(a)(2)(A)(i). The term
may also be used as a verb (i.e., “Separates from Service”) with no change in
meaning. Notwithstanding the preceding sentence, a Participant’s transfer to an
entity owned 20% or more by the Company will not constitute a Separation of
Service to the extent permitted by Section 409A. A Participant’s “Final
Separation from Service” is the date of his Separation from Service that most
recently precedes his Annuity Starting Date; provided, however, that to the
extent a Participant is reemployed after an Annuity Starting Date, he will have
a new Final Separation from Service with respect to any benefits to which he
becomes entitled as a result of his reemployment. The following principles shall
generally apply in determining when a Separation from Service occurs:
(1)    A Participant separates from service with the Company if the Employee
dies, retires, or otherwise has a termination of employment with the Company.
Whether a termination of employment has occurred is determined based on whether
the facts and circumstance indicate that the Company and the Employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Employee would perform after such date
(as an employee or independent contractor) would permanently decrease to no more
than 20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the Employee
provided services to the Company if the Employee has been providing services for
less than 36 months).


- 24 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(2)    An Employee will not be deemed to have experienced a Separation from
Service if such Employee is on military leave, sick leave, or other bona fide
leave of absence, to the extent such leave does not exceed a period of six
months or, if longer, such longer period of time during which a right to
re-employment is protected by either statute or contract. If the period of leave
exceeds six months and the individual does not retain a right to re-employment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period. Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period.
(3)    If an Employee provides services both an as employee and as a member of
the Board of Directors of the Company, the services provided as a Director are
generally not taken into account in determining whether the Employee has
Separated from Service as an Employee for purposes of the Plan, in accordance
with final regulations under Section 409A.


- 25 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Service: The period of a Participant’s employment calculated in accordance with
Section 3.2 for purposes of determining his entitlement to benefits under the
Plan.
Single Life Annuity: A level monthly Annuity payable to a Participant for his
life only, with no survivor benefits to his Eligible Spouse or any other person.
Single Lump Sum: The distribution of a Participant’s total 409A Pension in the
form of a single payment, which payment shall be the Actuarial Equivalent of the
Participant’s 409A Pension as of the Participant’s Normal Retirement Date (or
Late Retirement Date, if applicable), but not less than the Actuarial Equivalent
of the Participant’s 409A Pension as of the Participant’s Early Retirement Date,
in the case of a Participant who is entitled to an immediate Early 409A
Retirement Pension.
Social Security Act: The Social Security Act of the United States, as amended,
an enactment providing governmental benefits in connection with events such as
old age, death and disability. Any reference herein to the Social Security Act
(or any of the benefits provided thereunder) shall be taken as a reference to
any comparable governmental program of another country, as determined by the
Plan Administrator, but only to the extent the Plan Administrator judges the
computation of those benefits to be administratively feasible.
Taxable Wage Base: The contribution and benefit base (as determined under
section 230 of the Social Security Act) in effect for the Plan Year.
Vested Pension: The Pension available to a Participant under Section 4.3. The
term “409A Vested Pension” shall be used to refer to the portion of a Vested
Pension that is derived from the 409A Program. The term “Pre-409A Vested
Pension”


- 26 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





shall be used to refer to the portion of a Vested Pension that is derived from
the Pre-409A Program.
2.2    Construction: The terms of the Plan shall be construed in accordance with
this section.
(a)    Gender and Number: The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.
(b)    Compounds of the Word “Here”: The words “hereof”, “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
not to any particular provision or section.
(c)    Examples: Whenever an example is provided or the text uses the term
“including” followed by a specific item or items, or there is a passage having a
similar effect, such passages of the Plan shall be construed as if the phrase
“without limitation” followed such example or term (or otherwise applied to such
passage in a manner that avoids limits on its breadth of application).
(d)    Subdivisions of the Plan Document: This Plan document is divided and
subdivided using the following progression: articles, sections, subsections,
paragraphs, subparagraphs, clauses, and sub-clauses. Articles are designated by
capital roman numerals. Sections are designated by Arabic numerals containing a
decimal point. Subsections are designated by lower-case letters in parentheses.
Paragraphs are designated by Arabic numerals in parentheses. Subparagraphs are
designated by lower-case roman numerals in parentheses. Clauses are designated
by upper-case letters in


- 27 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





parentheses. Sub-clauses are designated by upper-case roman numerals in
parentheses. Any reference in a section to a subsection (with no accompanying
section reference) shall be read as a reference to the subsection with the
specified designation contained in that same section. A similar rule shall apply
with respect to paragraph references within a subsection and subparagraph
references within a paragraph.


- 28 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE III
Participation and Service
3.1    Participation: An Employee shall be a Participant in the Plan during the
period:
(a)    When he would be currently entitled to receive a Pension under the Plan
if his employment terminated at such time, or
(b)    When he would be so entitled but for the vesting requirement of
Section 4.7.
It is expressly contemplated that an Employee, who is entitled to receive a
Pension under the Plan as of a particular time, may subsequently cease to be
entitled to receive a Pension under the Plan.
3.2    Service    : A Participant’s entitlement to a Pension or, in the event
the Participant dies before commencing a benefit hereunder, either a
Pre-Retirement Spouse’s Pension for his Eligible Spouse or a Pre-Retirement
Domestic Partner’s Pension for his Eligible Domestic Partner, shall be
determined under Article IV based upon his period of Service. A Participant’s
period of Service shall be determined under Article III of Part B of the
Salaried Plan, except as provided in (a) below.
(a) Inpats. Any Salaried Plan provision which results in disregarding for
certain purposes the pre-transfer Service of certain inpats who transfer to the
United States, shall not apply to this Plan before January 1, 2015, unless such
earlier application avoids duplication of benefits.


- 29 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(b)    Leaves of Absence. If a Participant’s period of Service (as so
determined) would extend beyond the Participant’s Separation from Service date
because of a leave of absence, the Plan Administrator may provide for
determining the Participant’s 409A Pension at Separation from Service by
projecting the benefit the Participant would have if all such Service were taken
into account under the Plan.
3.3    Credited Service: Subject to the next two sentences, the amount of a
Participant’s Pension, Pre-Retirement Spouse’s Pension or Pre-Retirement
Domestic Partner’s Pension shall be based upon the Participant’s period of
Credited Service, as determined under Article III of Part B of the Salaried
Plan.
(a)    Inpats. Any provision in Section 3.5 of Part B of the Salaried Plan which
resulted in disregarding the pre-transfer Credited Service of certain inpats who
transferred to the United States shall not apply under this Plan in the case of
such inpats who transfer to the United States before October 1, 2014, unless
such earlier application avoids duplication of benefits under the Salaried Plan.
(b)    Leaves of Absence. If a Participant’s period of Credited Service (as so
determined) would extend beyond the Participant’s Separation from Service date
because of a leave of absence, the Plan Administrator may provide for
determining the Participant’s 409A Pension at Separation from Service by
projecting the benefit the Participant would have if all such Service were taken
into account under the Plan.


- 30 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE IV
Requirements for Benefits
A Participant shall be eligible to receive a Pension and a surviving Eligible
Spouse shall be eligible for certain survivor benefits as provided in this
Article. The amount of any such Pension or survivor benefit shall be determined
in accordance with Article V.
4.1    Normal 409A Retirement Pension: A Participant shall be eligible for a
Normal 409A Retirement Pension if he Separates from Service after attaining
Normal Retirement Age.
4.2    Early 409A Retirement Pension: A Participant shall be eligible for an
Early 409A Retirement Pension if he Separates from Service prior to attaining
Normal Retirement Age but after attaining at least age 55 and completing 10 or
more years of Elapsed Time Service.
4.3    409A Vested Pension: A Participant who is vested under Section 4.7 shall
be eligible to receive a 409A Vested Pension if he Separates from Service before
he is eligible for a Normal 409A Retirement Pension or an Early 409A Retirement
Pension. A Participant who terminates employment prior to satisfying the vesting
requirement in Section 4.7 shall not be eligible to receive a Pension under this
Plan.
4.4    Late 409A Retirement Pension: A Participant who continues without a
Separation from Service after his Normal Retirement Age shall not receive a
Pension until his Late Retirement Date. Thereafter, a Participant shall be
eligible for a Late Retirement Pension determined in accordance with Section 4.4
of Part B of the Salaried Plan (but without regard to


- 31 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





any requirement for notice of suspension under ERISA section 203(a)(3)(B) or any
adjustment as under Section 5.7(d) of Part B of the Salaried Plan).
4.5    409A Disability Pension: A Participant shall be eligible for a 409A
Disability Pension if he meets the requirements for a Disability Pension under
Part B of the Salaried Plan. A Participant’s 409A Disability Pension, if any,
shall generally be comprised of two parts. The first part shall represent the
benefits with respect to a disabled Participant’s Credited Service through the
day of the Participant’s Separation from Service (i.e., the Participant’s
“Pre-Separation Accruals”). In the event the disabled Participant continues to
receive Credited Service related to the disability after such Separation from
Service, the Participant’s 409A Disability Pension shall have a second part,
which shall represent all benefits accrued with respect to Credited Service from
the date immediately following the Participant’s Separation from Service until
the earliest of the Participant’s (i) attainment of age 65, (ii) benefit
commencement date under Part B of the Salaried Plan or (iii) recovery from the
disability (i.e., the Participant’s “Post-LTD Accruals”).
4.6    Pre-Retirement Spouse’s 409A Pension: A Pre-Retirement Spouse’s 409A
Pension is payable under this section only in the event the Participant dies
prior to his Annuity Starting Date. Any Pre-Retirement Spouse’s 409A Pension
payable on behalf of a Participant shall commence as of the first day of the
month following the later of (i) the Participant’s death and, (ii) the date the
Participant attains or would have attained age 55. Subject to Section 4.9, any
Pre-Retirement Spouse’s 409A Pension shall continue monthly for the life of the
Eligible Spouse.


- 32 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(a)    Active, Disabled and Retired Employees: A Pre-Retirement Spouse’s 409A
Pension shall be payable under this subsection to a Participant’s Eligible
Spouse (if any) who is entitled under Part B of the Salaried Plan to the
pre-retirement spouse’s pension for survivors of active, disabled and retired
employees. The amount (if any) of such Pension shall be determined in accordance
with the provisions of Section 5.3 (with the 409A Pension, if any, determined
after application of Section 5.6).
(b)    Vested Employees: A Pre-Retirement Spouse’s 409A Pension shall be payable
under this subsection to a Participant’s Eligible Spouse (if any) who is
entitled under Part B the Salaried Plan to the pre-retirement spouse’s pension
for survivors of vested terminated Employees. The amount (if any) of such
Pension shall be determined in accordance with the provisions of Section 5.3
(with the 409A Pension, if any, determined after application of Section 5.6). If
pursuant to this Section 4.6(b) a Participant has Pre-Retirement Spouse’s
coverage in effect for his Eligible Spouse, any Pension calculated for the
Participant under Section 5.2(b) shall be reduced for each year such coverage is
in effect by the applicable percentage set forth below (based on the
Participant’s age at the time the coverage is in effect) with a pro rata
reduction for any portion of a year. No reduction shall be made for coverage in
effect within the 90‑day period following a Participant’s termination of
employment.


- 33 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Attained Age
Annual Charge
 
 
Up to 35
.0%
35 – 39
.075%
40 – 44
.1%
45 – 49
.175%
50 – 54
.3%
55 – 59
.5%
60 – 64
.5%
 
 

4.7    Vesting    : Subject to Section 8.7 (Section 457A), a Participant shall
be fully vested in, and have a nonforfeitable right to, his Accrued Benefit at
the time he becomes fully vested in his accrued benefit under Part B of the
Salaried Plan.
4.8    Time of Payment: The distribution of a Participant’s 409A Pension shall
commence as of the time specified in Section 6.1, subject to Section 6.6. Any
increase in a Participant’s 409A Pension or Pre-409A Pension for interest due to
a delay in payment, by application of Section 3.1(e) of Part A of the Salaried
Plan (delay in payment) when calculating either portion of the Participant’s
Pension, shall accrue entirely under the 409A Program and be paid (subject to
the last sentence of this Section) at the same time and in the same form that
the Participant’s 409A Pension is paid. Accordingly, if a Participant is
entitled to an interest adjustment for a delay in payment of his Pre-409A
Pension, such interest adjustment shall be limited to that which may be paid as
part of the Participant’s 409A Pension, consistent with 409A’ s payment rules
and the limitation in the next sentence. Notwithstanding any provision of the
Salaried Plan to the contrary, including such Section 3.1(e) of Part A, a
Participant shall not receive interest for any delay in payment of his 409A
Pension or Pre-409A Pension to the


- 34 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





extent the delay is caused by the Participant or interest is prohibited by the
terms of an Internal Revenue Service correction program regarding compliance
with Code section 409A.
4.9    Cashout Distributions: Notwithstanding the availability or applicability
of a different form of payment under Article VI, the following rules shall apply
in the case of certain small benefit Annuity payments:
(a)    Distribution of Participant’s 409A Pension: If at a Participant’s Annuity
Starting Date the Actuarial Equivalent lump sum value of the Participant’s 409A
Pension is equal to or less than the Cashout Limit, the Plan Administrator shall
distribute to the Participant such lump sum value of the Participant’s 409A
Pension. Notwithstanding the preceding sentence, for Annuity Starting Dates
prior to December 1, 2012, a Participant shall be cashed out under this
subsection if, at the Participant’s Annuity Starting Date, the Actuarial
Equivalent lump sum value of the Participant’s PEP Pension is equal to or less
than $15,000.
(b)    Distribution of Pre-Retirement Spouse’s 409A Pension: If at the time
payments are to commence to an Eligible Spouse under Section 4.6, the Actuarial
Equivalent lump sum value of the PEP Pre-Retirement Spouse’s 409A Pension to be
paid is equal to or less than the Cashout Limit, the Plan Administrator shall
distribute to the Eligible Spouse such lump sum value of the PEP Pre-Retirement
Spouse’s Pension that is subject to Section 409A. Notwithstanding the preceding
sentence, for Annuity Starting Dates prior to December 1, 2012, an Eligible
Spouse shall be cashed out under this subsection if the Actuarial Equivalent
lump sum value of the Eligible Spouse’s PEP Pre-Retirement Spouse’s Pension is
equal to or less than $15,000.


- 35 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(c)    Special Cashout of 409A Vested Pensions: Notwithstanding subsection (a)
above, the Plan Administrator shall have discretion under this subsection to
cash out a 409A Vested Pension in a single lump sum prior to the date that would
apply under subsection (a).
(1)    The Plan Administrator shall have discretion under this subsection to
cash out in a single lump sum any 409A Vested Pension that, as of December 1,
2012 – (i) has not otherwise had its Annuity Starting Date occur, (ii) has an
Actuarial Equivalent lump sum value that is equal to or less than the Cashout
Limit as of such date, and (iii) is practicable to calculate and distribute (as
determined pursuant to the exercise of the Plan Administrator’s discretion),
with such cashout being made on December 1, 2012.
(2)    The Plan Administrator shall also have discretion under this subsection
to cash out in a single lump sum any 409A Vested Pension that, as of the first
day of any month in 2013 or 2014 specified by the Plan Administrator pursuant to
the exercise of its discretion – (i) has not otherwise had its Annuity Starting
Date occur, (ii) has an Actuarial Equivalent lump sum value that is equal to or
less than the Cashout Limit as of such date, and (iii) is practicable to
calculate and distribute (as determined pursuant to the exercise of the Plan
Administrator’s discretion), with such cashout being made on the first day of
the month specified.
Not later than November 30, the Plan Administrator shall memorialize in writing
the exercise of its discretion under this subsection to select Vested Pensions
for cashout on December 1, 2012, through the creation of a written list (in
either hard copy or


- 36 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





electronic form) of Participants with 409A Vested Pensions who will be cashed
out. In addition, not later than the day before the date specified pursuant to
paragraph (2) above, the Plan Administrator shall memorialize in writing the
exercise of its discretion under this subsection to select Vested Pensions for
cashout on the specified date, through the creation of a written list (in either
hard copy or electronic form) of Participants with 409A Vested Pensions who will
be cashed out.
(d)    Distribution of Pre-Retirement Domestic Partner’s Pension Benefit. If at
the time payments are to commence to an Eligible Domestic Partner under Section
4.12, the Actuarial Equivalent lump sum value of the Pre-Retirement Domestic
Partner’s 409A Pension to be paid is equal to or less than the Cashout Limit,
the Plan Administrator shall distribute to the Eligible Domestic Partner such
Actuarial Equivalent lump sum value of the Pre-Retirement Domestic Partner’s
Pension that is subject to Section 409A.
Any lump sum distributed under this section shall be in lieu of the Pension that
otherwise would be distributable to the Participant, Eligible Spouse or Eligible
Domestic Partner hereunder. The cashout provisions described in subsections (a)
through (d) above are intended to be “limited cashout” features within the
meaning of Treasury Regulation § 1.409A-3(j)(4)(v), and they shall be
interpreted and applied consistently with this regulation. Accordingly, in
determining if an applicable dollar limit is satisfied, a Participant’s entire
benefit under this Plan that is subject to Section 409A and all benefits subject
to Section 409A under all other nonaccount balance plans (within the meaning of
Treasury Regulation § 1.409A-1(c)(2)(i)(C)) shall be taken into account (the
“accountable benefit”), and a Participant’s entire accountable benefit must be
cashed out as of the time in question as a condition to any payout under this
Section. In addition, a


- 37 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





cashout under this Section shall not cause an accountable benefit to be paid out
before completing any applicable six-month delay (see, e.g., Section 6.6). No
Participant, Eligible Spouse or Eligible Domestic Partner shall be given a
direct or indirect election with respect to whether the Participant’s Vested
Pension, Pre-Retirement Spouse’s 409A Pension or Eligible Domestic Partner’s
409A Pension will be cashed out under this section.
4.10    Reemployment of Certain Participants: In the case of a current or former
Participant who is receiving his Pension as an Annuity under Section 6.1(b), and
who is reemployed and is eligible to re-participate in Part B of the Salaried
Plan after his Annuity Starting Date, payment of his 409A Pension will continue
to be paid in the same form as it was paid prior to his reemployment. Any
additional 409A Pension that is earned by the Participant shall be paid based on
the Separation from Service that follows the Participant’s re-employment.
4.11    Forfeiture of Benefits: Effective beginning with benefits accrued after
December 31, 2008 (“Post-2008 Accruals”), and notwithstanding any other
provision of this Plan to the contrary, if the Plan Administrator determines
that a Participant has engaged in Prohibited Misconduct at any time prior to the
second anniversary of his or her Separation from Service, the Participant shall
forfeit all Post-2008 Accruals (whether paid previously, being paid currently or
payable in the future), and his or her 409A Pension shall be adjusted to reflect
such forfeiture and previously paid Post-2008 Accruals shall be recovered.
4.12    Pre-Retirement Domestic Partner’s 409A Pension: A Pre-Retirement
Domestic Partner’s 409A Pension is payable under this section only in the event
the Participant dies prior to his Annuity Starting Date under either the 409A
Program or the Pre-409A Program.


- 38 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Any Pre-Retirement Domestic Partner’s 409A Pension payable on behalf of a
Participant shall commence on the first day of the month following the later of
(i) the Participant’s death and, (ii) the date the Participant attains or would
have attained age 55. Subject to Section 4.9, any Pre-Retirement Domestic
Partner’s 409A Pension shall continue monthly for the life of the Eligible
Domestic Partner.
(a)    Active, Disabled and Retired Employees: A Pre-Retirement Domestic
Partner’s 409A Pension shall be payable under this subsection to a Participant’s
Eligible Domestic Partner (if any) who is entitled under Part B of the Salaried
Plan to the pre-retirement domestic partner’s pension for survivors of active,
disabled and retired employees. The amount (if any) of such Pension shall be
determined in accordance with the provisions of Section 5.8 (with the 409A
Pension, if any, determined after application of Section 5.6).
(b)    Vested Employees: A Pre-Retirement Domestic Partner’s 409A Pension shall
be payable under this subsection to a Participant’s Eligible Domestic Partner
(if any) who is entitled under Part B of the Salaried Plan to the pre-retirement
domestic partner’s pension for survivors of vested terminated Employees. The
amount (if any) of such Pension shall be determined in accordance with the
provisions of Section 5.8 (with the 409A Pension, if any, determined after
application of Section 5.6). If, pursuant to this Section 4.12(b), a Participant
has Pre-Retirement Domestic Partner’s Pension coverage in effect for his
Eligible Domestic Partner, any Pension calculated for the Participant under
Section 5.2(b) shall be reduced for each year such coverage is in effect by the
applicable percentage set forth below (based on the Participant’s age at the
time the coverage is in effect) with a pro rata reduction for any portion of a
year. No


- 39 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





reduction shall be made for coverage in effect within the 180-day period
following a Participant’s termination of employment.
Attained Age
Annual Charge
 
 
Up to 35
.0%
35 – 39
.075%
40 – 44
.1%
45 – 49
.175%
50 – 54
.3%
55 – 59
.5%
60 – 64
.5%





- 40 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE V
Amount of Retirement Pension
When a 409A Pension becomes payable to or on behalf of a Participant under this
Plan, the amount of such 409A Pension shall be determined under Section 5.1 or
5.3 (whichever is applicable), subject to any adjustments required under
Sections 4.6(b) and 5.4.
5.1    Participant’s 409A Pension: Subject to Section 8.7 (Section 457A), a
Participant’s 409A Pension shall be determined as follows –
(a)    Calculating the 409A Pension: A Participant’s 409A Pension shall be
calculated as follows (on the basis specified in subsection (b) below and using
the definitions appearing in subsection (c) below):
(1)    His Total Pension, reduced by
(2)    His Salaried Plan Pension, and then further reduced by (but not below
zero)
(3)    His Pre-409A Pension.
(b)    Basis for Determining: The 409A Pension Benefit amount in subsection (a)
above shall be determined on a basis that takes into account applicable
reductions for early commencement and that reflects, as applicable, the relative
value of forms of payment.
(c)    Definitions: The following definitions apply for purposes of this
section.
(1)    A Participant’s “Total Pension” means the greater of:


- 41 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(i)    The amount of the Participant’s pension determined under the terms of
Part B of the Salaried Plan, but without regard to: (A) the limitations imposed
by sections 401(a)(17) and 415 of the Code (as such limitations are interpreted
and applied under the Salaried Plan), and (B) the actuarial adjustment under
Section 5.7(d) of Part B of the Salaried Plan (relating to benefits that are
deferred beyond the Participant’s Normal Retirement Date); or
(ii)    The amount (if any) of the Participant’s PEP Guarantee determined under
Section 5.2.
As necessary to ensure the Participant’s receipt of a “greater of” benefit, the
foregoing comparison shall be made by reflecting, as applicable, the relative
value of forms of payment.
(2)    A Participant’s “Salaried Plan Pension” means the amount of the
Participant’s pension determined under the terms of Part B of the Salaried Plan.
(3)    A Participant’s “Pre-409A Pension” means the amount of the Participant’s
pension determined under Section 5.6.
5.2    PEP Guarantee: A Participant who is eligible under subsection (a) below
shall be entitled to a PEP Guarantee benefit determined under subsection (b)
below. In the case of other Participants, the PEP Guarantee shall not apply.
(a)    Eligibility: A Participant shall be covered by this section if the
Participant has 1988 pensionable earnings from an Employer of at least $75,000.
For


- 42 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





purposes of this section, “1988 pensionable earnings” means the Participant’s
remuneration for the 1988 calendar year, within the meaning of the Salaried Plan
as in effect in 1988. “1988 pensionable earnings” does not include remuneration
from an entity attributable to any period when that entity was not an Employer.
(b)    PEP Guarantee Formula: The amount of a Participant’s PEP Guarantee shall
be determined under the applicable formula in paragraph (1), subject to the
special rules in paragraph (2).
(1)    Formulas: The amount of a Participant’s Pension under this paragraph
shall be determined in accordance with subparagraph (i) below. However, if the
Participant was actively employed by the PepsiCo Organization in a
classification eligible for the Salaried Plan prior to July 1, 1975, the amount
of his Pension under this paragraph shall be the greater of the amounts
determined under subparagraphs (i) and (ii), provided that subparagraph (ii)(B)
shall not apply in determining the amount of a Vested Pension.
(i)    Formula A: The Pension amount under this subparagraph shall be:
(A)    3 percent of the Participant’s Highest Average Monthly Earnings for the
first 10 years of Credited Service, plus
(B)    1 percent of the Participant’s Highest Average Monthly Earnings for each
year of Credited Service in excess of 10 years, less


- 43 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(C)    1-2/3 percent of the Participant’s Primary Social Security Amount
multiplied by years of Credited Service not in excess of 30 years.
In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his Highest Average Monthly Earnings
and Primary Social Security Amount at his Separation from Service, and then
shall be reduced by multiplying the resulting amount by a fraction, the
numerator of which is the Participant’s actual years of Credited Service on his
Separation from Service and the denominator of which is the years of Credited
Service he would have earned had he remained in the employ of an Employer until
his Normal Retirement Age.
(ii)    Formula B: The Pension amount under this subparagraph shall be the
greater of (A) or (B) below:
(A)    1-1/2 percent of Highest Average Monthly Earnings times the number of
years of Credited Service, less 50 percent of the Participant’s Primary Social
Security Amount, or
(B)    3 percent of Highest Average Monthly Earnings times the number of years
of Credited Service up to 15 years, less 50 percent of the Participant’s Primary
Social Security Amount.


- 44 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Participant’s Credited
Service (determined in accordance with Section 3.3(c)(3) of Part B of the
Salaried Plan), and his Highest Average Monthly Earnings and Primary Social
Security Amount at the date of disability.
(2)    Calculation: The amount of the PEP Guarantee shall be determined pursuant
to paragraph (1) above, subject to the following special rules:
(i)    Surviving Eligible Spouse’s or Eligible Domestic Partner’s
Annuity:    Subject to subparagraph (iii) below and the last sentence of this
subparagraph, if the Participant has an Eligible Spouse or Eligible Domestic
Partner, the Participant’s Eligible Spouse or Eligible Domestic Partner shall be
entitled to receive a survivor annuity equal to 50 percent of the Participant’s
Annuity under this section, with no corresponding reduction in such Annuity for
the Participant. Annuity payments to a surviving Eligible Spouse or Eligible
Domestic Partner shall begin on the first day of the month coincident with or
following the Participant’s death and shall end with the last monthly payment
due prior to the Eligible Spouse’s or Eligible Domestic Partner’s death. If the
Eligible Spouse or Eligible Domestic Partner is more than 10 years younger than
the Participant, the survivor benefit payable under this subparagraph shall be
adjusted as provided below.


- 45 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(A)    For each full year more than 10 but less than 21 that the surviving
Eligible Spouse or Eligible Domestic Partner is younger than the Participant,
the survivor benefit payable to such spouse shall be reduced by 0.8 percent.
(B)    For each full year more than 20 that the surviving Eligible Spouse or
Eligible Domestic Partner is younger than the Participant, the survivor benefit
payable to such spouse shall be reduced by an additional 0.4 percent.
(ii)    Reductions: The following reductions shall apply in determining a
Participant’s PEP Guarantee.
(A)    If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.
(B)    If the Participant is entitled to a Vested Pension, the payment amount
shall be reduced to the actuarial equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the Section 4.6(b)
reductions for any Pre­ Retirement Spouse’s coverage and Section 4.12(b)
reductions for any Pre-Retirement Domestic Partner’s coverage shall apply.


- 46 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(C)    This clause applies if the Participant will receive his Pension in a form
that provides an Eligible Spouse or Eligible Domestic Partner benefit,
continuing for the life of the surviving spouse or surviving domestic partner,
that is greater than that provided under subparagraph (i). In this instance, the
Participant’s Pension under this section shall be reduced so that the total
value of the benefit payable on the Participant’s behalf is the actuarial
equivalent of the Pension otherwise payable under the foregoing provisions of
this section.
(D)    This clause applies if the Participant will receive his Pension in a form
that provides a survivor annuity for a beneficiary who is not his Eligible
Spouse or Eligible Domestic Partner. In this instance, the Participant’s Pension
under this section shall be reduced so that the total value of the benefit
payable on the Participant’s behalf is the actuarial equivalent of a Single Life
Annuity for the Participant’s life.
(E)    This clause applies if the Participant will receive his Pension in an
Annuity form that includes inflation protection described in Section 6.2(b). In
this instance, the Participant’s Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant’s behalf is the
actuarial equivalent of the elected Annuity without such protection.


- 47 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(iii)    Lump Sum Conversion: The amount of the Retirement Pension determined
under this section for a Participant whose Retirement Pension will be
distributed in the form of a lump sum shall be the actuarial equivalent of the
Participant’s PEP Guarantee determined under this section, taking into account
the value of any survivor benefit under subparagraph (i) above and any early
retirement reductions under subparagraph (ii)(A) above.
For purposes of this paragraph (2), actuarial equivalence shall be determined
taking into account the PEP Guarantee’s purpose to preserve substantially the
value of a benefit under the pre-1989 terms of the Plan and the 409A Plan’s
design that offers alternative annuities that are considered actuarial
equivalent for purposes of Section 409A (taking into account, without
limitation, the special rule for subsidized joint and survivor annuities in
Treasury Regulation § 1.409A-3(b)(ii)(C)).
5.3    Amount of Pre-Retirement Spouse’s 409A Pension    : The monthly amount of
the Pre-Retirement Spouse’s 409A Pension payable to a surviving Eligible Spouse
under Section 4.6 shall be determined under subsection (a) below.
(a)    Calculation: An Eligible Spouse’s Pre-Retirement Spouse’s 409A Pension
shall be equal to:
(1)    The Eligible Spouse’s Total Pre-Retirement Spouse’s Pension, reduced by


- 48 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(2)    The Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension, and
then further reduced by (but not below zero)
(3)    The Eligible Spouse’s Pre-Retirement Spouse’s Pension derived from the
Pre-409A Program.
(b)    Definitions: The following definitions apply for purposes of this
section.
(1)    An Eligible Spouse’s “Total Pre-Retirement Spouse’s Pension” means the
greater of:
(i)    The amount of the Eligible Spouse’s pre-retirement spouse’s pension
determined under the terms of Part B of the Salaried Plan, but without regard
to: (A) the limitations imposed by sections 401(a)(17) and 415 of the Code (as
such limitations are interpreted and applied under the Salaried Plan), and (B)
the actuarial adjustment under Section 5.7(d) of Part B of the Salaried Plan; or
(ii)    The amount (if any) of the Eligible Spouse’s PEP Guarantee
Pre-Retirement Spouse’s Pension determined under subsection (c).
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated as if payable as of what would be the Normal Retirement Date
of the Participant related to the Eligible Spouse.
(2)    An “Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension”
means the Pre-Retirement Spouse’s Pension that would be payable to the Eligible
Spouse under the terms of the Salaried Plan.


- 49 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(3)    An “Eligible Spouse’s Pre-Retirement Spouse’s Pension derived from the
Pre-409A Program” means the Pre-Retirement Spouse’s Pension that would be
payable to the Eligible Spouse under the terms of the Pre-409A Program.
(c)    PEP Guarantee Pre-Retirement Spouse’s Pension: An Eligible Spouse’s PEP
Guarantee Pre-Retirement Spouse’s Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Participant under
Section 5.2.
(1)    Normal Rule: The Pre-Retirement Spouse’s Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Participant had:
(i)    Separated from Service on the date of death (or, if earlier, his actual
Separation from Service);
(ii)    Commenced a Qualified Joint and Survivor Annuity on the same date
payments of the Qualified Pre-Retirement Spouse’s Pension are to commence; and
(iii)    Died on the day immediately following such commencement.
(2)    Special Rule for Active and Disabled Employees: Notwithstanding paragraph
(1) above, the Pre‑Retirement Spouse’s Pension paid on behalf of a Participant
described in Section 4.6(a) shall not be less than


- 50 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





an amount equal to 25 percent of such Participant’s PEP Guarantee determined
under Section 5.2. For this purpose, Credited Service shall be determined as
provided in Section 3.3(c)(2) of Part B the Salaried Plan, and the deceased
Participant’s Highest Average Monthly Earnings, Primary Social Security Amount
and Covered Compensation shall be determined as of his date of death. A
Pre-Retirement Spouse’s Pension under this paragraph is not reduced for early
commencement.
Principles similar to those applicable under – (i) Section 5.1(b), and (ii) the
last sentence of Section 5.2(b)(2) shall apply in determining the Pre-Retirement
Spouse’s 409A Pension under this section.
5.4    Certain Adjustments: Pensions determined under the foregoing sections of
this Article are subject to adjustment as provided in this section. For purposes
of this section, “specified plan” shall mean the Salaried Plan or a nonqualified
pension plan similar to this Plan. A nonqualified pension plan is similar to
this Plan if it is sponsored by a member of the PepsiCo Organization and if its
benefits are not based on participant pay deferrals.
(a)    Adjustments for Rehired Participants: This subsection shall apply to a
current or former Participant who is reemployed after his Annuity Starting Date
and whose benefit under the Salaried Plan is recalculated based on an additional
period of Credited Service. In the event of any such recalculation, the
Participant’s PEP Pension shall also be recalculated hereunder to the maximum
extent permissible under Section 409A. For this purpose and to the maximum
extent permissible under Section 409A, the PEP Guarantee under Section 5.2 is
adjusted for in-service distributions and prior


- 51 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





distributions in the same manner as benefits are adjusted under the Salaried
Plan, but by taking into account benefits under this Plan and any specified
plans.
(b)    Adjustment for Increased Pension Under Other Plans: If the benefit paid
under a specified plan on behalf of a Participant is increased after PEP
benefits on his behalf have been determined (whether the increase is by order of
a court, by agreement of the plan administrator of the specified plan, or
otherwise), then the PEP benefit for the Participant shall be recalculated to
the maximum extent permissible under Section 409A. If the recalculation
identifies an overpayment hereunder, the Plan Administrator shall take such
steps as it deems advisable to recover the overpayment. It is specifically
intended that there shall be no duplication of payments under this Plan and any
specified plans to the maximum extent permissible under Section 409A.
(c)    No Benefit Offsets That Would Violate Section 409A. Effective as of
January 1, 2009, if a Participant has earned a benefit under a plan maintained
by a member of the PepsiCo Organization that is a “qualifying plan” for purposes
of the “Non-Duplication” rule in Section 3.8 of Part A of the Salaried Plan and
the “Transfers and Non-Duplication” rule in Section 3.5 of Part B of the
Salaried Plan, such Transfers and Non-Duplication rules shall apply when
calculating the Participant’s Total Pension under Section 5.1(c)(1) above only
to the extent the application of such rule to the Participant’s 409A Pension
will not result in a change in the time or form of payment of such pension that
is prohibited by Section 409A. For purposes of the limit on offsets in the
preceding sentence, it is the Company’s intent to undertake to make special
arrangements with respect to the payment of the benefit under the qualifying
plan that are legally


- 52 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





permissible under the qualifying plan and compliant with Section 409A, in order
to avoid such a change in time or form of payment to the maximum extent
possible; to the extent that Section 409A compliant special arrangements are
timely put into effect in a particular situation, the limit on offsets in the
prior sentence will not apply.
5.5    Excludable Employment: An executive who has signed a written agreement
with the Company pursuant to which the individual either (i) waives eligibility
under the Plan (even if the individual otherwise meets the definition of
Employee under the Plan), or (ii) agrees not to participate in the Plan, shall
not thereafter become entitled to a benefit or to any increase in benefits in
connection with such employment (whichever applies). Written agreements may be
entered into either before or after the executive becomes eligible for or begins
participation in the Plan, and such written agreement may take any form that is
deemed effective by the Company. This Section 5.5 shall apply with respect to
agreements that are entered into on or after January 1, 2009.
5.6    Pre-409A Pension: A Participant’s Pre-409A Pension is the portion of the
Participant’s Pension that is grandfathered under Treasury Regulation §
1.409A-6(a)(3)(i) and (iv). Principles similar to those applicable under – (i)
Section 5.1(b), and (ii) the last sentence of Section 5.2(b)(2) shall apply in
determining the Pre-409A Pension under this section.


- 53 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





5.7    Offset: Notwithstanding any other provision of the Plan, the Company may
reduce the amount of any payment or benefit that is or would be payable to or on
behalf of a Participant by the amount of any obligation of the Participant to
the Company that is or becomes due and payable, provided that (1) the obligation
of the Participant to the Company was incurred during the employment
relationship, (2) the reduction during any Plan Year may not exceed the amount
allowed under Code Section 409A and (3) the reduction is made at the same time
and in the same amount as the obligation otherwise would have been due and
collectable from the Participant.
5.8    Amount of Pre-Retirement Domestic Partner’s Pension: The monthly amount
of the Pre-Retirement Domestic Partner’s 409A Pension payable to a surviving
Eligible Domestic Partner under Section 4.12 shall be determined under
subsection (a) below.
(a)    Calculation: An Eligible Domestic Partner’s Pre-Retirement Domestic
Partner’s 409A Pension shall be equal to:
(1)    The Eligible Domestic Partner’s Total Pre-Retirement Domestic Partner’s
Pension, reduced by
(2)    Each of the following that applies:
(i)    The Eligible Domestic Partner’s Salaried Plan Pre‑Retirement Domestic
Partner’s Pension, and
(ii)    If the Participant’s Annuity Starting Date occurred with respect to his
409A Pension prior to death, but not with respect to his Pre-409A Pension (or
vice versa), the Eligible Domestic Partner’s Pre-Retirement Domestic Partner’s
Pension that would have been payable if


- 54 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





the Participant’s Annuity Starting Date for such benefit had not already
occurred.
(b)    Definitions: The following definitions apply for purposes of this
section:
(1)    An Eligible Domestic Partner’s “Total Pre-Retirement Domestic Partner’s
Pension” means the greater of:
(i)    The amount of the Eligible Domestic Partner’s pre‑retirement domestic
partner’s pension determined under the terms of the Salaried Plan, but without
regard to: (A) the limitations imposed by sections 401(a)(17) and 415 of the
Code (as such limitations are interpreted and applied under the Salaried Plan),
and (B) the actuarial adjustment under Section 5.7(d) of Part B of the Salaried
Plan, or
(ii)    The amount (if any) of the Eligible Domestic Partner’s PEP Guarantee
Pre-Retirement Domestic Partner’s 409A Pension determined under subsection (c).
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated as if payable as of what would be the Normal Retirement Date
of the Participant related to the Eligible Domestic Partner.
(2)    An “Eligible Domestic Partner’s Salaried Plan Pre- Retirement Domestic
Partner’s Pension” means the Pre-Retirement Domestic Partner’s Pension that
would be payable to the Eligible Domestic Partner under the terms of the
Salaried Plan; provided that if such Salaried Plan benefit commenced prior to
the date of commencement under this Plan, the amount of


- 55 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





such pension shall be increased actuarially by the Plan Administrator to the
date of commencement under this Plan.
(c)    PEP Guarantee Pre-Retirement Domestic Partner’s Pension: An Eligible
Domestic Partner’s PEP Guarantee Pre-Retirement Domestic Partner’s 409A Pension
shall be determined in accordance with paragraph (1) or (2) below, whichever is
applicable, with reference to the PEP Guarantee (if any) that would have been
available to the Participant under Section 5.2.
(1)    Normal Rule:    The Pre-Retirement Domestic Partner’s 409A Pension
payable under this paragraph shall be equal to the amount that would be payable
as a survivor annuity, under a Qualified Joint and Survivor Annuity, if the
Participant had:
(i)    Separated from Service on the date of death (or, if earlier, his actual
Separation from Service);
(ii)    Commenced a Qualified Joint and Survivor Annuity on the same date
payments of the Qualified Pre­ Retirement Domestic Partner’s Pension are to
commence; and
(iii)    Died on the day immediately following such commencement.
(2)    Special Rule for Active and Disabled Employees: Notwithstanding paragraph
(1) above, the Pre-Retirement Domestic Partner’s 409A Pension paid on behalf of
a Participant described in Section 4.6(a) shall not be less than an amount equal
to 25 percent of such Participant’s PEP Guarantee determined under Section 5.2.
For this purpose, Credited Service


- 56 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





shall be determined as provided in Section 3.3(d)(2) of the Salaried Plan, and
the deceased Participant’s Highest Average Monthly Earnings, Primary Social
Security Amount and Covered Compensation shall be determined as of his date of
death. A Pre-Retirement Domestic Partner’s 409A Pension under this paragraph is
not reduced for early commencement.
Principles similar to those applicable under (i) Section 5.1(b), and (ii) the
last sentence of Section 5.2(b)(2) shall apply in determining the Pre-Retirement
Domestic Partner’s 409A Pension under this section.


- 57 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE VI
Distribution of Benefits
The terms of this Article govern (i) the distribution of benefits to a
Participant who becomes entitled to a 409A Pension, and (ii) the continuation of
benefits (if any) to such Participant’s beneficiary following the Participant’s
death. A Pre-Retirement Spouse’s Pension or Pre-Retirement Domestic Partner’s
Pension derived from the 409A Program shall be payable as an Annuity for the
life of the Eligible Spouse or Eligible Domestic Partner, as applicable, in all
cases, subject to Section 4.9 (cashout distributions). The distribution of a
Pre-409A Pension is governed by the terms of the Pre-409A Program.
6.1    Form and Timing of Distributions: Benefits under the 409A Program shall
be distributed as follows:
(a)    409A Retirement Pension: The following rules govern the distribution of a
Participant’s 409A Retirement Pension:
(1)    Generally: A Participant’s 409A Retirement Pension shall be distributed
as a Single Lump Sum on the first day of the month that is coincident with or
next follows the Participant’s Retirement Date, subject to paragraph (2) and
Section 6.6 (delay for Key Employees).
(2)    Prior Payment Election: Notwithstanding paragraph (1), a Participant who
is entitled to a 409A Retirement Pension and who made an election (i) up to and
including December 31, 2007, and (ii) at least six months prior to and in a
calendar year prior to the Participant’s Annuity Starting Date


- 58 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





shall receive his benefit in accordance with such payment election. A payment
election allowed a Participant to choose either (i) to receive a distribution of
his benefit in an Annuity form, (ii) to commence distribution of his benefit at
a time other than as provided in paragraph 6.1(a)(1), or both (i) and (ii). A
payment election made by a Participant who is only eligible to receive a Vested
Pension on his Separation from Service shall be disregarded. Subject to Section
4.9 (cashouts), a Participant who has validly elected to receive an Annuity
shall receive his benefit as a Qualified Joint and Survivor Annuity if he is
married or as a Single Life Annuity if he is unmarried, unless he elects one of
the optional forms of payment described in Section 6.2 in accordance with the
election procedures in Section 6.3(a). A Participant shall be considered married
if he is married on his Annuity Starting Date (with such Annuity Starting Date
determined taking into account any election applicable under this subsection).
To the extent a Participant’s benefit commences later than it would under
paragraph 6.1(a)(1) as a result of an election under this paragraph 6.1(a)(2),
the Participant’s benefit will be increased for earnings at the interest rate
used to compute the Actuarial Equivalent lump sum value through the date the
check for payment is prepared, which interest shall be paid at the time elected
by the Participant under this paragraph 6.1(a)(2).
(b)    409A Vested Pension: Subject to Section 4.9, Section 6.6 and subsection
(c) below, a Participant’s 409A Vested Pension shall be distributed in
accordance with paragraph (1) or (2) below, unless, in the case of a Participant
who is married (as determined under the standards in paragraph 6.1(a)(2), above)
or has an


- 59 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Eligible Domestic Partner on his Annuity Starting Date, he elects one of the
optional forms of payment distributions in Section 6.2 in accordance with the
election procedures in Section 6.3(a):
(1)    Separation Prior to Age 55: In the case of a Participant who Separates
from Service with at least five years of Service prior to attaining age 55, the
Participant’s 409A Vested Pension shall be distributed as an Annuity commencing
on the first of the month that is coincident with or immediately follows the
date he attains age 55, which shall be the Annuity Starting Date of his 409A
Vested Pension. A distribution under this subsection shall be in the form of a
Qualified Joint and Survivor Annuity if the Participant is married or as a
Single Life Annuity if he is not married; provided that an unmarried Participant
who has an Eligible Domestic Partner may elect a 50% Survivor Annuity or 75%
Survivor Annuity with his Eligible Domestic Partner as his beneficiary as
provided in Section 6.2. A Participant shall be considered married or to have a
domestic partner for purposes of this paragraph if he is married or has an
Eligible Domestic Partner on the Annuity Starting Date of his 409A Vested
Pension.
(2)    Separation at Ages 55 Through 64: In the case of a Participant who
Separates from Service with at least five years but less than ten years of
Service and on or after attaining age 55 but prior to attaining age 65, the
Participant’s 409A Vested Pension shall be distributed as an Annuity (as
provided in paragraph (1) above) commencing on the first of the month that
follows his Separation from Service.


- 60 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(c)    Disability Pension: The portion of a Participant’s 409A Disability
Pension representing Pre-Separation Accruals shall be paid on the first day of
the month following the later of (i) the Participant’s attainment of age 55 and
(ii) the Participant’s Separation from Service. The available forms of payment
for the portion of a Participant’s 409A Disability Pension representing
Pre-Separation Accruals (as defined in Section 4.5) shall be those forms
available to a Participant who is entitled to a Vested Pension or a Retirement
Pension, as set forth in Section 6.2, below (including, to the extent
applicable, the different forms available to a married Participant / Participant
with a domestic partner versus a single Participant). The portion of a
Participant’s 409A Disability Pension representing Post-LTD Accruals shall be
paid on the first day of the month following the Participant’s attainment of age
65 in a lump sum.
6.2    Available Forms of Payment    : This section sets forth the payment
options available to a Participant who is entitled to a Retirement Pension under
paragraph 6.1(a)(2) above or a Vested Pension under subsection 6.1(b) above.
(a)    Basic Forms: A Participant who is entitled to a Retirement Pension may
choose one of the following optional forms of payment by making a valid election
in accordance with the election procedures in Section 6.3(a). A Participant who
is entitled to a Vested Pension and who is married on his Annuity Starting Date
may choose one of the optional forms of payment available under paragraph (1),
(2)(ii) or (2)(iii) below with his Eligible Spouse as his beneficiary (and no
other optional form of payment available under this subsection (a) shall be
permitted to such a Participant). A Participant who is entitled to a Vested
Pension, who is not married and who has an Eligible Domestic


- 61 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Partner on his Annuity Starting Date may choose one of the optional forms
available under paragraph (2)(ii) or (2)(iii) below with his Eligible Domestic
Partner as his beneficiary (and no other optional forms of payment available
under this subsection shall be permitted to such a Participant). A Participant
who is entitled to a Vested Pension and who is not married and does not have an
Eligible Domestic Partner on his Annuity Starting Date shall receive a Single
Life Annuity. Each optional annuity is the actuarial equivalent of the Single
Life Annuity:
(1)    Single Life Annuity Option: A Participant may receive his 409A Pension in
the form of a Single Life Annuity, which provides monthly payments ending with
the last payment due prior to his death.
(2)    Survivor Options: A Participant may receive his 409A Pension in
accordance with one of the following survivor options:
(i)    100 Percent Survivor Option: The Participant shall receive a reduced 409A
Pension payable for life, ending with the last monthly payment due prior to his
death. Payments in the same reduced amount shall continue after the
Participant’s death to his beneficiary for life, beginning on the first day of
the month coincident with or following the Participant’s death and ending with
the last monthly payment due prior to the beneficiary’s death.
(ii)    75 Percent Survivor Option: The Participant shall receive a reduced 409A
Pension payable for life, ending with the last monthly payment due prior to his
death. Payments in the amount of 75 percent of such reduced 409A Pension shall
be continued after the


- 62 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Participant’s death to his beneficiary for life, beginning on the first day of
the month coincident with or following the Participant’s death and ending with
the last monthly payment due prior to the beneficiary’s death.
(iii)    50 Percent Survivor Option: The Participant shall receive a reduced
409A Pension payable for life, ending with the last monthly payment due prior to
his death. Payments in the amount of 50 percent of such reduced 409A Pension
shall be continued after the Participant’s death to his beneficiary for life,
beginning on the first day of the month coincident with or following the
Participant’s death and ending with the last monthly payment due prior to the
beneficiary’s death. A 50 percent survivor option under this paragraph shall be
a Qualified Joint and Survivor Annuity if the Participant’s beneficiary is his
Eligible Spouse.
(iv)    Ten Years Certain and Life Option: The Participant shall receive a
reduced 409A Pension which shall be payable monthly for his lifetime but for not
less than 120 months. If the retired Participant dies before 120 payments have
been made, the monthly 409A Pension amount shall be paid for the remainder of
the 120 month period to the Participant’s primary beneficiary (or if the primary
beneficiary has predeceased the Participant, the Participant’s contingent
beneficiary).
(b)    Inflation Protection: The following levels of inflation protection may be
provided to any Participant who elects to receive all or a part of his 409A
Retirement Pension as an Annuity:


- 63 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(1)    5 Percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 5 percent. The amount of the increase shall be the difference
between inflation in the prior year and 5 percent.
(2)    7 Percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 7 percent. The amount of the increase shall be the difference
between inflation in the prior year and 7 percent.
Benefits shall be subject to increase in accordance with this subsection each
January 1, beginning with the second January 1 following the Participant’s
Annuity Starting Date. The amount of inflation in the prior year shall be
determined based on inflation in the 12-month period ending on September 30 of
such year, with inflation measured in the same manner as applies on the
Effective Date for adjusting Social Security benefits for changes in the cost of
living. Inflation protection that is in effect shall carry over to any survivor
benefit payable on behalf of a Participant, and shall increase the otherwise
applicable survivor benefit as provided above. Any election by a Participant to
receive inflation protection shall be irrevocable by such Participant or his
surviving beneficiary.


- 64 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





6.3    Procedures for Elections: This section sets forth the procedures for
making Annuity Starting Date elections (i.e., elections under Section 6.2).
Subsection (a) sets forth the procedures for making a valid election of an
optional form of payment under Section 6.2 and subsection (b) includes special
rules for Participants with multiple Annuity Starting Dates. An election under
this Article VI shall be treated as received on a particular day if it is: (i)
postmarked that day, or (ii) actually received by the Plan Administrator on that
day. Receipt under (ii) must occur by the close of business on the date in
question, which time is to be determined by the Plan Administrator. Spousal
consent is not required for an election to be valid.
(a)    Election of an Optional Form of Payment: To be valid, an election of an
optional form of Annuity under Section 6.2, for (i) a Participant’s 409A
Retirement Pension (if a proper election was made under paragraph 6.1(a)(2)) or
(ii) a Participant’s 409A Vested Terminated Pension, must be in writing, signed
by the Participant, and received by the Plan Administrator at least one day
prior to the Annuity Starting Date that applies to the Participant’s Pension in
accordance with Section 6.1. In addition, an election under this subsection must
specify one of the optional forms of payment available under Section 6.2 and a
beneficiary, if applicable, in accordance with Section 6.5 below. To the extent
permitted by the Plan Administrator, an election made through electronic media
shall be considered to satisfy the requirement for a written election, and an
electronic affirmation of such an election shall be considered to satisfy the
requirement for a signed election.
(b)    Multiple Annuity Starting Dates: When amounts become payable to a
Participant in accordance with Article IV, they shall be payable as of the
Participant’s


- 65 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Annuity Starting Date and the election procedures (in this section and Sections
6.1 and 6.5) shall apply to all of the Participant’s unpaid accruals as of such
Annuity Starting Date, with the following exception. In the case of a
Participant who is rehired after his initial Annuity Starting Date and who
(i) is currently receiving an Annuity that remained in pay status upon rehire,
or (ii) was previously paid a lump sum distribution (other than a cashout
distribution described in Section 4.9(a)), the Participant’s subsequent Annuity
Starting Date (as a result of his subsequent Separation from Service), and the
election procedures at such subsequent Annuity Starting Date, shall apply only
to the portion of his benefit that accrues after his rehire. Any prior accruals
that remain to be paid as of the Participant’s subsequent Annuity Starting Date
shall continue to be payable in accordance with the elections made at his
initial Annuity Starting Date.
(c)    Determination of Marital Status. Effective January 1, 2014, in any case
in which the form of payment of a Participant’s 409A Pension is determined by
his marital status on his Annuity Starting Date, the Plan Administrator shall
assume the Participant is unmarried on his Annuity Starting Date unless the
Participant provides notice to the Plan prior to his Annuity Starting Date,
which is deemed sufficient and satisfactory by the Plan Administrator, that he
is married. The Participant shall give such notification to the Plan
Administrator when he makes the election described in subsection (a) above or in
accordance with such other procedures that are established by the Plan
Administrator for this purpose (if any). Notwithstanding the two prior
sentences, the Plan Administrator may adopt rules that provide for a different
outcome than specified above.


- 66 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





6.4    Special Rules for Survivor Options: The following special rules shall
apply for the survivor options available under Section 6.2.
(a)    Effect of Certain Deaths: If a Participant makes an election under
Section 6.3(a) to receive his 409A Retirement Pension in the form of an optional
Annuity that includes a benefit for a surviving beneficiary under Section 6.2
and the Participant or his beneficiary (beneficiaries in the case of the
optional form of payment in Section 6.2(a)(2)(iv)) dies prior to the Annuity
Starting Date of such Annuity, the election shall be disregarded. If the
Participant dies after this Annuity Starting Date but before his 409A Retirement
Pension actually commences, the election shall be given effect and the amount
payable to his surviving Eligible Spouse or other beneficiary shall commence on
the first day of the month following his death (any back payments due the
Participant shall be payable to his estate). In the case of a Participant who
has elected the form of payment described in Section 6.2(a)(2)(iv), if such
Participant: (i) dies after his Annuity Starting Date, (ii) without a surviving
primary or contingent beneficiary, and (iii) before receiving 120 payments under
the form of payment, then the remaining payments due under such form of payment
shall be paid to the Participant’s estate. If payments have commenced under such
form of payment to a Participant’s primary or contingent beneficiary and such
beneficiary dies before payments are completed, then the remaining payments due
under such form of payment shall be paid to such beneficiary’s estate.
(b)    Non-Spouse Beneficiaries: If a Participant’s beneficiary is not his
Eligible Spouse, he may not elect:


- 67 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(1)    The 100 percent survivor option described in Section 6.2(a)(2)(i) if his
Eligible Domestic Partner or other non-spouse beneficiary is more than 10 years
younger than he is, or
(2)    The 75 percent survivor option described in Section 6.2(a)(2)(ii) if his
Eligible Domestic Partner or other non-spouse beneficiary is more than 19 years
younger than he is.
6.5    Designation of Beneficiary: A Participant who has elected under Section
6.2 to receive all or part of his Retirement Pension in a form of payment that
includes a survivor option shall designate a beneficiary who will be entitled to
any amounts payable on his death. Such designation shall be made on the election
form used to choose such optional form of payment or an approved election form
filed under the Salaried Plan, whichever is applicable. In the case of the
survivor option described in Section 6.2(a)(2)(iv), the Participant shall be
entitled to name both a primary beneficiary and a contingent beneficiary. A
Participant (whether active or former) shall have the right to change or revoke
his beneficiary designation at any time prior to his Annuity Starting Date. The
designation of any beneficiary, and any change or revocation thereof, shall be
made in accordance with rules adopted by the Plan Administrator. A beneficiary
designation shall not be effective unless and until filed with the Plan
Administrator. If no beneficiary is properly designated and a Participant’s
elects a survivor’s option described in Section 6.2(a)(2), the Participant’s
beneficiary shall be his Eligible Spouse or Eligible Domestic Partner, as
applicable. A Participant entitled to a Vested Pension does not have the right
or ability to name a beneficiary; if the Participant is permitted under Section
6.2 to elect an


- 68 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





optional form of payment, then his beneficiary shall be his Eligible Spouse or
Eligible Domestic Partner, as applicable, on his Annuity Starting Date.
6.6    Required Delay for Key Employees: Notwithstanding Section 6.1 above, if a
Participant is classified as a Key Employee upon his Separation from Service (or
at such other time for determining Key Employee status as may apply under
Section 409A), then distributions to the Participant shall commence as follows:
(a)    Distribution of a Retirement Pension: In the case of a Key Employee
Participant who is entitled to a 409A Retirement Pension, distributions shall
commence on the earliest first of the month that is at least six months after
the date the Participant Separates from Service (or, if earlier, the
Participant’s death). For periods before 2009, commencement of distributions,
however, shall not be delayed under the preceding sentence if the Participant’s
409A Retirement Pension commences at the same time as his pension under the
Salaried Plan in accordance with Section 6.1(b)(3)(i).
(b)    Distribution of a Vested Pension. In the case of a Participant who is
entitled to a 409A Vested Pension, distributions shall commence as provided in
Section 6.1(b), or if later, on the earliest first of the month that is at least
six months after the Participant’s Separation from Service (or, if earlier, the
Participant’s death). For periods before 2009, commencement of distributions,
however, shall not be delayed under the preceding sentence if the Participant’s
409A Vested Pension commences at the same time as his pension under the Salaried
Plan in accordance with Section 6.1(b)(3)(i).


- 69 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(c)    Interest Paid for Delay. Any payments to the Participant that are delayed
in accordance with the provisions of this Section 6.6 shall be increased for
earnings at the interest rate used to compute the Actuarial Equivalent lump sum
value through the date the check for payment is prepared, with such delayed
payment and accumulated interest paid as a lump sum payment to the Participant
on the date payment occurs in accordance with subsection (a) or (b) above,
whichever is applicable. If a Participant’s beneficiary or estate is paid under
subsection (a) or (b) above as a result of his death, then any payments that
would have been made to the Participant and that were delayed in accordance with
the provisions of this Section 6.6 shall be paid as otherwise provided in the
Plan, with interest at the rate specified in the preceding sentence through the
date the check for payment is prepared.
6.7    Payment of FICA and Related Income Taxes: As provided in subsections (a)
through (c) below, a portion of a Participant’s 409A Pension shall be paid as a
single lump sum and remitted directly to the Internal Revenue Service (“IRS”) in
satisfaction of the Participant’s FICA Amount and the related withholding of
income tax at source on wages (imposed under Code Section 3401 or the
corresponding withholding provisions of the applicable state, local or foreign
tax laws as a result of the payment of the FICA Amount) and the additional
withholding of income tax at source on wages that is attributable to the
pyramiding of wages and taxes.
(a)    Timing of Payment: As of the date that the Participant’s FICA Amount and
related income tax withholding are due to be deposited with the IRS, a lump sum
payment equal to the Participant’s FICA Amount and any related income tax


- 70 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





withholding shall be paid from the Participant’s 409A Pension and remitted to
the IRS (or other applicable tax authority) in satisfaction of such FICA Amount
and income tax withholding related to such FICA Amount. The classification of a
Participant as a Key Employee (as defined in Section 2.1) shall have no effect
on the timing of the lump sum payment under this subsection (a).
(b)    Reduction of 409A Pension. To reflect the payment of a Participant’s FICA
Amount and any related income tax liability, the Participant’s 409A Pension
shall be reduced, effective as of the date for payment of the lump sum in
accordance with subsection (a) above, with such reduction being the Actuarial
Equivalent of the lump sum payment used to satisfy the Participant’s FICA Amount
and related income tax withholding. It is expressly contemplated that this
reduction may occur effective as of a date that is after the date payment of a
Participant’s 409A Pension commences.
(A)    No Effect on Commencement of 409A Pension. The Participant’s 409A Pension
shall commence in accordance with the terms of this Plan. The lump sum payment
to satisfy the Participant’s FICA Amount and related income tax withholding
shall not affect the time of payment of the Participant’s actuarially reduced
409A Pension, including not affecting any required delay in payment to a
Participant who is classified as a Key Employee.


- 71 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE VII
Administration
7.1    Authority to Administer Plan: The Plan shall be administered by the Plan
Administrator, which shall have the authority to interpret the Plan and issue
such regulations as it deems appropriate. The Plan Administrator shall maintain
Plan records and make benefit calculations, and may rely upon information
furnished it by the Participant in writing, including the Participant’s current
mailing address, age and marital status. The Plan Administrator’s
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned. Neither the Company nor the Plan
Administrator shall be a fiduciary of the Plan, and any restrictions that might
apply to a party in interest under section 406 of ERISA shall not apply under
the Plan, including with respect to the Company or the Plan Administrator.
7.2    Facility of Payment: Whenever, in the Plan Administrator’s opinion, a
person entitled to receive any payment of a benefit or installment thereof
hereunder is under a legal disability or is incapacitated in any way so as to be
unable to manage his financial affairs, the Plan Administrator may make payments
to such person or to the legal representative of such person for his benefit, or
the Plan Administrator may apply the payment for the benefit of such person in
such manner as it considers advisable. Any payment of a benefit or installment
thereof in accordance with the provisions of this section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.


- 72 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





7.3    Claims Procedure: The Plan Administrator shall have the exclusive
discretionary authority to construe and to interpret the Plan, to decide all
questions of eligibility for benefits and to determine the amount of such
benefits, and its decisions on such matters are final and conclusive. As a
result, benefits under this Plan will be paid only if the Plan Administrator
decides in its discretion that the person claiming such benefits is entitled to
them. This discretionary authority is intended to be absolute, and in any case
where the extent of this discretion is in question, the Plan Administrator is to
be accorded the maximum discretion possible. Any exercise of this discretionary
authority shall be reviewed by a court, arbitrator or other tribunal under the
arbitrary and capricious standard (i.e., the abuse of discretion standard). If,
pursuant to this discretionary authority, an assertion of any right to a benefit
by or on behalf of a Participant or beneficiary (a “claimant”) is wholly or
partially denied, the Plan Administrator, or a party designated by the Plan
Administrator, will provide such claimant within the 90-day period following the
receipt of the claim by the Plan Administrator, a comprehensible written notice
setting forth:
(a)    The specific reason or reasons for such denial;
(b)    Specific reference to pertinent Plan provisions on which the denial is
based;
(c)    A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and
(d)    A description of the Plan’s claim review procedure (including the time
limits applicable to such process and a statement of the claimant’s right to
bring a civil action under ERISA following a further denial on review).


- 73 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





If the Plan Administrator determines that special circumstances require an
extension of time for processing the claim it may extend the response period
from 90 to 180 days. If this occurs, the Plan Administrator will notify the
claimant before the end of the initial 90-day period, indicating the special
circumstances requiring the extension and the date by which the Plan Committee
expects to make the final decision. The claim review procedure is available upon
written request by the claimant to the Plan Administrator, or the designated
party, within 60 days after receipt by the claimant of written notice of the
denial of the claim. Upon review, the Plan Administrator shall provide the
claimant a full and fair review of the claim, including the opportunity to
submit to the Plan Administrator comments, document, records and other
information relevant to the claim and the Plan Administrator’s review shall take
into account such comments, documents, records and information regardless of
whether it was submitted or considered at the initial determination. The
decision on review will be made within 60 days after receipt of the request for
review, unless circumstances warrant an extension of time not to exceed an
additional 60 days. If this occurs, notice of the extension will be furnished to
the claimant before the end of the initial 60-day period, indicating the special
circumstances requiring the extension and the date by which the Plan
Administrator expects to make the final decision. The final decision shall be in
writing and drafted in a manner calculated to be understood by the claimant;
include specific reasons for the decision with references to the specific Plan
provisions on which the decision is based; and provide that the claimant is
entitled to receive, upon request ad free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to his or her
claim for benefits.
Any claim under the Plan that is reviewed by a court, arbitrator or any other
tribunal shall be reviewed solely on the basis of the record before the Plan
Administrator at the


- 74 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





time it made its determination. In addition, any such review shall be
conditioned on the claimant’s having fully exhausted all rights under this
section as is more fully explained in Section 7.5. Any notice or other
notification that is required to be sent to a claimant under this section may be
sent pursuant to any method approved under Department of Labor Regulation
Section 2520.104b-1 or other applicable guidance.
7.4    Effect of Specific References: Specific references in the Plan to the
Plan Administrator’s discretion shall create no inference that the Plan
Administrator’s discretion in any other respect, or in connection with any other
provision, is less complete or broad.
7.5    Claimant Must Exhaust the Plan’s Claims Procedures Before Filing in
Court: Before filing any Claim (including a suit or other action) in court or in
another tribunal, a Claimant must first fully exhaust all of the Claimant’s
rights under the claims procedures of Section 7.3.
(a)    Upon review by any court or other tribunal, the exhaustion requirement of
this Section 7.5 is intended to be interpreted to require exhaustion in as many
circumstances as possible (and any steps necessary to clarify or effect this
intent may be taken).
(b)    In any action or consideration of a Claim in court or in another tribunal
following exhaustion of the Plan’s claims procedure as described in this Section
7.5, the subsequent action or consideration shall be limited, to the maximum
extent permissible, to the record that was before Plan Administrator in the
claims procedure.
(c)    The exhaustion requirement of this Section 7.5 shall apply: (i)
regardless of whether other Disputes that are not Claims (including those that a
court


- 75 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





might consider at the same time) are of greater significance or relevance, (ii)
to any rights the Plan Administrator may choose to provide in connection with
novel Disputes or in particular situations, (iii) regardless of whether the
rights are actual or potential and (iv) even if the Plan Administrator has not
previously defined or established specific claims procedures that directly apply
to the submission and consideration of such Claim (in which case the Plan
Administrator (upon notice of the Claim) shall either promptly establish such
claims procedures or shall apply (or act by analogy to) the claims procedures of
Section 7.5 that apply to claims for benefits).
(d)    The Plan Administrator may make special arrangements to consider a Claim
on a class basis or to address unusual conflicts concerns, and such minimum
arrangements in these respects shall be made as are necessary to maximize the
extent to which exhaustion is required.
(e)    For purposes of this Section 7.5, the following definitions apply.
(i)    A “Dispute” is any claim, dispute, issue, action or other matter.
(ii)    A “Claim” is any Dispute that implicates in whole or in part any one or
more of the following –
(A)    The interpretation of the Plan
(B)    The interpretation of any term or condition of the Plan
(C)    The interpretation of the Plan (or any of its terms or conditions) in
light of applicable law;


- 76 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(D)    Whether the Plan or any term or condition under the Plan has been validly
adopted or put into effect;
(E)    The administration of the Plan;
(F)    Whether the Plan, in whole or in part, has violated any terms, conditions
or requirements of ERISA or other applicable law or regulation, regardless of
whether such terms, conditions or requirements are, in whole or in part,
incorporated into the terms, conditions or requirements of the Plan;
(G)    A request for Plan benefits or an attempt to recover Plan benefits;
(H)    An assertion that any entity or individual has breached any fiduciary
duty; or
(I)    Any Claim that: (i) is deemed similar to any of the foregoing by the Plan
Administrator, or (ii) relates to the Plan in any way.
(iii)    A “Claimant” is any Employee, former Employee, Participant, former
Participant, Beneficiary (or the spouse, former spouse, estate, heir or
representative of any of the foregoing individuals), or any other individual,
person, entity with a relationship to any of the foregoing individuals or the
Plan, as well as any group of one or more of the foregoing, who has a Claim.


- 77 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





7.6    Limitations on Actions    : Effective for claims and actions filed on or
after January 1, 2011, any claim filed under Article VII and any action filed in
state or federal court by or on behalf of a former or current Employee,
Participant, beneficiary or any other individual, person or entity
(collectively, a “Petitioner”) for the alleged wrongful denial of Plan benefits
or for the alleged interference with or violation of ERISA-protected rights must
be brought within two years of the date the Petitioner’s cause of action first
accrues. For purposes of this subsection, a cause of action with respect to a
Petitioner’s benefits under the Plan shall be deemed to accrue not later than
the earliest of (i) when the Petitioner has received the calculation of the
benefits that are the subject of the claim or legal action (ii) the date
identified to the Petitioner by the Plan Administrator on which payments shall
commence, or (iii) when the Petitioner has actual or constructive knowledge of
the facts that are the basis of his claim. For purposes of this subsection, a
cause of action with respect to the alleged interference with ERISA-protected
rights shall be deemed to accrue when the claimant has actual or constructive
knowledge of the acts that are alleged to interfere with ERISA-protected rights.
Failure to bring any such claim or cause of action within this two-year time
frame shall preclude a Petitioner, or any representative of the Petitioner, from
filing the claim or cause of action. Correspondence or other communications
following the mandatory appeals process described in Section 7.3 shall have no
effect on this two-year time frame.


- 78 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





7.7    Restriction on Venue: Any claim or action filed in court or any other
tribunal in connection with the Plan by or on behalf of a Petitioner (as defined
in Section 7.6 above) shall only be brought or filed in the United States
District Court for the Southern District of New York, effective for claims or
actions filed on or after January 1, 2011.


- 79 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE VIII
Miscellaneous
8.1    Nonguarantee of Employment: Nothing contained in this Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation of the right of an Employer to discharge any of its Employees,
with or without cause.
8.2    Nonalienation of Benefits: Benefits payable under the Plan or the right
to receive future benefits under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder, including any assignment or alienation in connection with a divorce,
separation, child support or similar arrangement, shall be null and void and not
binding on the Company. The Company shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.
8.3    Unfunded Plan: The Company’s obligations under the Plan shall not be
funded, but shall constitute liabilities by the Company payable when due out of
the Company’s general funds. To the extent the Participant or any other person
acquires a right to receive benefits under this Plan, such right shall be no
greater than the rights of any unsecured general creditor of the Company.


- 80 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





8.4    Action by the Company: Any action by the Company under this Plan may be
made by the Board of Directors of the Company or by the Compensation Committee
of the Board of Directors, with a report of any actions taken by it to the Board
of Directors. In addition, such action may be made by any other person or
persons duly authorized by resolution of said Board to take such action.
8.5    Indemnification: Unless the Board of Directors of the Company shall
determine otherwise, the Company shall indemnify, to the full extent permitted
by law, any employee acting in good faith within the scope of his employment in
carrying out the administration of the Plan.
8.6    Compliance with Section 409A:
(a)    General: It is the intention of the Company that the Plan shall be
construed in accordance with the applicable requirements of Section 409A.
Further, in the event that the Plan shall be deemed not to comply with Section
409A, then neither the Company, the Board of Directors, the Plan Administrator
nor its or their designees or agents shall be liable to any Participant or other
person for actions, decisions or determinations made in good faith.
(b)    Non-duplication of benefits: In the interest of clarity, and to determine
benefits in compliance with the requirements of Section 409A, provisions have
been included in this 409A Document describing the calculation of benefits under
certain specific circumstances, for example, provisions relating to the
inclusion of salary continuation during certain window severance programs in the
calculation of Highest Average Monthly Earnings, as specified in Appendix B.
Notwithstanding this or any


- 81 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





similar provision, no duplication of benefits may at any time occur under the
Plan. Therefore, to the extent that a specific provision of the Plan provides
for recognizing a benefit determining element (such as pensionable earnings or
service) and this same element is or could be recognized in some other way under
the Plan, the specific provision of the Plan shall govern and there shall be
absolutely no duplicate recognition of such element under any other provision of
the Plan, or pursuant to the Plan’s integration with the Salaried Plan. This
provision shall govern over any contrary provision of the Plan that might be
interpreted to support duplication of benefits.
8.7    Section 457A: To avoid the application of Code section 457A
(“Section 457A”) to a Participant’s Pension, the following shall apply to a
Participant who transfers to a work location outside of the United States to
provide services to a member of the PepsiCo Organization that is neither a
United States corporation nor a pass-through entity that is wholly owned by a
United States corporation (“Covered Transfer”):
(a)    The Participant shall automatically vest in his or her Pension as of the
last business day before the Covered Transfer;
(b)    From and after the Covered Transfer, any benefit accruals or other
increases or enhancements to the Participant’s Pension relating to –
(1)    Service, or
(2)    The attainment of a specified age while in the employment of the PepsiCo
Organization (“age attainment”),
(collectively, “Benefit Enhancement”) will not be credited to the Participant
until the last day of the Plan Year in which the Participant renders the Service
or has the age


- 82 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





attainment that results in such Benefit Enhancement, and then only to the extent
permissible under subsection (c) below at that time; and
(c)    The Participant shall have no legal right to (and the Participant shall
not receive) any Benefit Enhancement that relates to Service or age attainment
from and after the Covered Transfer to the extent such Benefit Enhancement would
constitute compensation that is includable in income under Section 457A.
Notwithstanding the foregoing, subsection (a) above shall not apply to a
Participant who has a Covered Transfer if, prior to the Covered Transfer, the
Company provides a written communication (either to the Participant
individually, to a group of similar Participants, to Participants generally, or
in any other way that causes the communication to apply to the Participant –
i.e., an “applicable communication”) that these subsections do not apply to the
Covered Transfer in question. Subsection (b) shall cease to apply as of the
earlier of – (i) the date the Participant returns to service for a member of the
PepsiCo Organization that is a United States corporation or a pass-through
entity that is wholly owned by a United States corporation, or (ii) the
effective date for such cessation that is stated in an applicable communication.
8.8    Authorized Transfers: If a Participant transfers to an entity that is not
part of the PepsiCo Organization, the liability for any benefits accrued while
the Participant was employed by the PepsiCo Organization shall remain with the
Company.


- 83 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE IX
Amendment and Termination
This Article governs the Company’s right to amend and or terminate the Plan. The
Company’s amendment and termination powers under this Article shall be subject,
in all cases, to the restrictions on amendment and termination in Section 409A
and shall be exercised in accordance with such restrictions to ensure continued
compliance with Section 409A.
9.1    Continuation of the Plan: While the Company and the Employers intend to
continue the Plan indefinitely, they assume no contractual obligation as to its
continuance. In accordance with Section 8.4, the Company hereby reserves the
right, in its sole discretion, to amend, terminate, or partially terminate the
Plan at any time provided, however, that no such amendment or termination shall
adversely affect the amount of benefit to which a Participant or his beneficiary
is entitled under Article IV on the date of such amendment or termination,
unless the Participant becomes entitled to an amount equal to such benefit under
another plan or practice adopted by the Company (except as necessary to comply
with Section 409A). Specific forms of payment are not protected under the
preceding sentence.
9.2    Amendments: The Company may, in its sole discretion, make any amendment
or amendments to this Plan from time to time, with or without retroactive
effect, including any amendment necessary to ensure continued compliance with
Section 409A. An Employer (other than the Company) shall not have the right to
amend the Plan.
9.3    Termination: The Company may terminate the Plan, either as to its
participation or as to the participation of one or more Employers. If the Plan
is terminated with


- 84 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





respect to fewer than all of the Employers, the Plan shall continue in effect
for the benefit of the Employees of the remaining Employers. Upon termination,
the distribution of Participants’ 409A Pensions shall be subject to restrictions
applicable under Section 409A.
9.4    Change in Control: The Company intends to have the maximum discretionary
authority to terminate the Plan and make distributions in connection with a
Change in Control (defined as provided in Section 409A), and the maximum
flexibility with respect to how and to what extent to carry this out following a
Change in Control as is permissible under Section 409A. The previous sentence
contains the exclusive terms under which a distribution shall be made in
connection with any Change in Control in the case of benefits that are derived
from this 409A Program.


- 85 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE X
ERISA Plan Structure
This Plan document in conjunction with the plan document(s) for the Pre-409A
Program encompasses three separate plans within the meaning of ERISA, as are set
forth in subsections (a), (b) and (c). This division into separate plans became
effective as of July 1, 1996; previously the plans set forth in subsections (b)
and (c) were a single plan within the meaning of ERISA.
(a)    Excess Benefit Plan: An excess benefit plan within the meaning of section
3(36) of ERISA, maintained solely for the purpose of providing benefits for
Salaried Plan participants in excess of the limitations on benefits imposed by
section 415 of the Code.
(b)    Excess Compensation Top Hat Plan: A plan maintained by the Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of sections
201(2) and 401(a)(1) of ERISA. The plan provides benefits for Salaried Plan
participants in excess of the limitations imposed by section 401(a)(17) of the
Code on benefits under the Salaried Plan (after taking into account any benefits
under the Excess Benefit Plan). For ERISA reporting purposes, this portion of
PEP may be referred to as the PepsiCo Pension Equalization Plan I.
(c)    Preservation Top Hat Plan: A plan maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of


- 86 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





management or highly compensated employees within the meaning of sections 201(2)
and 401(a)(1) of ERISA. The plan provides preserves benefits for those Salaried
Plan participants described in section 5.2(a) hereof, by preserving for them the
pre-1989 level of benefit accrual that was in effect before the Salaried Plan’s
amendment effective January 1, 1989 (after taking into account any benefits
under the Excess Benefit Plan and Excess Compensation Top Hat Plan). For ERISA
reporting purposes, this portion of PEP shall be referred to as the PepsiCo
Pension Equalization Plan II.
Benefits under this Plan shall be allocated first to the Excess Benefit Plan, to
the extent of benefits paid for the purpose indicated in (a) above; then any
remaining benefits shall be allocated to the Excess Compensation Top Hat Plan,
to the extent of benefits paid for the purpose indicated in (b) above; then any
remaining benefits shall be allocated to the Preservation Top Hat Plan. These
three plans are severable for any and all purposes as directed by the Company.
In addition to the above, to the extent that lump sum termination benefits are
paid under this Plan in connection with a severed employee’s Special Early
Retirement (as defined in Appendix Article D) under a temporary severance
program sponsored by the Company, this portion of the Plan shall be a component
of the Company’s unfunded severance plan that includes the temporary program of
severance benefits in question. As a component of a severance plan, the lump sum
termination benefits are welfare benefits, and this portion is part of a
“welfare benefit plan” under ERISA section 3(1). This severance plan component
shall exist solely (i) for the duration of the temporary severance program in
question, and (ii) for the purpose of paying severance benefits. As a portion of
an ERISA welfare plan, any such


- 87 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





temporary severance benefits hereunder shall not be subject to the reporting
requirements for top hat plans under ERISA or any of the ERISA requirements for
pension plans.


- 88 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE XI
Applicable Law
All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the provisions of ERISA. In the event
ERISA is not applicable or does not preempt state law, the laws of the state of
New York shall govern.
If any provision of this Plan is, or is hereafter declared to be, void,
voidable, invalid or otherwise unlawful, the remainder of the Plan shall not be
affected thereby.


- 89 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE XII
Signature
The above Plan is hereby adopted and approved, to be effective as of April 1,
2016, this 12th day of December, 2016.


PEPSICO, INC.
By:     /s/ Cynthia M. Trudell    
Cynthia M. Trudell
Executive Vice President, Human Resources
Chief Human Resources Officer
APPROVED




By:       /s/ Stacy DeWalt Grindal________
Stacy DeWalt Grindal
Senior Legal Director, Employee Benefits Counsel
Law Department






By:      /s/ Christine Griff_______________
    Christine Griff
    Vice President, Tax Counsel
    Tax Department






- 90 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------






APPENDIX
The following Appendix articles modify particular terms of the Plan. Except as
specifically modified in the Appendix, the foregoing main provisions of the Plan
shall fully apply in determining the rights and benefits of Participants and
beneficiaries (and of any other individual claiming a benefit through or under
the foregoing). In the event of a conflict between the Appendix and the
foregoing main provision of the Plan, the Appendix shall govern.


- 91 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







APPENDIX ARTICLE A -
Transition Provisions
A.1    Scope.
This Article A provides the transition rules for the Plan that were effective at
some time during the period beginning January 1, 2005 and ending December 31,
2008 (the “Transition Period”). The time period during which each provision in
this Article A was effective is set forth below.
A.2    Transition Rules for Article II (Definitions).
(a)    Actuarial Equivalent. In addition to the provisions provided in Article
II for determining actuarial equivalence under the Plan, for the duration of the
Transition Period, to determine the amount of a Pension payable in the form of a
Qualified Joint and Survivor Annuity or optional form of survivor annuity, as an
annuity with inflation protection, or as a Single Life Annuity, the Plan
Administrator used the actuarial factors under the Salaried Plan.
(b)    Key Employee. In addition to the provisions provided in Article II for
identifying Key Employees, the following operating rules were in effect for the
indicated time periods –
(1)    Operating Rules for 2005. To ensure that the Company did not fail to
identify any Key Employees, in the case of Separation from Service distributions
during the 2005 Plan Year, the Company treated as Key Employees


- 92 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





all Participants (and former Participants) classified (or grandfathered) for any
portion of the 2005 Plan Year as Band IV and above.
(2)    Operating Rules for 2006 and 2007. To ensure that the Company did not
fail to identify any Key Employees, in the case of Separation from Service
distributions during the 2006 Plan Year and 2007 Plan Year, the Company treated
as Key Employees for such applicable Plan Year of their Separation from Service
those individuals who met the provisions of (3) or (4) below (or both).
(3)    The Company shall treat as Key Employees all Participants (and former
Participants) who are classified (or grandfathered) as Band IV and above for any
portion of the Plan Year prior to the Plan Year of their Separation from
Service; and
(4)    The Company shall treat as a Key Employee any Participant who would be a
Key Employee as of his or her Separation from Service date based on the
standards in this paragraph (4). For purposes of this paragraph (4), the Company
shall determine Key Employees based on compensation (as defined in Code Section
415(c)(3)) that is taken into account as follows:
(A)    If the determination is in connection with a Separation from Service in
the first calendar quarter of a Plan Year, the determination shall be made using
compensation earned in the calendar year that is two years prior to the current
calendar year (e.g., for a determination made in the first quarter of 2006,
compensation earned in the 2004 calendar year shall be used); and


- 93 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(B)    If the determination is in connection with a Separation from Service in
the second, third or fourth calendar quarter of a Plan Year, the determination
shall be made using the compensation earned in the prior calendar year (e.g.,
for a determination made in the second quarter of 2006, compensation earned in
the 2005 calendar year shall be used).
A.3    Transition Rules for Article VI (Distributions):
409A Pensions that would have been paid out during the Transition Period under
the provisions set forth in the main body of the Plan (but for the application
of permissible transition rules under Section 409A) shall be paid out on March
1, 2009.
A.4    Transition Rules for Article VII (Administration):
Effective during the Transition Period, the language of Section 8.6(a) shall be
replaced in its entirety with the following language:
“8.6(a)    Compliance with Section 409A:
At all times during each Plan Year, this Plan shall be operated (i) in
accordance with the requirements of Section 409A, and (ii) to preserve the
status of deferrals under the Pre-409A Program as being exempt from Section
409A, i.e., to preserve the grandfathered status of the Pre-409A Program. Any
action that may be taken (and, to the extent possible, any action actually
taken) by the Plan Administrator or the Company shall not be taken (or shall be
void and without effect), if such action violates the requirements of Section
409A or if such action would adversely affect the grandfather of the Pre-409A
Program. If the failure to take an action under the Plan would violate Section
409A, then to the extent it is possible thereby to avoid a violation of Section
409A, the rights and effects under the Plan shall be altered to avoid such
violation. A


- 94 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





corresponding rule shall apply with respect to a failure to take an action that
would adversely affect the grandfather of the Pre-409A Program. Any provision in
this Plan document that is determined to violate the requirements of Section
409A or to adversely affect the grandfather of the Pre-409A Program shall be
void and without effect. In addition, any provision that is required to appear
in this Plan document to satisfy the requirements of Section 409A, but that is
not expressly set forth, shall be deemed to be set forth herein, and the Plan
shall be administered in all respects as if such provision were expressly set
forth. A corresponding rule shall apply with respect to a provision that is
required to preserve the grandfather of the Pre-409A Program. In all cases, the
provisions of this Section shall apply notwithstanding any contrary provision of
the Plan that is not contained in this Section.”
A.5    Transition Rules for Severance Benefits.
Effective during the Transition Period, the following provisions shall apply
according to their specified terms.
(a)    Definitions:
(1)    Where the following words and phrases, in boldface and underlined, appear
in this Section A.5 with initial capitals they shall have the meaning set forth
below, unless a different meaning is plainly required by the context. Any terms
used in this Article A of the Appendix with initial capitals and not defined
herein shall have the same meaning as in the main Plan, unless a different
meaning is plainly required by the context.
(2)    “Special Early Retirement” shall mean the Participant’s attainment of at
least age 50 but less than age 55 with 10 years of Elapsed Time


- 95 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Service as of the date of his Retirement, provided, however, that with respect
to the 2008 Severance at Section A.5(d), for purposes of determining whether a
Participant has met the age and service requirements, a Participant’s age and
years of Elapsed Time Service are rounded up to the nearest whole year.
(b)    2005 Severance:
(1)    Non-Retirement Eligible Employees: With respect to any Participant who
terminated in 2005 as a result of a severance window program and who was not
eligible for Retirement as of the date of his Separation from Service, the
Participant’s 409A Pension shall be paid as a Vested Pension under Section
6.1(b) of the Plan document, provided, however, that the Participant’s 409A
Pension will be paid at the same time as his Salaried Plan benefit. The
available forms of payment shall be those forms available to a Participant who
is entitled to a Vested Pension, as set forth in Section 6.2 of the Plan
document.
(2)    Non-Retirement Eligible Employees with Payments in 2007: With respect to
any Participant who terminated in 2005 as a result of a severance window
program, who was not eligible for Retirement as of the date of his Separation
from Service, and whose 409A Pension Payment would otherwise be paid during
2007, the Participant’s 409A Pension shall be paid as a Vested Pension under
Section 6.1(b) of the Plan document, provided, however, that the Participant’s
409A Pension will be paid at the later of (i) January 1, 2007 or (ii) when the
Participant attained age 55. The available forms of payment shall be those forms
available to a Participant who is entitled to a Vested Pension, as set forth in
Section 6.2 of the Plan document.


- 96 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(3)    Retirement Eligible Employees: With respect to any Participant who
terminated in 2005 as a result of a severance window program and who fulfilled
the requirements for either a Normal or Early Retirement Pension under Article
IV of the Plan document as of February 5, 2006, the Participant’s 409A Pension
shall be paid on the first day of the month following the Participant’s
Separation from Service in a lump sum.
(4)    Retirement Eligible Employees (With Credit): With respect to any
Participant who terminated in 2005 as a result of a severance window program and
who fulfilled the requirements for either a Normal or Early Retirement Pension
under Article IV of the Plan document as of his Separation from Service as a
result of being provided additional Credited Service time by the Company, the
Participant’s 409A Pension shall be paid on the first day of the month following
the Participant’s Separation from Service in a lump sum.
(5)    Special Early Retirement Eligible: With respect to any Participant who
terminated in 2005 as a result of a severance window program and who fulfilled
the requirements to be eligible for Special Early Retirement as of his
Separation from Service, the Participant’s 409A Pension shall be paid on the
first day of the month following the Participant’s Separation from Service in a
lump sum.
(c)    2007 Severance:
(1)    Non-Retirement Eligible Employees: With respect to any Participant who
terminated in 2007 as a result of a severance window program and who was not
eligible for Retirement as of the date of his Separation from


- 97 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Service, the Participant’s 409A Pension shall be paid as a Vested Pension under
Section 6.1(b) of the Plan document. The available forms of payment shall be
those forms available to a Participant who is entitled to a Vested Pension, as
set forth in Section 6.2 of the Plan document.
(2)    Retirement Eligible Employees: With respect to any Participant who
terminated in 2007 as a result of a severance window program and who fulfilled
the requirements for either a Normal or Early Retirement Pension under Article
IV of the Plan document as of his Separation from Service, the Participant’s
409A Pension shall be paid on the first day of the month following the
Participant’s Separation from Service in a lump sum; provided, however, that if
a Participant made a valid Prior Payment Election under Section 6.1(a)(2) of the
Plan document, his 409A Pension shall be paid according to such election.
(3)    Employee Who Become Retirement Eligible:
(i)    409A Pension: With respect to any Participant who terminated in 2007 as a
result of a severance window program and who fulfilled the requirements for
either a Normal or Early Retirement Pension under Article IV of the Plan
document between his Separation from Service and the last day of his paid leave
of absence (if any), the Participant’s 409A Pension shall be paid on the first
day of the month following the later of (i) Participant’s attainment of age 55
and (ii) his Separation from Service; the 409A Pension shall be paid as a Vested
Pension under Section 6.1(b) of the Plan document. The available forms


- 98 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





of payment shall be those forms available to a Participant who is entitled to a
Vested Pension, as set forth in Section 6.2 of the Plan document.
(ii)    PEP Kicker: Any amount paid to a Participant otherwise described under
this paragraph (3) as a replacement for benefits that the Participant could have
earned under the Plan but for his Separation from Service shall be paid as a
single lump sum, provided, however, that if a Participant made a valid Prior
Payment Election under Section 6.1(a)(2) of the Plan document, the amounts
described in this subparagraph (ii) shall be paid according to such election.
All amounts to be paid shall be paid on the first day of the month following the
later of (i) the Participant’s attainment of age 55 or (ii) the Participant’s
Separation from Service.
(4)    Special Retirement Eligible Employees:
(i)    409A Pension: With respect to any Participant who terminated in 2007 as a
result of a severance window program and who fulfilled the requirements to be
eligible for Special Early Retirement as of his Separation from Service, the
Participant’s 409A Pension shall be paid on the first day of the month following
the Participant’s attainment of age 55 as a Vested Pension under Section 6.1(b)
of the Plan document. The available forms of payment shall be those forms
available to a Participant who is entitled to a Vested Pension, as set forth in
Section 6.2 of the Plan document.
(ii)    PEP Kicker: Any amount paid to a Participant otherwise described under
this paragraph (4) as a replacement for benefits that the


- 99 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Participant could have earned under the Plan but for his Separation from Service
shall be paid as a single lump sum, provided, however, that if a Participant
made a valid Prior Payment Election under Section 6.1(a)(2) of the Plan
document, the amounts described in this subparagraph (ii) shall be paid
according to such election. All amounts to be paid shall be paid on the first
day of the month following the Participant’s attainment of age 55.
(5)    Employees Who Become Special Retirement Eligible:
(i)    409A Pension: With respect to any Participant who terminated in 2007 as a
result of a severance window program and who fulfilled the requirements to be
eligible for Special Early Retirement during the period between his Separation
from Service and the last day of his paid leave of absence (if any), the
Participant’s 409A Pension shall be paid on the first day of the month following
the Participant’s attainment of age 55 as a Vested Pension under Section 6.1(b)
of the Plan document. The available forms of payment shall be those forms
available to a Participant who is entitled to a Vested Pension, as set forth in
Section 6.2 of the Plan document.
(ii)    PEP Kicker: Any amount paid to a Participant otherwise described under
this paragraph (5) as a replacement for benefits that the Participant could have
earned under the Plan but for his Separation from Service shall be paid as a
single lump sum, provided, however, that if a Participant made a valid Prior
Payment Election under Section 6.1(a)(2) of


- 100 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





the Plan document, the amounts described in this subparagraph (ii) shall be paid
according to such election. All amounts to be paid shall be paid on the first
day of the month following the Participant’s attainment of age 55.
(d)    2008 Severance:
(1)    Non-Retirement Eligible Employees: With respect to any Participant who
terminated in 2008 as a result of a severance window program and who was not
eligible for Retirement as of the date of his Separation from Service, the
Participant’s 409A Pension shall be paid as a Vested Pension under Section
6.1(b) of the Plan document. The available forms of payment shall be those forms
available to a Participant who is entitled to a Vested Pension, as set forth in
Section 6.2 of the Plan document.
(2)    Retirement Eligible Employees: With respect to any Participant who
terminated in 2008 as a result of a severance window program and who fulfilled
the requirements for either a Normal or Early Retirement Pension under Article
IV of the Plan document as of his Separation from Service, the Participant’s
409A Pension shall be paid on the first day of the month following the
Participant’s Separation from Service in a lump sum; provided, however, that if
a Participant made a valid Prior Payment Election under Section 6.1(a)(2) of the
Plan document, his 409A Pension shall be paid according to such election.
(3)    Employee Who Become Retirement Eligible:
(i)    409A Pension: With respect to any Participant who terminated in 2008 as a
result of a severance window program and who


- 101 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





fulfilled the requirements for either a Normal or Early Retirement Pension under
Article IV of the Plan document between his Separation from Service and the last
day of his paid leave of absence (if any), the Participant’s 409A Pension shall
be paid on the first day of the month following the later of (i) Participant’s
attainment of age 55 and (ii) his Separation from Service; the 409A Pension
shall be paid as a Vested Pension under Section 6.1(b) of the Plan document. The
available forms of payment shall be those forms available to a Participant who
is entitled to a Vested Pension, as set forth in Section 6.2 of the Plan
document.
(ii)    PEP Kicker: Any amount paid to a Participant otherwise described under
this paragraph (3) as a replacement for benefits that the Participant could have
earned under the Plan but for his Separation from Service shall be paid as a
single lump sum, provided, however, that if a Participant made a valid Prior
Payment Election under Section 6.1(a)(2) of the Plan document, the amounts
described in this subparagraph (ii) shall be paid according to such election.
All amounts to be paid shall be paid on the first day of the month following the
later of (i) Participant’s attainment of age 55 or (ii) the Participant’s
Separation from Service.
(4)    Employees Who Are or Become Special Retirement Eligible:
(i)    409A Pension: With respect to any Participant who terminated in 2008 as a
result of a severance window program and who fulfilled the requirements to be
eligible for Special Early Retirement as of his Separation from Service or
during the period between his Separation


- 102 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





from Service and the last day of his paid leave of absence (if any), the
Participant’s 409A Pension shall be paid on the first day of the month following
the Participant’s attainment of age 55 as a Vested Pension under Section 6.1(b)
of the Plan document. The available forms of payment shall be those forms
available to a Participant who is entitled to a Vested Pension, as set forth in
Section 6.2 of the Plan document.
(ii)    PEP Kicker: Any amount paid to a Participant otherwise described under
this paragraph (4) as a replacement for benefits that the Participant could have
earned under the Plan but for his Separation from Service shall be paid as a
single lump sum, provided, however, that if a Participant made a valid Prior
Payment Election under Section 6.1(a)(2) of the Plan document, the amounts
described in this subparagraph (ii) shall be paid according to such election.
All amounts to be paid shall be paid on the first day of the month following the
Participant’s attainment of age 55.
(e)    Delay for Key Employees: To the extent that a Participant is a Key
Employee (as defined in Section A.2(b), above) with respect to any payment
provided under this Section A.5, and to the extent that payment of his 409A
Pension is on account of his Separation from Service, his 409A Pension shall be
subject to the delay in payment provided under Section 6.6 of the main Plan
document.
(f)    Compliance with 19(c): All payments that are to be made under this
Section A.5 were scheduled to made during the calendar year in which the
Participant terminated employment, with payments to be made as provided herein.
All elections


- 103 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





made by the Company with respect to such payments were made in compliance with
Notice 2005-1 and other provisions of Code Section 409A.
A.6    Certain Participants
The following transition rules shall apply only with respect to the following
described Participants:
(a)    A Participant’s PEP Credited Service shall be deemed to be five years if
the Participant terminates employment in 2005 while classified as Band VI (or
equivalent), and his employment with an Employer was for a limited duration
assignment of less than five years. A Participant shall be deemed to be vested
for purposes of this Plan if the Participant terminates employment in 2005 while
classified as Band VI (or equivalent), and his employment with an Employer was
for a limited duration assignment of less than five years.
(b)    In the case of a Participant who on October 9, 2007 selects an Annuity
Starting Date of November 1, 2007 for the Participant’s Pension under the
Salaried Plan which is payable in a single lump sum (after taking into account
the special rule in Section 6.3(a)(2), if necessary), the portion of the
Participant’s benefit under the Plan that is not subject to Section 409A of the
Code shall be paid in a single lump sum six months after the Participant’s
Annuity Starting Date under the Salaried Plan.
(c)    In the case of a Participant who on September 3, 2004 selects a fixed
date of payment of February 1, 2005 for the Participant’s Pension under the
Plan, the following provisions shall apply:
(1)    Such fixed date shall be the commencement date for the Participant’s
benefit under the Plan, and


- 104 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(2)    The calculation of the Participant’s benefit under the Plan shall be made
taking into account service to be performed during any period for which the
Participant is to provide consulting services to the Company, even if such
services are to be performed after the payment date specified in paragraph (1).
A.7    Transition Rules for Article VI (409A Disability Pension Pre-Separation
Accruals):
(a)    Distribution: The portion of a Participant’s 409A Disability Pension
representing Pre-Separation Accruals that would have been paid out during the
Transition Period under the provisions set forth in the main body of the Plan
(but for the application of permissible transition rules under Section 409A)
shall commence on March 1, 2009. The available forms of payment of a
Participant’s 409A Disability Pension representing Pre-Separation Accruals shall
be those forms available to a Participant who is entitled to a Vested Pension,
as set forth in Section 6.2 of the Plan (including the different forms available
to a married versus an unmarried Participant).
(b)    Additional Benefit: If a Participant who is paid the Pre-Separation
Accruals of his 409A Disability Pension under the provisions of subsection
A.7(a) of this Appendix Article A dies prior to his expected mortality date
(based on the mortality table specified by Schedule 1 of Section 2.1(b)
(Actuarial Equivalent) of the Plan document as of January 1, 2009), his
beneficiary shall be paid the lump sum actuarial equivalent of the annuity
payments that would have been made from the date of the Participant’s death
until his expected mortality date (had the Participant not died). The payment to
the beneficiary shall be made within 30 days following the Participant’s death.
Notwithstanding anything else in Section 6.5 of the Plan, a Participant subject
to this subsection shall be permitted to name a beneficiary (in a form and
manner


- 105 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





acceptable to the Plan Administrator) for purposes of receiving the additional
benefit described in this subsection. If the Participant fails to name a
beneficiary for this purpose, his beneficiary shall be the beneficiary selected
under Section 6.5 of the Plan, or if none, then his Eligible Spouse. If the
Participant does not have an Eligible Spouse as of the date of his death, then
his beneficiary shall be his estate.


- 106 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







APPENDIX ARTICLE B -
Computation of Earnings and Service During Certain Severance Windows
B.1    Definitions:
Where the following words and phrases, in boldface and underlined, appear in
this Appendix B with initial capitals they shall have the meaning set forth
below, unless a different meaning is plainly required by the context. Any terms
used in this Article B of the Appendix with initial capitals and not defined
herein shall have the same meaning as in the main Plan, unless a different
meaning is plainly required by the context.
(a)    “Severance Program” shall mean a program providing certain severance
benefits that are paid while the program’s participants are on a severance leave
of absence that is determined by the Plan Administrator to qualify for
recognition as Service under Section B.3 and Credited Service under Section B.4
of Article B.
(b)    “Eligible Bonus” shall mean an annual incentive payment that is payable
to the Participant under the Severance Program and that is identified under the
terms of the Severance Program as eligible for inclusion in determining the
Participant’s Highest Average Monthly Earnings.
B.2    Inclusion of Salary and Eligible Bonus:
The Plan Administrator may specify that, pursuant to a Participant’s
participation in a severance window program provided by the Company, if a
Participant receives a severance benefit pursuant to a Severance Program, all
salary continuation and any Eligible Bonus earned or to be earned during the
first 12 months of a leave of absence period provided to the


- 107 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Participant under such Severance Program will be counted toward the
Participant’s Highest Average Monthly Earnings, even if such salary or other
earnings are to be received after a Participant’s Separation from Service. In
particular, if payment of a Participant’s 409A Pension is to be made at
Separation from Service and prior to the Participant’s receipt of all of the
salary continuation or Eligible Bonus that is payable to the Participant from
the Severance Program, the Participant’s Highest Average Monthly Earnings shall
be determined by taking into account the full salary continuation and eligible
bonus that is projected to be payable to the Participant during the first 12
months of a period of leave of absence that is granted to the Participant under
the Severance Program.
B.3    Inclusion of Credited Service:
The Plan Administrator may specify that, pursuant to a Participant’s
participation in a severance window program provided by the Company, if a
Participant receives a severance benefit under a Severance Program, all Credited
Service earned or to be earned during the first 12 months of the period of
severance will be counted toward the Participant’s Credited Service for purposes
of determining the Participant’s Pension and a Pre-Retirement Spouse’s Pension,
even if the period of time counted as Credited Service under the Severance
Program occurs after a Participant’s Separation from Service.
B.4    Inclusion of Service:
The Plan Administrator may specify that, pursuant to a Participant’s
participation in a severance window program provided by the Company, if a
Participant receives a severance benefit under a Severance Program, all Service
earned or to be earned during the first 12 months of the period of severance
will be counted toward the Participant’s Service for purposes of determining the
Participant’s Pension and a Pre-Retirement Spouse’s Pension, even if the


- 108 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





period of time counted as Service under the Severance Program occurs after a
Participant’s Separation from Service.
B.5    Reduction to Reflect Early Payment:
If the Participant receives either (1) additional Credited Service or (2)
additional earnings that are included in Highest Average Monthly Earnings under
Sections B.2 or B.3 of this Article B, as a result of a severance benefit
provided under a Severance Program and such additional Credited Service or
earnings are included in the calculation of the Participant’s Pension prior to
the time that the Credited Service is actually performed by the Participant, or
the earnings are actually paid to the Participant, the Pension paid to the
Participant shall be adjusted actuarially to reflect the receipt of the portion
of the Pension attributable to such Credited Service or earnings received on
account of the Severance Program prior to the time such Credited Service is
performed or such earnings are actually paid to the Participant. For purposes of
determining the adjustment to be made, the Plan shall use the rate provided
under the Salaried Plan for early payment of benefits.


- 109 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







APPENDIX ARTICLE C
International and PIRP Transfer Participants

C.1    Scope:
This Article provides special rules for calculating the benefit of an individual
who is either an “International Transfer Participant” under Section C.2 below or
a “PIRP Transfer Participant” under Section C.4 below. The benefit of an
International Transfer Participant shall be determined under Section C.3 below,
subject to Section C.6 below. The benefit of a PIRP Transfer Participant shall
be determined under Section C.5 below. Once a benefit is determined for an
International Transfer Participant or a PIRP Transfer Participant under this
Article, such benefit shall be subject to the Plan’s normal conditions and shall
be paid in accordance with the Plan’s normal terms. All benefits paid under this
Article are subject to Code section 409A, including any accrued prior to January
1, 2005. The provisions of this Article relating to International Transfer
Participants are effective April 1, 2007. The provisions of this Article
relating to PIRP Transfer Participants are effective January 1, 2016 (but they
may take into account years that precede January 1, 2016).
C.2    International Transfer Participants:
An “International Transfer Participant” is a Participant who is:
(a)    General Rule: An individual who, following a transfer to an April 2007
Foreign Subsidiary (as defined in paragraph (5) of the Employer definition in
Section 2.1 of Part B of the Salaried Plan, as in effect on January 1, 2014)),
would qualify as an Employee within the meaning of paragraph (2)(vi) of the
Employee definition in Section


- 110 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





2.1 of Part B of the Salaried Plan, as in effect on January 1, 2014 (U.S.
citizen or resident alien on qualifying temporary international assignment) but
for the fact that his assignment with the April 2007 Foreign Subsidiary is in a
position of employment that is classified as Band 4 (or its equivalent) or
higher; or
(b)    Special Rule for Certain Permanent Assignments to Mexico: Notwithstanding
subsection (a) above, an International Transfer Participant also includes an
individual who was transferred to an April 2007 Foreign Subsidiary based in
Mexico, and who would qualify as an Employee within the meaning of paragraph
(2)(vi) of the Employee definition in Section 2.1 of Part B of the Salaried
Plan, as in effect on January 1, 2014 (U.S. citizen or resident alien on
qualifying temporary international assignment) but for the fact that:
(1)    His assignment with the April 2007 Foreign Subsidiary is in a position
that is classified as Band 4 (or its equivalent) or higher;
(2)    Mexico is his home country on the records of the Expat Centre for
Excellence group or its successor (in accordance with such paragraph (2)(vi));
and
(3)    The duration of his assignment with the April 2007 Foreign Subsidiary in
Mexico is not limited to 5 years or less.
An individual described in subsection (a) or (b) above may still qualify as an
International Transfer Participant if his transfer to an April 2007 Foreign
Subsidiary occurred prior to April 1, 2007 (the effective date of this Article),
provided he satisfied the terms of subsection (a) or (b) above on the date of
his transfer.


- 111 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





C.3    Benefit Formula for International Transfer Participants:
Except as provided in this Section C.3, an International Transfer Participant’s
benefit under the Plan shall be determined using a calculation methodology that
is substantially similar to that which applies under Section 5.1 of the Plan.
(a)    Total Pension for International Transfer Participant: Notwithstanding the
preceding sentence, an International Transfer Participant’s “Total Pension” (as
defined in Section 5.1(c)(1) of the Plan) shall be calculated as if he continued
to receive Credited Service and Earnings under the Salaried Plan while working
for the April 2007 Foreign Subsidiary to which he transferred following his
employment with an Employer based in the United States, without regard to the
actual date on which he ceased receiving Credited Service and Earnings under the
Salaried Plan. However, the Total Pension of an International Transfer
Participant whose transfer to an April 2007 Foreign Subsidiary occurred prior to
1992 shall not take into account Credited Service and Earnings for employment
with the April 2007 Foreign Subsidiary prior to 1992.
(b)    Calculation of International Transfer Participant’s Benefit: The
International Transfer Participant’s benefit under the Plan shall be calculated
by reducing his Total Pension as determined under subsection (a) above
(expressed as a lump sum as of his benefit commencement date under the Plan) by
the following amounts:
(1)    The amount of his actual benefit under the Salaried Plan (expressed as a
lump sum amount on his benefit commencement date), and
(2)    Any amounts paid to him from a “qualifying plan” as that term is defined
under Section 3.5(c)(4) of Part B of the Salaried Plan (Transfers and
Non-Duplication) with respect to his assignment with the April 2007 Foreign


- 112 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Subsidiary (with such amounts expressed as a lump sum on his benefit
commencement date under this Plan).
C.4    Definitions Related to PIRP Transfer Participants:
The following definitions apply for purposes of Sections C.1, C.4 and C.5 of
this Article.
(a)    “PIRP-DB” is the portion of the PepsiCo International Retirement Program
that provides a program of defined benefits.
(b)    “PIRP-DB Employer” is the Company or an affiliate of the Company that is
an “Employer” under the terms of PIRP-DB.
(c)    “PIRP-DB Pensionable Service” is service that qualifies as “Pensionable
Service” under the terms of PIRP-DB.
(d)    “PIRP-DB Salary” is compensation that qualifies as “Salary” under the
terms of PIRP-DB.
(e)    A “PIRP Transfer Participant” is an individual who is described in
paragraph (1) or (2) below.
(1)    Incoming PIRP Transfer Participant: An individual – (i) who is employed
during a year (including a year preceding 2016) by a PIRP-DB Employer in a
position that is eligible to accrue benefits under PIRP-DB (or would be eligible
if Section 9.14 of PIRP-DB did not apply), (ii) who is then transferred by the
Company during the year from such position to a position that is eligible to
accrue benefits under the Salaried Plan, (iii) whose PIRP-DB accrual for the
Year of Transfer is blocked by Section 9.14 of PIRP-DB, (iv) who would otherwise
be entitled to a PIRP-DB benefit enhancement for the Year of Transfer that
relates to PIRP-DB Salary or PIRP-DB-Pensionable Service for the year of the
transfer, and


- 113 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(v) whose PIRP-DB benefit was not already paid out by December 1, 2016 (but
disregarding any such paid-out PIRP-DB benefit for this purpose that the PIRP-DB
Vice President determines should be treated under this clause as if it had not
been paid out).
(2)    Outgoing PIRP Transfer Participant: An individual – (i) who is employed
during a year (including a year preceding 2016) by an Employer in a position
that is eligible to accrue benefits under the Salaried Plan, (ii) who is then
transferred by the Company during the year from such position to a position that
is eligible to accrue benefits under PIRP-DB (or would be eligible if Section
9.14 of PIRP-DB did not apply), (iii) whose PIRP-DB accrual for the Year of
Transfer is blocked by Section 9.14 of PIRP-DB, (iv) who would otherwise be
entitled to a PIRP-DB benefit enhancement for the Year of Transfer that relates
to PIRP-DB Salary or PIRP-DB Pensionable Service for the year of the transfer,
and (v) whose PIRP-DB benefit was not already paid out by December 1, 2016 (but
disregarding any such paid-out PIRP-DB benefit for this purpose that the PIRP-DB
Vice President determines should be treated under this clause as if it had not
been paid out).
(f)    The “PIRP-DB Vice President” is the Company executive who has the role of
the “Vice President” under the terms of PIRP-DB.
(g)    A “U.S. Person” is an individual who is classified as a “U.S. Person”
under the terms of PIRP-DB.
(h)    “Year of Transfer” is the year in which a transfer described in
subsection (e) above occurs.


- 114 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





C.5    Benefit Formula for PIRP Transfer Participants:
Except as provided in this Section C.5, a PIRP Transfer Participant’s benefit
under the Plan shall be determined using a calculation methodology that is
substantially similar to that which applies under Section 5.1 of the Plan.
(a)    Total Pension for PIRP Transfer Participant: Notwithstanding the
preceding sentence, a PIRP Transfer Participant’s “Total Pension” (as defined in
Section 5.1(c)(1) of the Plan) shall be calculated as if he were an eligible
employee under the Salaried Plan for the entire Year of Transfer, and as if he
received Credited Service and Earnings under the Salaried Plan for the Year of
Transfer equal to – (i) his actual Credited Service and Earnings under the
Salaried Plan for the Year of Transfer, increased by (ii) any other compensation
and service for the Year of Transfer that would have been recognized as PIRP-DB
Salary and PIRP DB Pensionable Service, if Section 9.14 of PIRP-DB did not apply
for the Year of Transfer. In determining Credited Service and Earnings under the
prior sentence, no compensation or service shall be taken into account more than
once.
(b)    Calculation of PIRP Transfer Participant’s Benefit: The PIRP Transfer
Participant’s benefit under the Plan shall be calculated by reducing his Total
Pension as determined under subsection (a) above by the reductions that are
normally applicable under Article V.
C.6    Alternative Arrangements Permitted:
Notwithstanding any provision of this Article or the Plan to the contrary, the
Company and a Participant who would qualify as an International Transfer
Participant under Section C.2 above may agree in writing to disregard the
provisions of this Article in favor of another


- 115 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





mutually agreed upon benefit arrangement under the Plan that complies with Code
Section 409A, in which case this Article shall not apply.




- 116 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







APPENDIX ARTICLE D
Band 4 or Higher Rehired Yum Participants
D.1    Scope:
Effective May 1, 2009, this Article provides special rules for calculating the
benefit of a transferred Participant whose transfer would be an Eligible
Transfer under Section TRI.2(e) of the Part B of the Salaried Plan but for the
fact that such individual is reemployed by the Company on or after May 1, 2009,
into a position that is classified as Band 4 (or its equivalent) or higher. For
purposes of determining such Participant’s Total Pension within the meaning of
Section 5.1(c)(1), but not for purposes of determining such Participant’s
Salaried Plan Pension within the meaning of Section 5.1(c)(2), such
Participant’s position on reemployment will be deemed to be classified as below
Band 4 (or its equivalent), so that the Participant’s transfer is eligible to be
treated as an Eligible Transfer (subject to the other conditions thereof) and
the Participant is eligible for the imputed service provisions of Section
TRI.4(b) and (c). Such Participant’s benefit otherwise shall be subject to the
Plan’s usual conditions and shall be paid in accordance with the Plan’s usual
terms. All benefits paid under this Article are subject to Code section 409A.


- 117 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







APPENDIX ARTICLE E -
Time and Form of Payment for Benefits Paid During Severance Windows
E.1    Scope.
This Article E sets forth the time and form of payment provisions that apply to
benefits under the Plan that are paid to a Covered Participant (as defined in
Section E.2 below). This Article is effective for Participants who are
terminated in a Severance Program or under circumstances that qualify them for
an Individual Severance Agreement (each as defined in Section E.2 below) on or
after January 1, 2009 (or in the case of Participants covered by Appendix
Article PBG, on or after January 1, 2012). Nothing in this Article E shall make
any of the additional benefits that are made available under the Plan in any
Severance Program or pursuant to any Individual Severance Agreement a permanent
feature of the Plan.
E.2    Definitions:
Where the following words and phrases appear in this Appendix E with initial
capitals, they shall have the meaning set forth below unless a different meaning
is plainly required by the context. Any terms used in this Article E of the
Appendix with initial capitals and not defined herein shall have the same
meaning as in the main Plan, unless a different meaning is plainly required by
the context.
(a)    “Applicable Summary Plan Description” means the summary plan description
that sets forth the terms and conditions of a particular Severance Program.
(b)    “Covered Participant” means a Participant whose employment with the
Company is terminated and who is eligible for Special Early Retirement either
(i) under a


- 118 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Severance Program and pursuant to the terms of the Applicable Summary Plan
Description, or (ii) pursuant to the terms of an Individual Severance Agreement.
(c)    “Individual Severance Agreement” means an agreement between the Company
and a Covered Participant that – (i) sets forth the terms and conditions of the
Covered Participant’s termination of employment and (ii) expressly provides that
the termination qualifies the Covered Participant for Special Early Retirement
under PEP.
(d)    “Kicker” means the Special Early Retirement benefit that is provided to a
Covered Participant pursuant to the terms of an Applicable Summary Plan
Description or an Individual Severance Agreement and that is equal to the
following: (i) the Participant’s benefit under the Salaried Plan and this Plan
as of his Termination Date, determined based on the benefit formulas and early
retirement reduction factors for Early Retirement Pensions under each plan,
minus (ii) the Participant’s Vested Pension under the Salaried Plan and this
Plan as of the Termination Date, determined based on the benefit formulas and
reduction factors for Vested Pensions under each plan. The Kicker shall be
divided into the following components:
(1)    The “PEP Kicker,” which is the portion of the Kicker paid under the Plan
as a replacement for benefits that the Participant could have earned under the
Plan but for his Separation from Service (either in a Severance Program or
pursuant to the terms of an Individual Severance Agreement) prior to attaining
Normal or Early Retirement under the Plan; and
(2)    The “Qualified Kicker,” which is the portion of the Kicker paid under the
Plan as a replacement for benefits that the Participant could have earned under
the Salaried Plan but for his termination of employment (either in


- 119 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





a Severance Program or pursuant to the terms of an Individual Severance
Agreement) prior to attaining Normal or Early Retirement under the Salaried
Plan.
In determining the early retirement reduction factors for ages before 55, the
monthly rate of reduction applicable between age 56 and age 55 shall apply
unless (i) in the case of a Participant who is eligible for Special Early
Retirement under a Severance Program, a different factor is used in the Salaried
Plan for employees covered by the same Severance Program in which case such
other factor shall be used, and (ii) in the case of a Participant who is
eligible for Special Early Retirement pursuant to the terms of an Individual
Severance Agreement, a different factor is called for therein, in which case
such other factor shall be used.
(e)    “Severance Program” has the same meaning that applies to that term under
Appendix Section ERW.2(f) of Part B of the Salaried Plan (legacy PepsiCo
Appendix).
(f)    “Special Early Retirement” means a retirement from the Company that
either – (i) satisfies all of the conditions for receiving special early
retirement benefits that are set forth in an Applicable Summary Plan
Description, or (ii) is expressly recognized as qualifying for special early
retirement benefits pursuant to the terms of an Individual Severance Agreement.
(g)    “Termination Date” means the later of – (i) the Covered Participant’s
Separation from Service, or (ii) date as of which the Covered Participant’s
severance leave of absence (if any) is projected to terminate under the terms of
the Applicable Summary Plan Description or the Individual Severance Agreement,
as applicable. If


- 120 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





clause (ii) of the preceding sentence applies, then a Participant’s Termination
Date shall be determined as of the date of the Participant’s Separation from
Service using the formulas for calculating the severance leave of absence, as
such formulas are in effect under the Applicable Summary Plan Description or the
Individual Severance Agreement when the legally binding right to special early
retirement benefits arises in connection with the Severance Program or pursuant
to the Individual Severance Agreement. A Participant’s Termination Date, once
set in accordance with the prior two sentences, shall not change based on any
circumstances or events that follow the date of the Participant’s Separation
from Service.
E.3    Time and Form of Payment for 409A Pension:
A Covered Participant’s 409A Pension (calculated without regard to the Kicker
for purposes of this Section E.3) shall be paid as follows:
(a)    Non-Retirement Eligible Participants: If a Covered Participant is not
eligible for Retirement as of his Separation from Service, the Participant’s
409A Pension shall be paid as a Vested Pension under Section 6.1(b) according to
the form of payment provisions applicable to Vested Pensions under Section 6.2.
(b)    Retirement Eligible Participants:
(1)    If the Covered Participant is eligible for a Normal, Early or Late
Retirement Pension under Article IV as of his Separation from Service, the
Participant’s 409A Pension shall be paid as a Retirement Pension under Section
6.1(a)(1); provided, however, that if the Participant made a valid prior payment
election under Section 6.1(a)(2), his 409A Pension shall be paid as a Retirement
Pension in accordance with such election.


- 121 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(2)    If the Covered Participant becomes eligible for a Normal or Early
Retirement Pension after his Separation from Service, including during the
period between his Separation from Service and the last day of his paid leave of
absence (if any), the Participant’s 409A Pension shall be paid as a Vested
Pension under Section 6.1(b) according to the form of payment provisions
applicable to Vested Pensions under Section 6.2.
(c)    Special Early Retirement Eligible Participants: If a Covered Participant
is eligible for Special Early Retirement as of his Separation from Service or
becomes so eligible during the period between his Separation from Service and
the last day of his paid leave of absence (if any), the Participant’s 409A
Pension shall be paid as a Vested Pension under Section 6.1(b) according to the
form of payment provisions applicable to Vested Pensions under Section 6.2.
E.4    Time and Form of Payment of Kicker Benefits:
A Covered Participant’s PEP Kicker and Qualified Kicker shall be paid as
follows:
(a)    PEP Kicker: A Participant’s PEP Kicker shall be paid as a single lump sum
on the first day of the month following the later of (i) the Participant’s 55th
birthday, or (ii) the Participant’s Separation from Service; provided, however,
that if the Participant made a valid Prior Payment Election under Section
6.1(a)(2), the Participant’s PEP Kicker shall be paid according to such election
(even in cases where the Participant’s 409A Pension is paid according to Section
E.3(b)(2) above). In the event the Participant dies after meeting the
requirements for a PEP Kicker but before it is paid, the PEP Kicker shall be
paid to his Surviving Spouse in a single lump sum 60 days following his death,
and if there is no Surviving Spouse, then to the Participant’s estate.


- 122 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(b)    Qualified Kicker: A Participant’s Qualified Kicker shall be paid based on
his Separation from Service as a single lump sum on the first day of the month
coincident or next following his Termination Date; provided, however, that if
the Applicable Summary Plan Description or Individual Severance Agreement that
creates the Participant’s legally binding right to the Qualified Kicker
expressly provides for a different time and/or form of payment, the provisions
of this subsection (b) shall not apply, and the Participant’s Qualified Kicker
shall be paid as provided in the Applicable Summary Plan Description or
Individual Severance Agreement, as applicable. In the event the Participant dies
after meeting the requirements for a Qualified Kicker but before it is paid, the
Qualified Kicker shall be paid to his Surviving Spouse in a single lump sum 60
days following his death, and if there is no Surviving Spouse, then to the
Participant’s estate.
E.5    Delay for Key Employees:
Notwithstanding any provision of this Appendix E to the contrary, if a
Participant is determined to be a Key Employee, any payment under this Article E
that is made on account of his Separation from Service shall be subject to the
required delay in payment for Key Employees under Section 6.6, except to the
extent that the payment qualifies for an exemption from the application of
Section 409A.


- 123 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





APPENDIX ARTICLE F -
U.K. Supplementary Appendix Participants with U.S. Service
F.1    Scope:
This Article applies to “Covered U.K. Employees” as defined in Section F.2
below. The benefit of a Covered U.K. Employee shall be determined as provided in
Section F.3 below. Once a benefit is determined for a Covered U.K. Employee
under this Article, it shall be paid in accordance with the Plan’s normal terms
regarding the time and form of payment. All benefits payable under this Article
are subject to Code section 409A. This Article has been restated effective
January 1, 2016 (the original version of this Article was effective January 1,
2011, and it applied, in accordance with its prior terms, to periods of service
before January 1, 2016).
F.2    “Covered U.K. Employee” Defined:
A “Covered U.K. Employee” is a participant in the PepsiCo U.K. Pension Plan
(“U.K. Participant”) who – (i) becomes subject to United States income taxes,
e.g., by transferring to a position with the Company in the United States or
otherwise (hereinafter referenced as “Engages in U.S. Service”), (ii) continues
to accrue benefits under the PepsiCo U.K. Pension Plan after he Engages in U.S.
Service, (iii) would have also accrued a benefit under the U.K. Supplementary
Pension Appendix for such period following when he Engages in U.S. Service
(except for the unavailability of accruals under such Appendix for the period a
U.K. Participant Engages in U.S. Service), (iv) subsequently either – (A) is
localized in the United States as an employee of the PepsiCo Organization, or
(B) terminates employment with the PepsiCo Organization (provided this occurs
before the date the U.K. Participant commences an assignment with the PepsiCo
Organization that is located outside the United States, as defined


- 124 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





in the Code), and (v) only after fully satisfying all of the preceding clauses,
is then designated by the Company (in its completely unfettered discretion) as a
Covered U.K. Employee and thereby granted a legally binding right to a benefit
under this Article F at the time of the designation. The period that a U.K.
Participant Engages in U.S. Service shall begin on the first day that he becomes
subject to United States income taxes (his “U.S. Commencement Date”), and it
shall end on the date he is no longer subject to U.S. income taxes or, if
earlier, the date his Plan benefits under this Article F commence (his “U.S.
Cessation Date”).
F.3    Benefit for Covered U.K. Employees:
A Covered U.K. Employee’s benefit under the Plan shall be determined by
calculating, as of his Modified U.S. Cessation Date, his “Total U.K.
Supplementary Benefit” and then subtracting from this amount his “Frozen U.K.
Supplementary Benefit.” For this purpose, a Covered U.K. Employee’s—
(a)    “Modifed U.S. Cessation Date” is the earliest of the following – (i) the
date he is no longer subject to U.S. income taxes, (ii) the date he first
satisfies clause (iv) of Section F.2, (iii) the date he commences an assignment
with the PepsiCo Organization that is located outside the United States (as
defined in the Code), or (iv) the date his Plan benefits under this Article F
commence.


- 125 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(b)    “Total U.K. Supplementary Benefit” is equal to the total benefit that he
would have under the terms of the U.K. Supplementary Pension Appendix,
calculated based on all service and compensation with the Company through his
Modified U.S. Cessation Date that is counted in the calculation of his benefit
under the PepsiCo U.K. Pension Plan (or that would be counted but for a
limitation applicable to the plan under U.K. law), and with such total benefit
expressed in the form of a single lump sum that is payable as of the date his
benefits under this Article F commence, and
(c)    “Frozen U.K. Supplementary Benefit” is equal to the total benefit that he
had under the terms of the U.K. Supplementary Pension Appendix as of immediately
before his U.S. Commencement Date, and with such total benefit expressed in the
form of a single lump sum that is payable as of the date his benefits under this
Article F commence.
The calculation provided for in the preceding sentence shall be made in
accordance with the operating rules set forth in Section F.4 below.
F.4    Operating Rules:
The following operating rules apply to the calculation in Section F.3. above.
(a)    In general, accruals under the PepsiCo U.K. Pension Plan for the period
after a Covered U.K. Employee’s U.S. Cessation Date shall not reduce the benefit
under this Article F determined under Section F.3. Notwithstanding the prior
sentence and anything in Section F.3 to the contrary, to the extent a Covered
U.K. Employee’s accruals under the PepsiCo U.K. Pension Plan for the period
after a Covered U.K. Employee’s U.S. Cessation Date have more than fully offset
the Covered U.K. Employee’s accruals under the U.K. Supplementary Pension
Appendix (and the excess would have been offset


- 126 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





against the benefit under this Article F had such benefit accrued under the U.K.
Supplementary Appendix), then any such excess as of the date benefits under this
Article F commence (expressed as a lump sum as of such date) shall be offset
against the benefits under this Article F to the extent such offset would not
violate Code Section 409A.
(b)    In determining the value of a lump sum under this Article F, the
actuarial assumptions that are used shall be actuarial assumptions that comply
with Section 417(e) of the Code and, specifically, are the Code Section 417(e)
assumptions that would be used under the PepsiCo Salaried Employees Retirement
Plan to pay a retirement lump sum as of the date applicable that the lump sum in
question is to be determined under this Article F.
(c)    A Covered U.K. Employee’s Frozen U.K. Supplementary Benefit shall be
determined on the basis of assuming that the Covered U.K. employee voluntarily
terminated employment and any other service relationship with the PepsiCo
Organization as of immediately before his U.S. Commencement Date.
(d)    This subsection applies if the terms of the PepsiCo U.K. Pension Plan or
the U.K. Supplementary Pension Appendix are amended during a year in a way that
would change the results under the Section F.3 calculation, and such amendment
otherwise applies earlier than the immediately following year. In this case, to
the extent that doing is necessary to comply with Code Section 409A, the
calculation in Section F.3 shall be made by delaying the application of the
amendment so that it is prospectively effective starting with the immediately
following year.


- 127 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(e)    In the event a Covered U.K. Employee (i) has earned a benefit under this
Article F, (ii) has reached his U.S. Cessation Date, and (iii) then again
Engages in U.S. Service and meets all of the requirements to be a Covered U.K.
Employee when he again Engages in U.S. Service, the foregoing terms shall be
applied again to determine if he earns a benefit for the new period that he
Engages in U.S. Service, except that any resulting benefit from this new period
shall be reduced by the lump sum value of any prior benefit under this Article F
(as necessary to completely avoid any duplication of benefits).
(f)    In the event a Covered U.K. Employee (i) has earned a benefit under this
Article F, (ii) has reached his U.S. Cessation Date, and (iii) then is employed
by the PepsiCo Organization in a classification that would be eligible for an
accrual under the provisions of the Plan other than this Article F (the “Other
Provisions”), then the Other Provisions shall be applied to determine if he
earns a benefit under the Other Provisions for the new period of service, except
that any resulting benefit from this new period of service shall be reduced by
the lump sum value of any prior benefit under this Article F (as necessary to
completely avoid any duplication of benefits).
F.5    No Other Benefits:
A Covered U.K. Employee shall not be entitled to any other benefits under this
Plan or the Salaried Plan while he is a Covered U.K. Employee (or while he would
be a Covered U.K. Employee if clauses (iv) and (v) of Section F.2. were not
included in the definition of Covered U.K. Employee). In addition, prior to the
time that an individual has satisfied all of the requirements to be considered a
Covered U.K. Employee, the individual has no legally binding right to a benefit
under this Article F. Accordingly, for the avoidance of doubt, at any point


- 128 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





before such time, the Company may take action that prevents the individual from
becoming entitled to a benefit under this Article F (e.g., by deciding that it
will not designate the individual as a Covered U.K. Employee, in an unfettered
exercise of the Company’s discretion), regardless of the services performed or
other actions taken by the individual through this point in time, and regardless
of any other factor.


- 129 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







APPENDIX ARTICLE PBG
Effective as of the end of the day on December 31, 2011, the PBG PEP is hereby
merged with and into the PepsiCo PEP, with the PepsiCo PEP as the surviving plan
after the merger. The following Appendix Article PBG governs PBG PEP benefits
that were subject to the 409A PBG PEP Document prior to the merger, except as
follows: Articles VII (Administration), VIII (Miscellaneous), IX (Amendment and
Termination), X (ERISA Plan Structure) and XI (Applicable Law) of the main
section of this document shall govern PBG PEP benefits that were subject to the
409A PBG PEP Document. There shall be no change to the time or form of payment
of benefits that are subject to Code section 409A under either the PepsiCo PEP
or PBG PEP Document as a result of the plan merger or the revisions made to the
409A PBG PEP Document when it was incorporated into this Appendix.
ARTICLE I - HISTORY AND PURPOSE
1.1    History of Plan. The Pepsi Bottling Group, Inc. (“PBG”) established the
PBG Pension Equalization Plan (“PEP” or “Plan”) effective April 6, 1999 for the
benefit of salaried employees of the PBG Organization who participate in the PBG
Salaried Employees Retirement Plan (“Salaried Plan”). The Plan was initially
established as a successor plan to the PepsiCo Pension Equalization Plan, due to
PBG’s April 6, 1999 initial public offering, and the Plan included historical
PepsiCo provisions which are relevant for eligibility and benefit determinations
under the Plan. The Plan provides benefits for eligible employees whose pension
benefits under the Salaried Plan are limited by the provisions of the Internal
Revenue Code of 1986, as amended. In addition, the Plan provides benefits for
certain eligible employees based on the pre-1989


- 130 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Salaried Plan formula. Effective April 1, 2009, the Plan also provides benefits
for employees whose eligible pay under the Salaried Plan is reduced due to the
employees’ elective deferrals under the PBG Executive Income Deferral Program
and for certain executives who would be “Grandfathered Participants” under the
Salaried Plan but for their classification as salary band E3-E8 or MP (or its
equivalent, for periods on and after the Effective Time). The Plan is intended
as a nonqualified unfunded deferred compensation plan for federal income tax
purposes. For purposes of the Employee Retirement Income Security Act of 1974
(“ERISA”), the Plan is structured as two plans. The portion of the Plan that
provides benefits based on limitations imposed by Section 415 of the Internal
Revenue Code (the “Code”) is intended to be an “excess benefit plan” as
described in Section 4(b)(5) of ERISA. The remainder of the Plan is intended to
be a plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA
providing benefits to a select group of management or highly-compensated
employees.
The Plan has been amended from time to time, most recently in the form of an
amendment and complete restatement effective as of April 1, 2009 (“2009
Restatement”). PBG further amended the Plan as a result of the merger of PBG
with and into Pepsi-Cola Metropolitan Bottling Company, Inc., a wholly-owned
subsidiary of PepsiCo, Inc. (the “Company”), pursuant to the Agreement and Plan
of Merger dated as of August 3, 2009 among PBG, the Company and Pepsi-Cola
Metropolitan Company, Inc., and to facilitate the Company’s assumption of PBG’s
role as the Plan’s sponsor.
1.2    Effect of Amendment and Restatement. The Plan as in effect on October 3,
2004 is referred to herein as the Prior Plan.
Except as otherwise explicitly provided in Section 6.1(b)(3) of this Plan, a
Participant’s benefit (including death benefits), determined under the terms of
the Plan as in effect on October 3,


- 131 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





2004 as if the Participant had terminated employment on December 31, 2004,
without regard to any compensation paid or services rendered after 2004, or any
other events affecting the amount of or the entitlement to benefits (other than
the Participant’s survival or the Participant’s election under the terms of the
Plan with respect to the time or form of benefit) (the “Grandfathered Benefit”)
shall be paid at the time and in the form provided by the terms of the Plan as
in effect on October 3, 2004.
The benefit of a Participant accrued under this Plan based on all compensation
and services taken into account by the Prior Plan and this Plan, less the
Participant’s Grandfathered Benefit, shall be paid in the times and in the form
as provided in this Plan. Except as otherwise explicitly provided in this Plan,
this Plan superseded the Prior Plan effective January 1, 2009, with respect to
amounts accrued and vested after 2004 by Participants who had not commenced
receiving benefits as of January 1, 2009. The Plan was administered in
accordance with a good faith interpretation of Section 409A of the Internal
Revenue Code and IRS regulations and guidance thereunder from January 1, 2005
through December 31, 2008. Amounts accrued under this Plan after 2004 shall be
treated as payable under a separate Plan for purposes of Section 409A of the
Internal Revenue Code.
ARTICLE II - DEFINITIONS AND CONSTRUCTION
2.1    Definitions. The following words and phrases, when used in this Plan,
shall have the meaning set forth below unless the context clearly indicates
otherwise. Unless otherwise expressly qualified by the terms or the context of
this Plan, the terms used in this Plan shall have the same meaning as those
terms in the Salaried Plan.


- 132 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(a)    Actuarial Equivalent. Except as otherwise specifically set forth in the
Plan or any Appendix to the Plan with respect to a specific benefit
determination, a benefit of equivalent value computed on the basis of the
factors applicable for such purposes under the Salaried Plan.
(b)    Annuity. A Pension payable as a series of monthly payments for at least
the life of the Participant.
(c)    Code. The Internal Revenue Code of 1986, as amended from time to time.
(d)    Company. PepsiCo, Inc., a corporation organized and existing under the
laws of the State of North Carolina or its successor or successors. For periods
prior to the Effective Time, “Company” means The Pepsi Bottling Group, Inc.”.
(e)    Compensation Limitation. Benefits not payable under the Salaried Plan
because of the limitations on the maximum amount of compensation which may be
considered in determining the annual benefit of the Salaried Plan Participant
under Section 401(a)(17) of the Code.
(f)    Effective Date. The date upon which this Plan was effective, which is
April 6, 1999 (except as otherwise provided herein).
(g)    Effective Time. February 26, 2010. .
(h)    EID. The PBG Executive Income Deferral Program, as amended from time to
time.
(i)    Eligible Domestic Partner. Paragraph (1) is effective for applicable
dates (as defined in Paragraph (6) below) on and after January 1, 2016.
Paragraphs (2), (3) and (4) are effective for earlier applicable dates.
Paragraph (5) includes general rules.


- 133 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Paragraph (6) sets forth defined terms. The definition of Eligible Domestic
Partner applies solely to a Participant who was actively employed by or on an
Authorized Leave of Absence from a member of the PepsiCo Organization on or
after January 1, 2013 and before January 1, 2016.
(1)    On-Going Provisions. For applicable dates on or after January 1, 2016,
“Eligible Domestic Partner” status is not recognized under the Plan, in light of
the Supreme Court’s 2015 decision that the Constitution guarantees the right to
same-sex marriage.
(a) Limited Exception for 2016 Plan Year. Notwithstanding the foregoing, and
solely for applicable dates in 2016, in the case of a Participant who (i) has a
relationship with an individual on December 31, 2015 that is recognized as an
eligible domestic partner or civil union relationship under paragraph (2) below
and (ii) on any date during the 2015 Plan Year, is either an Employee who is
actively employed or on an Authorized Leave of Absence from the PepsiCo
Organization or a Participant, Eligible Domestic Partner means the individual
with whom the Participant has entered into such an arrangement that was valid on
the applicable date.
(2)    June 26, 2013 through December 31, 2015 Provisions.
(a)    Civil Unions. If on the applicable date the Participant resides in a
state that does not permit same-sex marriage and the Participant has entered
into a same-sex civil union that is valid on the applicable date in the state in
which it was entered into, the Participant’s


- 134 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Eligible Domestic Partner (if any) is the individual with whom the Participant
has entered into such a same-sex civil union. If the Participant resides in a
state that does not permit same-sex marriage but does permit same-sex civil
unions, the Participant is not eligible to have an Eligible Domestic Partner
unless the Participant is in a valid same-sex civil union.
(b)    State of Residence Allows Neither Civil Unions Nor Marriage. If the
Participant does not have an Eligible Domestic Partner (and is not ineligible to
have one) pursuant to subsection (a) above, the Participant’s Eligible Domestic
Partner (if any) is the individual with whom the Participant has executed a
legally binding same-sex domestic partner agreement that meets the requirements
set forth in writing by the Company with respect to eligibility for domestic
partner benefits that is in effect on the applicable date. If such Participant
has not entered into such an agreement, the Participant is not eligible to have
an “Eligible Domestic Partner.”
(3)    January 1, 2013 through June 25, 2013 Provisions. For applicable dates
from January 1, 2013 through June 25, 2013, Eligible Domestic Partner means an
individual described in paragraph (2) above, and also includes the following: If
on the applicable date the Participant has entered into a same-sex marriage that
is valid on the applicable date in the state in which it was entered into, the
Participant’s Eligible Domestic Partner (if any) is the Participant’s spouse
pursuant to such same-sex marriage. If the Participant resides in a state that


- 135 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





permits same-sex marriage, the Participant is not eligible to have an Eligible
Domestic Partner unless either (a) the Participant is in a valid same-sex
marriage or (b) such state did not start to permit same-sex marriages until less
than 12 months before the applicable date.
(4)    Pre-2013 Provisions: For applicable dates before January 1, 2013,
“Eligible Domestic Partner” status was not available in the Plan.
(5)    Additional Rules. This paragraph (5) applies notwithstanding any
provisions in the remainder of this definition of “Eligible Domestic Partner” to
the contrary. The term “Eligible Domestic Partner” does not apply to a
Participant’s Eligible Spouse or to an individual who is of the opposite sex of
the Participant. A Participant who lives in a state that permits same-sex
marriage is not permitted to have an Eligible Domestic Partner. In the case of
applicable dates prior to January 1, 2016, if the Participant’s state started to
permit same-sex marriage or same-sex civil unions less than 12 months before the
applicable date, the Participant is treated as residing in a state that does not
permit same-sex marriage or same-sex civil unions, as the case may be, for
purposes of this definition of Eligible Domestic Partner.
(j)    Employee. An individual who qualifies as an “Employee” as that term is
defined in the Salaried Plan.
(k)    Employer. An entity that qualifies as an “Employer” as that term is
defined in the Salaried Plan.
(l)    ERISA. Public Law No. 93-406, the Employee Retirement Income Security Act
of 1974, as amended from time to time.


- 136 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(m)    Participant. An Employee participating in the Plan in accordance with the
provisions of Section 3.1.
(n)    PepsiCo/PBG Organization. The controlled group of organizations of which
the Company is a part, as defined by Section 414 of the Code and the regulations
issued thereunder. An entity shall be considered a member of the PepsiCo/PBG
Organization only during the period it is one of the group of organizations
described in the preceding sentence. The application of this definition for
periods prior to the Effective Time shall take into account the different
definition of “Company” that applies before the Effective Time.
(o)    PEP Pension. One or more payments that are payable to a person who is
entitled to receive benefits under the Plan. The term “Grandfather Benefit”
shall be used to refer to the portion of a PEP Pension that is payable in
accordance with the Plan as in effect October 3, 2004 and is not subject to
Section 409A.
(p)    PepsiCo Prior Plan. The PepsiCo Pension Equalization Plan.
(q)    Plan. Effective January 1, 2012, Appendix Article PBG to the PepsiCo
Pension Equalization Plan, as set forth herein, and as amended from time to
time. Prior to January 1, 2012, the PBG Pension Equalization Plan, as amended
from time to time. In these documents, the Plan is also sometimes referred to as
PEP. For periods before April 6, 1999, references to the Plan refer to the
PepsiCo Prior Plan.
(r)    Plan Administrator. The PepsiCo Administration Committee (PAC), which
shall have authority to administer the Plan as provided in Article VII of the
main portion of the document.
(s)    Plan Year. The 12-month period ending on each December 31st.


- 137 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(t)    Primary Social Security Amount. In determining Pension amounts, Primary
Social Security Amount shall mean:
(1)    For purposes of determining the amount of a Retirement, Vested,
Pre-Retirement Spouse’s Pension, or Pre-Retirement Domestic Partner’s Pension,
the Primary Social Security Amount shall be the estimated monthly amount that
may be payable to a Participant commencing at age 65 as an old-age insurance
benefit under the provisions of Title II of the Social Security Act, as amended.
Such estimates of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the following assumptions:
(i)    That the Participant’s social security wages in any year prior to
Retirement or severance are equal to the Taxable Wage Base in such year, and
(ii)    That he will not receive any social security wages after Retirement or
severance.
However, in computing a Vested Pension under Section 4.2, the estimate of the
old-age insurance benefit to which a Participant would be entitled at age 65
shall be based upon the assumption that he continued to receive social security
wages until age 65 at the same rate as the Taxable Wage Base in effect at the
earlier of his severance from employment or the date such participant ceased to
accrue benefits under both the Salaried Plan and this Plan. For purposes of this
subsection, “social security wages” shall mean wages within the meaning of the
Social Security Act.


- 138 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(2)    For purposes of paragraph (1), the Primary Social Security Amount shall
exclude amounts that may be available because of the spouse or any dependent of
the Participant or any amounts payable on account of the Participant’s death.
Estimates of Primary Social Security Amounts shall be made on the basis of the
Social Security Act as in effect at the Participant’s Severance from Service
Date, without regard to any increases in the social security wage base or
benefit levels provided by such Act which take effect thereafter.
(u)    Salaried Plan. The PepsiCo Salaried Employees Retirement Plan; as it may
be amended from time to time; provided that a Participant’s benefit under this
Plan shall be determined solely by reference to Part C of the Salaried Plan.
(v)    Salaried Plan Participant. An Employee who is a participant in the
Salaried Plan.
(w)    Section 409A. Section 409A of the Code and the applicable regulations and
other guidance issued thereunder.
(x)    Section 415 Limitation. Benefits not payable under the Salaried Plan
because of the limitations imposed on the annual benefit of a Salaried Plan
Participant by Section 415 of the Code.
(y)    Separation from Service. A Participant’s separation from service as
defined in Section 409A.
(z)    Single Lump Sum. The distribution of a Participant’s total PEP Pension in
excess of the Participant’s Grandfathered Benefit in the form of a single
payment.
(aa)    Specified Employee. The individuals identified in accordance with
principles set forth below.


- 139 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(1)    General. Any Participant who at any time during the applicable year is:
(i)    An officer of any member of the PBG Organization having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code);
(ii)    A 5-percent owner of any member of the PBG Organization; or
(iii)    A 1-percent owner of any member of the PBG Organization having annual
compensation of more than $150,000.
For purposes of (i) above, no more than 50 employees identified in the order of
their annual compensation shall be treated as officers. For purposes of this
section, annual compensation means compensation as defined in Treas. Reg. §
1.415(c)-2(a), without regard to Treasury Reg. §§ 1.415(c)-2(d), 1.415(c)-2(e),
and 1.415(c)-2(g). The Plan Administrator shall determine who is a Specified
Employee in accordance with Section 416(i) of the Code and the applicable
regulations and other guidance of general applicability issued thereunder or in
connection therewith, and provided further that the applicable year shall be
determined in accordance with Section 409A and that any modification of the
foregoing definition that applies under Section 409A shall be taken into
account.
(2)    Applicable Year. Except as otherwise required by Section 409A, the Plan
Administrator shall determine Specified Employees as of the last day of each
calendar year, based on compensation for such year, and such designation


- 140 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





shall be effective for purposes of this Plan for the twelve month period
commencing on April 1st of the next following calendar year.
(3)    Rule of Administrative Convenience. In addition to the foregoing, the
Plan Administrator shall treat all other Employees classified as E5 and above on
the applicable determination date prescribed in subsection (2) (i.e., the last
day of each calendar year) as a Specified Employee for purposes of the Plan for
the twelve-month period commencing of the applicable April 1st date. However, if
there are at least 200 Specified Employees without regard to this provision,
then it shall not apply. If there are less than 200 Specified Employees without
regard to this provision, but full application of this provision would cause
there to be more than 200 Specified Employees, then (to the extent necessary to
avoid exceeding 200 Specified Employees) those Employees classified as E5 and
above who have the lowest base salaries on such applicable determination date
shall not be Specified Employees.
(4)    Identification of Specified Employees Between February 26, 2010 and March
31, 2010. Notwithstanding the foregoing, for the period between February 26,
2010 and March 31, 2010, Specified Employees shall be identified by combining
the lists of Specified Employees of all Employers as in effect immediately prior
to the Effective Time. The foregoing method of identifying Specified Employees
is intended to comply with Treas. Reg. § 1.409A-1(i)(6)(i), which authorizes the
use of an alternative method of identifying Specified Employees that complies
with Treas. Reg. §§ 1.409A-1(i)(5) and -1(i)(8) and Section VII.C.4.d of the
Preamble to the Final Regulations under Section 409A of


- 141 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





the Code, which permits “service recipients to simply combine the
pre-transaction separate lists of specified employees where it is determined
that such treatment would be administratively less burdensome.”
(5)     Identification of Specified Employees on and After April 1, 2010.
Notwithstanding the foregoing, for the periods on after April 1, 2010, Key
Employees shall be identified as follows:
(i)     For the period that begins on April 1, 2010, and ends on March 31, 2011,
an employee shall be a Specified Employee (subject to subparagraph (iii) below)
if he was classified as at least a Band IV or its equivalent on December 31,
2009. For this purpose, an employee shall be considered to be at least a Band IV
or its equivalent as of a date if the employee is classified as one of the
following types of employees in the PepsiCo Organization on that date: (i) a
Band IV employee or above in a PepsiCo Business, (ii) a Level E7 employee or
above in a PBG Business, or (iii) a Salary Grade 19 employee or above at a PAS
Business.
(ii)    For the twelve-month period that begins on April 1, 2011, and for each
twelve-month period that begins on April 1 in subsequent years, an employee
shall be a Specified Employee (subject to subparagraph (iii) below) if the
employee was an employee of the PepsiCo Organization who was classified as Band
IV or above on the December 31 that immediately precedes such April 1.
(iii)    Notwithstanding the rule of administrative convenience in paragraph (3)
above, an employee shall be a Specified Employee for the 12-month period that
begins on any April 1, if as of the preceding December 31 the employee would be
a specified


- 142 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





employee, within the meaning of Treasury Regulation 1.409A-1(i), or any
successor, by applying as of such December 31 the default rules that apply under
such regulation for determining the minimum number of a service recipient’s
specified employees. If the preceding sentence and the methods for identifying
Specified Employees set forth in subparagraph (i) or (ii) above, taken together,
would result in more than 200 individuals being counted as Specified Employees
as of any December 31 determination date, then the number of individuals treated
as Specified Employees pursuant to subparagraph (i) or (ii), who are not
described in the first sentence of this subparagraph (iii), shall be reduced to
200 by eliminating from consideration those employees otherwise added by such
subparagraph in order of their base compensation, from the lowest base
compensation to the highest.
(iv)    For purposes of this paragraph (5), “PAS Business” means each employer,
division of an employer or other organizational subdivision of an employer that
the Company classifies as part of the PAS business; “PBG Business” means each
employer, division of an employer or other organizational subdivision of an
employer that the Company classifies as part of the PBG business; and “PepsiCo
Business” means each employer, division of an employer or other organizational
subdivision of an employer that the Company classifies as part of the PepsiCo
business.
The method for identifying Specified Employees set forth in this definition is
intended as an alternative method of identifying Specified Employees under
Treas. Reg. § 1.409A-1(i)(5), and is adopted herein and shall be interpreted and
applied consistently with the rules applicable to such alternative arrangements.
(bb)    Vested Pension. The PEP Pension available to a Participant who has a
vested PEP Pension and is not eligible for a Retirement Pension.


- 143 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





2.2    Construction. The terms of the Plan shall be construed in accordance with
this section.
(a)    Gender and Number. The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.
(b)    Compounds of the Word “Here”. The words “hereof”, “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
not to any particular provision or section.


- 144 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





ARTICLE III - PARTICIPATION
3.1    Each Salaried Plan Participant whose benefit under the Salaried Plan is
curtailed by the Compensation Limitation or the Section 415 Limitation, or both,
and each other Salaried Plan Participant (i) who is a Grandfathered Employee as
defined in Section 3.7 of the Salaried Plan and who made elective deferrals to
the EID on or after April 1, 2009 and before January 1, 2011 (inclusively); (ii)
who would have been considered a Grandfathered Participant as defined in Section
3.7 of the Salaried Plan during the period April 1, 2009 through December 31,
2010 if the Participant had not been classified by the Employer as salary band
E3-E8 or MP on March 31, 2009; or (iii) whose 1988 pensionable “earnings” under
the Salaried Plan, as described in Section 4.2(a), were $75,000 or more, shall
participate in this Plan.
ARTICLE IV - AMOUNT OF RETIREMENT PENSION
4.1    PEP Pension. Subject to Sections 4.5 and 8.7, a Participant’s PEP Pension
shall equal the amount determined under (a) or (b) of this Section 4.1,
whichever is applicable. Such amount shall be determined as of the date of the
Participant’s Separation from Service.
(a)    Same Form as Salaried Plan. If a Participant’s PEP Pension will be paid
in the same form and will commence as of the same time as his pension under the
Salaried Plan, then his monthly PEP Pension shall be equal to the excess of:
(1)    The greater of:
(i)    the monthly pension benefit which would have been payable to such
Participant under the Salaried Plan without regard to (I) the Compensation
Limitation; (II) the Section 415 Limitation; (III) the exclusion from Earnings
of amounts deferred at the election of the


- 145 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Participant under the EID on or after April 1, 2009 and before January 1, 2011;
and (IV) the April 1, 2009 through December 31, 2010 exclusion from the Salaried
Plan definition of a Grandfathered Participant of a Participant who, as of March
31, 2009, was classified as salary band E3-E8 or MP and had attained age 50 and
completed five years of Service or whose sum of his age and years of Service was
at least 65; and
(ii)    if applicable, the amount determined in accordance with Section 4.2,
expressed in such form and payable as of such time; over
(2)    The amount of the monthly pension benefit that is in fact payable to such
Salaried Plan Participant under the Salaried Plan, expressed in such form and
payable as of such time.
The amount of the monthly pension benefit so determined, less the portion of
such benefit that is the Participant’s Grandfathered Benefit, shall be payable
as provided in Section 6.2.
(b)    Different Form than Salaried Plan. If a Participant’s PEP Pension will be
paid in a different form (whether in whole or in part) or will commence as of a
different time than his pension benefit under the Salaried Plan, his PEP Pension
shall be the product of:
(1)    The greater of:
(i)    the monthly pension benefit which would have been payable to such
Participant under the Salaried Plan without regard to (I) the Compensation
Limitation; (II) the Section 415 Limitation; (III) the


- 146 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





exclusion from Earnings of amounts deferred at the election of the Participant
under the EID on or after April 1, 2009 and before January 1, 2011; and (IV) the
March 31, 2009 through December 31, 2010 exclusion from the Salaried Plan
definition of a Grandfathered Participant of a Participant who, as of such date,
was classified as salary band E3-E8 or MP and had attained age 50 and completed
five years of Service or whose sum of his age and years of Service was at least
65; and
(ii)    if applicable, the amount determined in accordance with Section 4.2,
expressed in the form and payable as of such time as applies to his PEP Pension
under this Plan, multiplied by
(2)    A fraction, the numerator of which is the value of the amount determined
in Section 4.1(b)(1), reduced by the value of his pension under the Salaried
Plan, and the denominator of which is the value of the amount determined in
Section 4.1(b)(1) (with value determined on a reasonable and consistent basis,
in the discretion of the Plan Administrator, with respect to similarly situated
employees).
The amount of the monthly pension benefit so determined, less the portion of
such benefit that is the Participant’s Grandfathered Benefit, shall be payable
as provided in Section 6.2.
Notwithstanding the above, in the event any portion of the accrued benefit of a
Participant under this Plan or the Salaried Plan is awarded to an alternate
payee pursuant to a qualified domestic relations order, as such terms are
defined in Section 414(p) of the Code, the Participant’s total PEP Pension shall
be adjusted, as the Plan


- 147 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Administrator shall determine, so that the combined benefit payable to the
Participant and the alternate payee from this Plan and the Salaried Plan is the
amount determined pursuant to subsections 4.1(a) and (b) above, as applicable.
4.2    PEP Guarantee. Subject to Section 8.7, a Participant who is eligible
under subsection (a) below shall be entitled to a PEP Guarantee benefit
determined under subsection (b) below, if any.
(a)    Eligibility. A Participant shall be covered by this section if the
Participant has 1988 pensionable earnings from an Employer of at least $75,000.
For purposes of this section, “1988 pensionable earnings” means the
Participant’s remuneration for the 1988 calendar year that was recognized for
benefit accrual received under the Salaried Plan as in effect in 1988. “1988
pensionable earnings” does not include remuneration from an entity attributable
to any period when that entity was not an Employer.
(b)    PEP Guarantee Formula. The amount of a Participant’s PEP Guarantee shall
be determined under paragraph (1), subject to the special rules in paragraph
(2).
(1)    Formula. The amount of a Participant’s PEP Guarantee under this paragraph
shall be determined as follows:
(i)    Three percent of the Participant’s Highest Average Monthly Earnings for
the first 10 years of Credited Service, plus
(ii)    One percent of the Participant’s Highest Average Monthly Earnings for
each year of Credited Service in excess of 10 years, less
(iii)    One and two-thirds percent of the Participant’s Primary Social Security
Amount multiplied by years of Credited Service not in excess of 30 years.


- 148 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





In determining the amount of a Vested Pension, the PEP Guarantee shall first be
calculated on the basis of (I) the Credited Service the Participant would have
earned had he continued to accrue Credited Service until his Normal Retirement
Age, and (II) his Highest Average Monthly Earnings and Primary Social Security
Amount at the earlier of his Severance from Service Date or the date such
Participant ceased to accrue additional benefits under both the Salaried Plan
and this Plan, and then shall be reduced by multiplying the resulting amount by
a fraction, the numerator of which is the Participant’s actual years of Credited
Service on the earlier of his Severance from Service Date or the date such
Participant ceased to accrue additional benefits under both the Salaried Plan
and this Plan and the denominator of which is the years of Credited Service he
would have earned had he continued to accrue Credited Service until his Normal
Retirement Age.
(2)    Calculation. The amount of the PEP Guarantee shall be determined pursuant
to paragraph (1) above, subject to the following special rules:
(i)    Surviving Eligible Spouse’s or Eligible Domestic Partner’s Annuity:
Subject to subparagraph (iii) below and the last sentence of this subparagraph,
if the Participant has an Eligible Spouse or Eligible Domestic Partner and has
commenced receipt of an Annuity under this section, the Participant’s Eligible
Spouse or Eligible Domestic Partner shall be entitled to receive a survivor
annuity equal to 50 percent of the Participant’s Annuity under this section,
with no corresponding reduction


- 149 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





in such Annuity for the Participant. Annuity payments to a surviving Eligible
Spouse or Eligible Domestic Partner shall begin on the first day of the month
coincident with or following the Participant’s death and shall end with the last
monthly payment due prior to the Eligible Spouse’s or Eligible Domestic
Partner’s death. If the Eligible Spouse or Eligible Domestic Partner is more
than 10 years younger than the Participant, the survivor benefit payable under
this subparagraph shall be adjusted as provided below.
(A)    For each full year more than 10 but less than 21 that the surviving
Eligible Spouse or Eligible Domestic Partner is younger than the Participant,
the survivor benefit payable to such spouse shall be reduced by 0.8 percent.
(B)    For each full year more than 20 that the surviving Eligible Spouse or
Eligible Domestic Partner is younger than the Participant, the survivor benefit
payable to such spouse shall be reduced by an additional 0.4 percent.
This subparagraph applies only to a Participant who retires on or after his
Early Retirement Date.
(ii)    Reductions. The following reductions shall apply in determining a
Participant’s PEP Guarantee.
(A)    If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1


- 150 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





percent for each month by which the benefit commencement date precedes the date
the Participant would attain his Normal Retirement Date.
(B)    If the Participant is entitled to a Vested Pension, the payment amount
shall be reduced to the Actuarial Equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the reductions set
forth in the Salaried Plan for any Pre-Retirement Spouse’s coverage or
Pre-Retirement Domestic Partner’s coverage shall apply.
(C)    This clause applies if the Participant will receive his PEP Guarantee in
a form that provides an Eligible Spouse or Eligible Domestic Partner benefit,
continuing for the life of the surviving spouse or surviving domestic partner,
that is greater than that provided under subparagraph (i). In this instance, the
Participant’s PEP Guarantee under this section shall be reduced so that the
total value of the benefit payable on the Participant’s behalf is the Actuarial
Equivalent of the PEP Guarantee otherwise payable under the foregoing provisions
of this section.
(D)    This clause applies if the Participant will receive his PEP Guarantee in
a form that provides a survivor annuity for a beneficiary who is not his
Eligible Spouse or Eligible Domestic Partner. In this instance, the
Participant’s PEP Guarantee under this section shall be reduced so that the
total value of the benefit payable on the Participant’s


- 151 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





behalf is the Actuarial Equivalent of a Single Life Annuity for the
Participant’s life.
(E)    This clause applies if the Participant will receive his PEP Guarantee in
an Annuity form that includes inflation protection described in the Salaried
Plan. In this instance, the Participant’s PEP Guarantee under this section shall
be reduced so that the total value of the benefit payable on the Participant’s
behalf is the Actuarial Equivalent of the elected Annuity without such
protection.
(iii)    Lump Sum Conversion. The amount of the PEP Guarantee determined under
this section for a Participant whose Retirement Pension will be distributed in
the form of a lump sum shall be the Actuarial Equivalent of the Participant’s
PEP Guarantee determined under this section, taking into account the value of
any survivor benefit under subparagraph (i) above and any early retirement
reductions under subparagraph (ii)(A) above.
(iv)    April 1, 2009 Salaried Plan Changes.


- 152 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(A)    The amount of the PEP Guarantee determined under this section for a
Participant who, as of March 31, 2009, was classified as salary band E3-E8 or MP
and who had attained age 50 and completed five years of Service or (inclusively)
whose sum of his age and years of Service was at least 65 shall be determined as
if such Participant were a Grandfathered Participant in the Salaried Plan on
April 1, 2009 (so that Earnings and Credited Service were not frozen as of March
31, 2009 for the period April 1, 2009 through December 31, 2010).
(B)    Highest Average Monthly Earnings shall be determined without regard to
the exclusion from Earnings under the Salaried Plan of amounts deferred at the
election of the Participant under the EID on or after April 1, 2009 and before
January 1, 2011.
4.3    Certain Adjustments. Pensions determined under the foregoing sections of
this Article are subject to adjustment as provided in this section. For purposes
of this section, “specified plan” shall mean the Salaried Plan or a nonqualified
pension plan similar to this Plan. A nonqualified pension plan is similar to
this Plan if it is sponsored by a member of the PBG Organization and if its
benefits are not based on participant pay deferrals (this category of similar
plans includes the PepsiCo Prior Plan).
(a)    Adjustments for Rehired Participants. This subsection shall apply to a
current or former Participant who is reemployed after his Annuity Starting Date
and (i) whose benefit under the Salaried Plan is recalculated based on an
additional period of Credited Service, or (ii) whose benefit under the Salaried
Plan would have been recalculated, based on an additional period of Credited
Service if the Participant would


- 153 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





have been considered a Grandfathered Participant as defined in Section 3.7 of
the Salaried Plan if the Participant was not classified by the Employer as
salary band E3-E8 or MP. In such event, the Participant’s PEP Pension shall be
recalculated hereunder. For this purpose, the PEP Guarantee under Section 4.2 is
adjusted for in-service distributions and prior distributions in the same manner
as benefits are adjusted under the Salaried Plan, but by taking into account
benefits under this Plan and any specified plans.
(b)    Adjustment for Increased Pension Under Other Plans. If the benefit paid
under a specified plan on behalf of a Participant is increased after PEP
benefits on his behalf have been determined (whether the increase is by order of
a court, by agreement of the plan administrator of the specified plan, or
otherwise), the PEP benefit for the Participant shall be recalculated. If the
recalculation identifies an overpayment hereunder, the Plan Administrator shall
take such steps as it deems advisable to recover the overpayment. It is
specifically intended that there shall be no duplication of payments under this
Plan and any specified plans.
(c)    No Benefit Offsets That Would Violate Section 409A. If a Participant has
earned a benefit under a plan maintained by a member of the PepsiCo/PBG
Organization that is a “qualifying plan” for purposes of the “Non-Duplication”
rule in Section 3.8 of Part A of the Salaried Plan and the “Transfers and
Non-Duplication” rule in Section 3.6 of Part C of the Salaried Plan, such
Transfers and Non-Duplication rules shall apply when calculating the amount
determined under Section 4.1(a)(1) or 4.1(b)(1) above (as applicable) only to
the extent the application of such rule will not result in a change in the time
or form of payment of such pension that is prohibited by Section 409A. For
purposes of the limit on offsets in the preceding sentence, it is the Company’s
intent to


- 154 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





undertake to make special arrangements with respect to the payment of the
benefit under the qualifying plan that are legally permissible under the
qualifying plan, and compliant with Section 409A, in order to avoid such a
change in time or form of payment to the maximum extent possible; to the extent
that Section 409A compliant special arrangements are timely put into effect in a
particular situation, the limit on offsets in the prior sentence will not apply.
4.4    Reemployment of Certain Participants. In the case of a current or former
Participant who is reemployed and is eligible to reparticipate in the Salaried
Plan after his Annuity Starting Date, payment of his non-Grandfathered PEP
Pension will not be suspended. If such Participant accrues an additional PEP
Pension for service after such reemployment, his PEP Pension on his subsequent
Separation from Service shall be reduced by the present value of PEP benefits
previously distributed to such Participant, as determined by the Plan
Administrator.
4.5    Vesting; Misconduct. Subject to Section 8.7, a Participant shall be fully
vested in his Accrued Benefit at the time he becomes fully vested in his accrued
benefit under the Salaried Plan. Notwithstanding the preceding, or any other
provision of the Plan to the contrary, a Participant shall forfeit his or her
entire PEP Pension if the Plan Administrator determines that such Participant
has engaged in “Misconduct” as defined below, determined without regard to
whether the Misconduct occurred before or after the Participant’s Severance from
Service. The Plan Administrator may, in its sole discretion, require the
Participant to pay to the Employer any PEP Pension paid to the Participant
within the twelve month period immediately preceding a date on which the
Participant has engaged in such Misconduct, as determined by the Plan
Administrator.


- 155 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





“Misconduct” means any of the following, as determined by the Plan Administrator
in good faith: (i) violation of any agreement between the Company or Employer
and the Participant, including but not limited to a violation relating to the
disclosure of confidential information or trade secrets, the solicitation of
employees, customers, suppliers, licensors or contractors, or the performance of
competitive services, (ii) violation of any duty to the Company or Employer,
including but not limited to violation of the Company’s Code of Conduct; (iii)
making, or causing or attempting to cause any other person to make, any
statement (whether written, oral or electronic), or conveying any information
about the Company or Employer which is disparaging or which in any way reflects
negatively upon the Company or Employer unless required by law or pursuant to a
Company or Employer policy; (iv) improperly disclosing or otherwise misusing any
confidential information regarding the Company or Employer; (v) unlawful trading
in the securities of the Company or of another company based on information
garnered as a result of that Participant’s employment or other relationship with
the Company; (vi) engaging in any act which is considered to be contrary to the
best interests of the Company or Employer, including but not limited to
recruiting or soliciting employees of the Employer; or (vii) commission of a
felony or other serious crime or engaging in any activity which constitutes
gross misconduct. Notwithstanding the foregoing and for the avoidance of doubt,
nothing in this Plan shall prohibit the Participant from communicating with
government authorities concerning any possible legal violations.  The Company
nonetheless asserts and does not waive its attorney-client privilege over any
information appropriately protected by the privilege.


- 156 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





ARTICLE V - DEATH BENEFITS
5.1    Death Benefits. Each Participant entitled to a PEP Pension under this
Plan who dies before his Annuity Starting Date shall be entitled to a death
benefit equal in amount to the additional death benefit to which the Participant
would have been entitled under the Salaried Plan if the PEP Pension as
determined under Article IV was payable under the Salaried Plan instead of this
Plan. The death benefit with respect to a Participant’s PEP Pension in excess of
the Grandfathered Benefit shall become payable on the Participant’s date of
death in a Single Lump Sum payment.
Payment of any death benefit of a Participant who dies before his Annuity
Starting Date under the Plan shall be made to the persons and in the proportions
to which any death benefit under the Salaried Plan is or would be paid
(including to a Participant’s Eligible Domestic Partner to whom pre-retirement
death benefits are payable under the Salaried Plan, if any, with respect to
deaths occurring on or after January 1, 2013).
ARTICLE VI - DISTRIBUTIONS
The terms of this Article govern the distribution of benefits to a Participant
who becomes entitled to payment of a PEP Pension under the Plan.
6.1    Form and Timing of Distributions. Subject to Section 6.5, this Section
shall govern the form and timing of PEP Pensions.
(a)    Time and Form of Payment of Grandfathered Benefit. The Grandfathered
Benefit of a Participant shall be paid in the form and at the time or times
provided by the terms of the Plan as in effect on October 3, 2004.
(b)    Time and Form of Payment of Non-Grandfathered Benefit. Except as provided
below, the PEP Pension payable to a Participant in excess of the Grandfathered


- 157 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Benefit shall be become payable in a Single Lump Sum on the Separation from
Service of the Participant.
(1)    Certain Vested Pensions. A Participant (i) who incurred a Separation from
Service during the period January 1, 2005 through December 31, 2008 (other than
a Participant described in (3) below); and (ii) whose Annuity Starting Date has
not occurred as of January 1, 2009, shall receive his PEP Pension in excess of
his Grandfathered Benefit in a Single Lump Sum which shall become payable on
January 1, 2009.
(2)    Annuity Election. A Participant who (i) attained age 50 on or before
January 1, 2009, (ii) on or before December 31, 2008 irrevocably elected to
receive a Single Life Annuity, a 50%, 75% or 100% Joint and Survivor Annuity, or
a 10 Year Certain and Life Annuity; and (iii) incurs a Termination of Employment
on or after July 1, 2009 after either attainment of age 55 and the tenth
anniversary of the Participant’s initial employment date or attainment of age 65
and the fifth anniversary of the Participant’s initial employment date, shall
receive his PEP Pension in excess of his Grandfathered Benefit in the form
elected commencing on the first day of the month coincident with or next
following his Separation from Service. If such Participant Separates from
Service prior to July 1, 2009 or prior to attainment of age 55 and the tenth
anniversary of the Participant’s employment date, or prior to attainment of age
65 and the fifth anniversary of the Participant’s employment, the Participant’s
PEP Pension in excess of his Grandfathered Pension shall be payable in a Single
Lump Sum on the Participant’s Separation from Service.


- 158 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





(3)    2008 Reorganization. The entire PEP Pension of a Participant who (i) was
involuntarily Separated from Service on or after November 1, 2008 and on or
before December 19, 2008; (ii) at the time of Separation from Service had
attained age 50 and had not attained age 55, and had 10 or more years of
Service; and (iii) is eligible for special retirement benefits as described in
the letter agreement executed and not revoked by the Participant, shall become
payable in a Single Lump Sum on the last day of the Participant’s “Transition
Period” as defined in the letter agreement.
(4)    Specified Employees. If a Participant is classified as a Specified
Employee at the time of the Participant’s Separation from Service (or at such
other time for determining Specified Employee status as may apply under Section
409A), then no amount shall be payable pursuant to this Section 6.1(b) until at
least six (6) months after such a Separation from Service. Any payment otherwise
due in such six month period shall be suspended and become payable at the end of
such six month period, with interest at the applicable interest rates used for
computing a Single Lump Sum payment on the date of Separation from Service.
(5)    Actual Date of Payment. An amount payable on a date specified in this
Article VI or in Article V shall be paid as soon as administratively feasible
after such date; but no later than the later of (a) the end of the calendar year
in which the specified date occurs; or (b) the 15th day of the third calendar
month following such specified date and the Participant (or Beneficiary) is not
permitted


- 159 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





to designate the taxable year of the payment. The payment date may be postponed
further if calculation of the amount of the payment is not administratively
practicable due to events beyond the control of the Participant (or
Beneficiary), and the payment is made in the first calendar year in which the
calculation of the amount of the payment is administratively practicable.
6.2    Special Rules for Survivor Options.
(a)    Effect of Certain Deaths. If a Participant makes an Annuity election
described in Section 6.1(b)(2) and the Participant dies before his Separation
from Service, the election shall be disregarded. Such a Participant may change
his coannuitant of a Joint and Survivor Annuity at any time prior to his
Separation from Service, and may change his beneficiary of a Ten Years Certain
and Life Annuity at any time. If the Participant dies after such election
becomes effective but before his non-Grandfathered PEP Pension actually
commences, the election shall be given effect and the amount payable to his
surviving Eligible Spouse or other beneficiary shall commence on the first day
of the month following his death (any back payments due the Participant shall be
payable to his estate). In the case of a Participant who elected a 10 Year
Certain and Life Annuity, if such Participant dies: (i) after benefits have
commenced; (ii) without a surviving primary or contingent beneficiary, and (iii)
before receiving 120 payments under the form of payment, then the remaining
payments due under such form of payment shall be paid to the Participant’s
estate. If payments have commenced under such form of payment to a Participant’s
primary or contingent beneficiary and such beneficiary dies before payments are
completed,


- 160 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





then the remaining payments due under such form of payment shall be paid to such
beneficiary’s estate.
(b)    Nonspouse Beneficiaries. If a Participant’s beneficiary is not his
Eligible Spouse, he may not elect:
(1)    The 100 percent survivor option described in Section 6.1(b)(2) with a
nonspouse beneficiary more than 10 years younger than he is, or
(2)    The 75 percent survivor option described in Section 6.1(b)(2) with a
nonspouse beneficiary more than 19 years younger than he is.
6.3    Designation of Beneficiary. A Participant who has elected to receive all
or part of his pension in a form of payment that includes a survivor option
shall designate a beneficiary who will be entitled to any amounts payable on his
death. Such designation shall be made on a PEP Election Form. A Participant
shall have the right to change or revoke his beneficiary designation at any time
prior to when his election is finally effective. The designation of any
beneficiary, and any change or revocation thereof, shall be made in accordance
with rules adopted by the Plan Administrator. A beneficiary designation shall
not be effective unless and until filed with the Plan Administrator
6.4    Determination of Single Lump Sum Amounts. Except as otherwise provided
below, a Single Lump Sum payable under Article V or Section 6.1 shall be
determined in the same manner as the single lump sum payment option prescribed
in Section 6.1(b)(3) of the Salaried Plan.
(a)    Vested Pensions. If on the date of Separation from Service of a
Participant such Participant is not entitled to retire with an immediate pension
under the Salaried Plan, the Single Lump Sum payable to the Participant under
Section 6.1 shall


- 161 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





be determined in the same manner as the single lump sum payment option
prescribed in Section 6.1(b)(3) of the Salaried Plan but substituting (for Plan
Years beginning before 2012) the applicable segment rates for the blended 30
year Treasury and segment rates that would otherwise be applicable.
(b)    2008 Reorganization. Notwithstanding subsection (a) above, the Single
Lump Sum payment for a Participant whose employment was involuntarily terminated
as a result of the 2008 Reorganization on or after November 1, 2008 and on or
before December 19, 2008 shall be determined based on the applicable interest
rates and mortality used by the Salaried Plan for optional lump sum
distributions in December 2008, provided that in no event shall such Single Lump
Sum payment be less than the Single Lump Sum determined based on the applicable
interest rates and mortality used by the Salaried Plan for lump sum
distributions for the month in which the Single Lump Sum is distributed to the
Participant.
6.5    Section 162(m) Postponement. Notwithstanding any other provision of this
Plan to the contrary, no PEP Pension shall be paid to any Participant prior to
the earliest date on which the Company’s federal income tax deduction for such
payment is not precluded by Section 162(m) of the Code. In the event any payment
is delayed solely as a result of the preceding restriction, such payment shall
be made as soon as administratively feasible following the first date as of
which Section 162(m) of the Code no longer precludes the deduction by the
Company of such payment. Amounts deferred because of the Section 162(m)
deduction limitation shall be increased by simple interest for the period of
delay at the annual rate of six percent (6%).


- 162 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





APPENDIX TO ARTICLE PBG
Foreword
This Appendix sets forth additional provisions applicable to individuals
specified in the Articles of this Appendix. In any case where there is a
conflict between the Appendix and the main text of the Plan, the Appendix shall
govern.
Article A (Article IPO) – Transferred and Transition Individuals
IPO.1    Scope. This Article supplements the main portion of the Plan document
with respect to the rights and benefits of Transferred and Transition
Individuals following the spinoff of this Plan from the PepsiCo Prior Plan.
IPO.2    Definitions. This section provides definitions for the following words
or phrases in boldface and underlined. Where they appear in this Article with
initial capitals they shall have the meaning set forth below. Except as
otherwise provided in this Article, all defined terms shall have the meaning
given to them in Section 2.1 of the Plan.    
(a)    Agreement. The 1999 Employee Programs Agreement between PepsiCo, Inc. and
The Pepsi Bottling Group, Inc.
(b)    Close of the Distribution Date. This term shall take the definition given
it in the Agreement.
(c)    Transferred Individual. This term shall take the definition given it in
the Agreement.
(d)    Transition Individual. This term shall take the definition given it in
the Agreement.


- 163 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





IPO.3    Rights of Transferred and Transition Individuals. All Transferred
Individuals who participated in the PepsiCo Prior Plan immediately prior to the
Effective Date shall be Participants in this Plan as of the Effective Date. The
spinoff of this Plan from the PepsiCo Prior Plan shall not result in a break in
the Service or Credited Service of Transferred Individuals or Transition
Individuals. Notwithstanding anything in the Plan to the contrary, and as
provided in Section 2.04 of the Agreement, all service, all compensation, and
all other benefit-affecting determinations for Transferred Individuals that, as
of the Close of the Distribution Date, were recognized under the PepsiCo Prior
Plan for periods immediately before such date, shall as of the Effective Date
continue to receive full recognition, credit and validity and shall be taken
into account under this Plan as if such items occurred under this Plan, except
to the extent that duplication of benefits would result. Similarly,
notwithstanding anything to the contrary in the Plan, the benefits of Transition
Individuals shall be determined in accordance with section 8.02 of the
Agreement.




- 164 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





Article B – Special Cases
B.1    This Article B of the Appendix supplements the main portion of the Plan
document and is effective as of January 28, 2002.
B.2    This Article shall apply to certain highly compensated management
individuals who were (i) hired as a Band IV on or about January 28, 2002 and
(ii) designated by the Senior Vice President of Human Resources as eligible to
receive a supplemental retirement benefit (the “Participant”).
B.3    Notwithstanding Article IV of the Plan, the amount of the total PEP
Pension under this Plan shall be equal to the excess of (1) the monthly pension
benefit which would have been payable to such individual under the Salaried Plan
without regard to the Compensation Limitation and the Section 415 Limitation,
determined as if such individual’s employment commencement date with the Company
were September 10, 1990; (2) the sum of (i) the amount of the monthly pension
benefit that is in fact payable under the Salaried Plan; and (ii) the monthly
amount of such individual’s deferred, vested benefit under any qualified or
nonqualified defined benefit pension plan maintained by PepsiCo., Inc. or any
affiliate of PepsiCo., Inc., Tricon or YUM!, as determined by the administrator
using reasonable assumptions to adjust for different commencement dates so that
the total benefit of such individual does not exceed the amount described in (1)
above.
B.4    In the event of the death of such individual while employed by the
Company, the individual’s beneficiary shall be entitled to a death benefit as
provided in Article V, determined based on the formula for the total benefit
described above, and reduced by the survivor


- 165 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





benefits payable by the Salaried Plan and the other plans described above. The
net amount so determined shall be payable in a Single Lump Sum as prescribed in
Article V.
B.5    The Plan Administrator shall, in its sole discretion, adjust any benefit
determined pursuant to this Article B to the extent necessary or appropriate to
ensure that such individual’s benefit in the aggregate does not exceed the
Company’s intent to ensure overall pension benefits equal to the benefits that
would be applicable if such individual had been continuously employed by the
Company for the period commencing September 10, 1990 to the date of Separation
from Service.
Article C – Transfers From/To PepsiCo, Inc.
The provisions of this Article C shall only apply to transfers that occur before
February 26, 2010 and shall not apply to any transfer to PepsiCo, Inc. or from
PepsiCo, Inc. that occurs on or after such date.
C.1    This Article supplements and overrides the main portion of the Plan with
respect to Participants who (i) transfer from the Company to PepsiCo, Inc.; and
(ii) transfer from PepsiCo, Inc. to the Company.
C.2    Notwithstanding Article IV of the Plan, the PEP Pension of a Participant
who (i) transfers from the Company to PepsiCo., Inc. or (ii) transfers to
PepsiCo, Inc. from the Company shall be determined as set forth below.
C.3    Transfers to PepsiCo, Inc. The PEP Pension of a Participant who transfers
to PepsiCo, Inc. shall be determined as of the date of such transfer in the
manner described in Article IV, including the Salaried Plan offset regardless of
whether such benefit under the Salaried Plan is transferred to a qualified plan
of PepsiCo, Inc. On such Participant’s Separation


- 166 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





from Service, the PEP Pension so determined shall become payable in accordance
with Article VI.
C.4    Transfers from PepsiCo., Inc. The PEP Pension of a Participant who
transfers from PepsiCo, Inc. shall be determined as of the date of the
Participant’s Separation from Service in the manner described in Article IV and
shall be reduced by any benefit accrued by the Participant under any qualified
or nonqualified plan maintained by PepsiCo, Inc. that is based on credited
service included in the determination of the Participant’s benefit under this
Plan so that the total benefit from all plans does not exceed the benefit the
Participant would have received had the Participant been solely employed by the
Company. Notwithstanding the preceding, effective for transfers on or after
January 1, 2005, in no event shall such benefit be less than the benefit the
Participant would have received based solely on the Participant’s employment by
the Company. The Plan Administrator shall make such adjustments as the Plan
Administrator deems appropriate to effectuate the intent of this Section C.4.


- 167 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------







ARTICLE PAC
Guiding Principles Regarding Benefit Plan Committee Appointments
PAC.1 Scope. This Article PAC supplements the PepsiCo Pension Equalization Plan
document with respect to the appointment of the members of the PAC.
PAC.2 General Guidelines. To be a member of the PAC, an individual must:
(a)    Be an employee of the PepsiCo Organization at a Band 1 or above level,
(b)    Be able to give adequate time to committee duties, and
(c)    Have the character and temperament to act prudently and diligently in the
exclusive interest of the Plan’s participants and beneficiaries.
PAC.3 PAC Guidelines. In addition to satisfying the requirements set forth in
Section PAC.2, the following guidelines will also apply to the PAC membership:
(a)    Each member of the PAC should have experience with benefit plan
administration or other experience that can readily translate to a role
concerning ERISA plan administration,
(b)    The membership of the PAC as a whole should have experience and expertise
with respect to the administration of ERISA health and welfare and retirement
plans, and
(c)    Each member of the PAC should be capable of prudently evaluating the
reasonableness of expenses that are charged to the Plan.
PAC.4 Additional Information. The Chair of the PAC may seek information from
Company personnel, including the Controller, CFO and CHRO, in connection with
his identification of well qualified candidates for committee membership.


- 168 -
PepsiCo Pension Equalization Plan –409A Program

--------------------------------------------------------------------------------





PAC.5 Role of the Guidelines. The foregoing guidelines in this Article PAC are
intended to guide the Chair of the PAC in the selection of committee members;
however, they neither diminish nor enlarge the legal standard applicable under
ERISA.






- 169 -
PepsiCo Pension Equalization Plan –409A Program